Exhibit 10.19

 

LOAN SALE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

between

 

MORTGAGEIT, INC.

 

as a seller

 

 

and

 

 

MORTGAGEIT HOLDINGS, INC.

 

as a seller

 

and

 

MORTGAGEIT SPV I

acting with respect to the REIT Sub-Trust

and acting with respect to the

TRS Sub-Trust

 

as the purchaser

 

 

--------------------------------------------------------------------------------

 

 

Dated as of

 

August 4, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

SECTION 1.01

Definitions

 

 

 

 

ARTICLE II SALE AND CONTRIBUTION OF MORTGAGE LOANS

 

 

 

 

SECTION 2.01

Acquisition; Capital Contribution.

 

SECTION 2.02

Delivery of Submission Packages

 

SECTION 2.03

Intention of the Parties; Grant of Security Interest

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

 

 

SECTION 3.01

Representations and Warranties.

 

SECTION 3.02

Repurchase of Mortgage Loans by the Sellers.

 

 

 

 

ARTICLE IV COVENANTS

 

 

 

 

SECTION 4.01

Covenants of Sellers

 

SECTION 4.02

Purchaser Covenants

 

SECTION 4.03

Pledge of Mortgage Loans

 

 

 

 

ARTICLE V CONDITIONS PRECEDENT

 

 

 

 

SECTION 5.01

Conditions to the Trust Obligations

 

 

 

 

ARTICLE VI TERMINATION

 

 

 

 

SECTION 6.01

Termination

 

SECTION 6.02

Effect of Termination

 

 

 

 

ARTICLE VII MISCELLANEOUS PROVISIONS

 

 

 

 

SECTION 7.01

Amendment

 

SECTION 7.02

GOVERNING LAW; JURISDICTION.

 

SECTION 7.03

Notices

 

SECTION 7.04

Severability of Provisions

 

SECTION 7.05

Assignment

 

SECTION 7.06

Further Assurances

 

SECTION 7.07

No Waiver; Cumulative Remedies

 

SECTION 7.08

Counterparts

 

SECTION 7.09

Binding Effect: Third-Party Beneficiaries

 

SECTION 7.10

Merger and Integration

 

SECTION 7.11

Headings

 

SECTION 7.12

Schedules and Exhibits

 

SECTION 7.13

No Bankruptcy Petition Against the Trust

 

SECTION 7.14

No Recourse

 

 

i

--------------------------------------------------------------------------------


 

SCHEDULES & ANNEXES

 

Schedule 1

 

Definitions List

 

 

 

 

 

Schedule 2

 

Representations and Warranties

 

 

 

 

 

Schedule 3

 

Seller’s Former Names and Current or Former Trade Names, Fictitious Names,
Assumed Names and or “Doing Business As” Names

 

 

 

 

 

Schedule 4

 

UCC Filing Jurisdictions

 

 

 

 

 

Annex 1

 

Form of Seller’s Officer’s Certificate

 

 

 

 

 

Annex 2

 

Form of Seller’s Officer’s Certificate for Hedge Reports and Covenant Compliance

 

 

 

 

 

Annex 3

 

Form of Financial Statement Footnote

 

 

ii

--------------------------------------------------------------------------------


 

THIS LOAN SALE AGREEMENT (as amended, supplemented or otherwise modified from
time to time, this “Loan Sale Agreement” or “Agreement”), dated as of August 4,
2004, is made between MortgageIT, Inc., a New York corporation, as a seller
(“MortgageIT”), MortgageIT Holdings, Inc., a Maryland corporation, as a seller
(“MortgageIT Holdings”, and together with MortgageIT, the “Sellers”, and each,
individually, a “Seller”), and MortgageIT SPV I, a Delaware statutory trust (the
“Trust”), acting with respect to the REIT Sub-Trust and, separately, acting with
respect to the TRS Sub-Trust as the purchaser.

 

WITNESSETH:

 

WHEREAS, pursuant to the terms of a Master Mortgage Loan Purchase Agreement,
dated as of August 4, 2004, by and between MortgageIT, as the seller thereunder,
and MortgageIT Holdings, as the purchaser thereunder (as amended, supplemented
or otherwise modified and in effect from time to time, the “Originator’s Loan
Sale Agreement”), MortgageIT Holdings will from time to time acquire REIT
Mortgage Loans from MortgageIT;

 

WHEREAS, pursuant to the terms of this Loan Sale Agreement, MortgageIT Holdings
desires from time to time to sell REIT Mortgage Loans to the REIT Sub-Trust and
MortgageIT desires from time to time to sell TRS Mortgage Loans to the TRS
Sub-Trust upon the terms and conditions hereinafter set forth;

 

WHEREAS, pursuant to the terms of a Mortgage Loan Repurchase Agreement, dated as
of the date hereof, between the TRS Sub-Trust, as seller thereunder, and UBS, as
the purchaser thereunder, (as amended, supplemented or otherwise modified and in
effect from time to time, the “Loan Repurchase Agreement”), UBS Real Estate
Securities Inc. (“UBS”) will from time to time acquire the TRS Mortgage Loans
from the TRS Sub-Trust, subject to the TRS Sub-Trust’s obligation to repurchase
such TRS Mortgage Loans and upon the terms and conditions set forth therein;

 

WHEREAS, the REIT Sub-Trust, UBS, and certain other entities are parties to the
Note Purchase and Security Agreement, dated as of the date hereof (as amended,
supplemented or otherwise modified and in effect from time to time, the “Note
Purchase Agreement”), pursuant to which certain parties thereto (the “Note
Purchasers”), severally, have agreed, subject to the terms and conditions of the
Note Purchase Agreement, to purchase the Notes issued thereunder by the REIT
Sub-Trust (the “Notes”), which will be secured by the REIT Mortgage Loans owned
by the REIT Sub-Trust and will be held from time to time by the entities that
are parties to the Note Purchase Agreement as Noteholders (each a “Noteholder”)
and UBS is acting thereunder as agent for the Note Purchasers and the
Noteholders (in that capacity, the “Agent”);

 

WHEREAS, pursuant to the terms of the Note Purchase Agreement, the REIT
Sub-Trust will from time to time pledge the REIT Mortgage Loans to secure the
Notes;

 

WHEREAS, pursuant to the terms of a Mortgage Loan Purchase Agreement, dated as
of the date hereof, between the TRS Sub-Trust and UBS (as amended, supplemented
or otherwise modified and in effect from time to time, the “Loan Purchase
Agreement”), and a Mortgage Loan Participation Agreement, dated as of the date
hereof between the TRS Sub-Trust and UBS (as amended, supplemented or otherwise
modified and in effect from time to time, the

 

--------------------------------------------------------------------------------


 

“Loan Participation Agreement”) UBS will from time to time acquire TRS Mortgage
Loans or Participation Certificates backed by TRS Mortgage Loans from the TRS
Sub-Trust upon the terms and conditions set forth therein.

 

WHEREAS, each of MortgageIT, MortgageIT Holdings and the Trust agree that all
representations, warranties, covenants and agreements made by it herein will be
for the benefit of other parties hereto and will be assigned by the Trust (1)
with respect to the TRS Mortgage Loans, to UBS, and (2) with respect to the REIT
Mortgage Loans, to UBS for the benefit of UBS, the Note Purchasers and the
Noteholders; and

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

SECTION 1.01       Definitions.  For all purposes of this Loan Sale Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, capitalized terms not otherwise defined herein shall have the meanings
assigned to such terms in the definitions contained in the Definitions List
attached as Schedule 1 to this agreement.  As used in this Loan Sale Agreement,
the following terms shall have the following meanings:

 

“Agency Approvals”:  As defined in Section 3.01(a)(ix) of this Agreement.

 

“Event of Default”:     As defined in the Loan Repurchase Agreement.

 

ARTICLE II

 

SALE AND CONTRIBUTION OF MORTGAGE LOANS

 

SECTION 2.01       Acquisition; Capital Contribution.

 

(a)           On the Effective Date and on any Note Purchase Date thereafter
until and including the Termination Date, MortgageIT Holdings will sell and does
hereby sell, and the REIT Sub-Trust will purchase and does hereby purchase, REIT
Mortgage Loans owned by MortgageIT Holdings, whether now existing or hereafter
arising, without recourse (except as provided in Sections 3.02 and 4.01(a)
hereof).  After each such sale, ownership in the REIT Mortgage Loans will be
vested in and attributed to the REIT Sub-Trust.  In connection with such sale,
to the extent that the fair market value of the REIT Mortgage Loans sold hereby
by MortgageIT Holdings exceeds the cash consideration received by it in
connection therewith, then simultaneously with such sale, MortgageIT Holdings
shall be deemed to have made a new contribution of capital to the REIT Sub-Trust
in the amount of such excess, which shall be recorded by the Administrator
pursuant to Section 5.06 of the Trust Agreement.

 

2

--------------------------------------------------------------------------------


 


AS OF THE DATE HEREOF AND ON ANY PURCHASE DATE THEREAFTER UNTIL AND INCLUDING
THE DATE ON WHICH THE LOAN REPURCHASE AGREEMENT, THE LOAN PURCHASE AGREEMENT AND
THE LOAN PARTICIPATION AGREEMENT ARE TERMINATED OR CEASE TO BE EFFECTIVE,
MORTGAGEIT WILL SELL AND DOES HEREBY SELL, AND THE TRS SUB-TRUST WILL PURCHASE
AND DOES HEREBY PURCHASE, THE TRS MORTGAGE LOANS OWNED BY MORTGAGEIT, WHETHER
NOW EXISTING OR HEREAFTER ARISING, WITHOUT RECOURSE (EXCEPT AS PROVIDED IN
SECTIONS 3.02 AND 4.01(A) HEREOF).  AFTER EACH SUCH SALE, OWNERSHIP IN THE TRS
MORTGAGE LOANS WILL BE VESTED IN AND ATTRIBUTED TO THE TRS SUB-TRUST.  IN
CONNECTION WITH SUCH SALE, TO THE EXTENT THAT THE FAIR MARKET VALUE OF THE TRS
MORTGAGE LOANS SOLD HEREBY BY MORTGAGEIT EXCEEDS THE CASH CONSIDERATION RECEIVED
BY IT IN CONNECTION THEREWITH, THEN SIMULTANEOUSLY WITH SUCH SALE, MORTGAGEIT
SHALL BE DEEMED TO HAVE MADE A NEW CONTRIBUTION OF CAPITAL TO THE TRS SUB-TRUST
IN THE AMOUNT OF SUCH EXCESS, WHICH SHALL BE RECORDED BY THE ADMINISTRATOR
PURSUANT TO SECTION 5.06 OF THE TRUST AGREEMENT.


 

(b)           On the Effective Date, MortgageIT shall sell, along with the TRS
Mortgage Loans, all of its rights and benefits under each Takeout Commitment to
the full extent permitted by the Takeout Investor, to deliver the Mortgage Loans
specified therein to the Takeout Investor and to receive the Takeout Proceeds
therefore from the Takeout Investor.  On the Effective Date, MortgageIT Holdings
shall also sell all of its rights and benefits under the Originator’s Loan Sale
Agreement to the REIT Sub-Trust, along with the REIT Mortgage Loans, including
its rights and benefits under each Takeout Commitment to the full extent
permitted by the Takeout Investor, to deliver the Mortgage Loans specified
therein to the Takeout Investor and to receive the Takeout Proceeds therefore
from the Takeout Investor.  The REIT Sub-Trust shall have the right to exercise
any and all of MortgageIT Holdings’ rights under the Originator’s Loan Sale
Agreement and shall be entitled to all of the benefits of MortgageIT Holdings
thereunder to the extent provided for in such sale.

 

(c)           In connection with the sale and contribution described in Section
2.01(b) above, MortgageIT Holdings agrees to record and file, at its expense,
financing statements in the relevant jurisdictions (and thereafter will file
continuation statements with respect to such financing statements) with respect
to all of the REIT Mortgage Loans contributed and to be transferred by it to the
REIT Sub-Trust pursuant to this Loan Sale Agreement, meeting the requirements of
applicable state law in such manner and in such jurisdictions as are necessary
to perfect and to maintain the perfection of, the transfer, conveyance and
contribution of the Mortgage Loans from such Seller to the REIT Sub-Trust and
the pledge of the REIT Collateral from the REIT Sub-Trust to UBS, and to deliver
a file-stamped copy of such financing statements or other evidence of such
filings to UBS on or prior to the initial Note Purchase Date; provided, however,
that the related Mortgage Files (including each original executed Mortgage) will
not be physically delivered to UBS but instead will be held by the Custodian.

 


IN CONNECTION WITH THE SALE AND CONTRIBUTION DESCRIBED IN SECTION 2.01(B) ABOVE,
MORTGAGEIT AGREES TO RECORD AND FILE, AT ITS EXPENSE, FINANCING STATEMENTS IN
THE RELEVANT JURISDICTIONS (AND THEREAFTER WILL FILE CONTINUATION STATEMENTS
WITH RESPECT TO SUCH FINANCING STATEMENTS) WITH RESPECT TO ALL OF THE TRS
MORTGAGE LOANS CONTRIBUTED AND TO BE TRANSFERRED BY IT TO THE TRS SUB-TRUST
PURSUANT TO THIS LOAN SALE AGREEMENT, MEETING THE REQUIREMENTS OF APPLICABLE
STATE LAW IN SUCH MANNER AND IN SUCH JURISDICTIONS AS ARE NECESSARY TO PERFECT
AND TO MAINTAIN THE PERFECTION OF, THE TRANSFER, CONVEYANCE AND CONTRIBUTION OF
THE MORTGAGE LOANS FROM SUCH SELLER TO THE TRS SUB-TRUST AND THE SALE OF THE TRS
COLLATERAL FROM THE TRS SUB-TRUST

 

3

--------------------------------------------------------------------------------


 


TO UBS, AND TO DELIVER A FILE-STAMPED COPY OF SUCH FINANCING STATEMENTS OR OTHER
EVIDENCE OF SUCH FILINGS TO UBS ON OR PRIOR TO THE INITIAL PURCHASE DATE;
PROVIDED, HOWEVER, THAT THE RELATED MORTGAGE FILES (INCLUDING EACH ORIGINAL
EXECUTED MORTGAGE) WILL NOT BE PHYSICALLY DELIVERED TO UBS BUT INSTEAD WILL BE
HELD BY THE CUSTODIAN.


 

(d)           Notwithstanding anything to the contrary, MortgageIT and the TRS
Sub-Trust intend the sale and transfer of the TRS Mortgage Loans to UBS under
the Loan Repurchase Agreement, this Loan Sale Agreement or the Loan
Participation Agreement to be sales of the TRS Mortgage Loans rather than
borrowings secured by the Mortgage Loans for legal purposes.

 

(e)           If in any enforcement suit or legal proceeding it is held that
either Servicer may not enforce a Mortgage on the ground that it is not a real
party in interest or holder entitled to enforce the Mortgage, the related
Sub-Trust shall, at the expense of the related Seller, take such steps as such
Servicer deems necessary to enforce the Mortgage, including bringing suit in the
such Sub-Trust’s name.

 

(f)            Pursuant to Section 2.01(a) hereof, MortgageIT Holdings from time
to time may convey additional REIT Mortgage Loans to REIT Sub-Trust by
delivering a Loan Purchase Detail with respect to such Eligible Mortgage Loan to
REIT Sub-Trust on the related Note Purchase Date.  Pursuant to Section 2.01(a)
hereof, MortgageIT from time to time may convey additional TRS Mortgage Loans to
TRS Sub-Trust by delivering a Loan Purchase Detail with respect to such Eligible
Mortgage Loan to TRS Sub-Trust on the related Purchase Date.

 

(g)           Except for the obligations of each Seller hereunder with respect
to any breach of a representation, warranty or covenant made herein and except
as otherwise specified in Section 3.02(d), the sale and conveyance of the
Eligible Mortgage Loans will be without recourse to such Seller.

 

(h)           The Trust acknowledges that each Seller is selling the Mortgage
Loans on a “servicing released” basis, with MortgageIT, Inc. acting as the TRS
Servicer, with respect to the TRS Mortgage Loans, and MortgageIT Holdings, Inc.
acting as Master Servicer, with respect to the REIT Mortgage Loans.

 

SECTION 2.02       Delivery of Submission Packages.  Pursuant to Section 2 of
the Custodial Agreement, in connection with each assignment and conveyance, the
related Seller shall on behalf of and at the direction of the Trust deliver to,
and deposit with the Custodian at the times contemplated by the Custodial
Agreement, the Submission Packages and a related Loan Purchase Detail, as
applicable with respect to each of the Mortgage Loans to be sold to the Trust
and pledged or sold by the Trust to UBS.

 

SECTION 2.03       Intention of the Parties; Grant of Security Interest.  It is
the intention of the parties hereto that each transfer of the Eligible Mortgage
Loans to be made pursuant to the terms hereof shall constitute an absolute
assignment and a sale or capital contribution of such Eligible Mortgage Loan by
the related Seller to the Trust and not a loan.  In the event, however, that a
court of competent jurisdiction were to hold that any such transfer constitutes
a loan and not a sale or capital contribution, it is the intention of the
parties hereto

 

4

--------------------------------------------------------------------------------


 

that this Loan Sale Agreement is deemed to be a security agreement and that such
Seller shall be deemed to have granted to the Trust as of the date hereof a
first priority perfected security interest in all of such Seller’s right, title
and interest in, to and under each Mortgage Loan and all related Mortgage
Documents whether now or hereafter acquired and wherever located, and all income
and proceeds thereof.  With respect to each REIT Mortgage Loan, it is the
intention of the parties hereto that each transfer of the REIT Mortgage Loans to
be made pursuant to the terms hereof shall constitute an absolute assignment and
a sale or capital contribution of such REIT Mortgage Loan by MortgageIT Holdings
to the REIT Sub-Trust and not a loan.  With respect to each TRS Mortgage Loan,
it is the intention of the parties hereto that each transfer of the TRS Mortgage
Loans to be made pursuant to the terms hereof shall constitute an absolute
assignment and a sale or capital contribution of such TRS Mortgage Loan by
MortgageIT to the TRS Sub-Trust and not a loan.  In the event, however, that a
court of competent jurisdiction were to hold that any such transfer constitutes
a loan and not a sale or capital contribution, it is the intention of the
parties hereto that this Loan Sale Agreement is deemed to be a security
agreement and that each Seller shall be deemed to have granted to the related
Sub-Trust as of the date hereof a first priority perfected security interest in
all of such Seller’s right, title and interest in, to and under each Mortgage
Loan and all related Mortgage Documents whether now or hereafter acquired and
wherever located, and all income and proceeds thereof.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

SECTION 3.01       Representations and Warranties.

 

(a)           MortgageIT Holdings hereby makes the following representations and
warranties to the REIT Sub-Trust, and understands that the benefit of these
representations and warranties will be assigned by the REIT Sub-Trust to UBS. 
Such representations and warranties are made as of the date hereof and as of any
Note Purchase Date, with respect to Mortgage Loans transferred to the REIT
Sub-Trust on such date and shall survive each assignment, transfer and
conveyance by MortgageIT Holdings of the REIT Mortgage Loans to the REIT
Sub-Trust and its successors and assigns.  MortgageIT hereby makes the following
representations and warranties to the TRS Sub-Trust, and understands that the
benefit of these representations and warranties will be assigned by the TRS
Sub-Trust to UBS.  Such representations and warranties are made as of the date
hereof and as of any Purchase Date, with respect to TRS Mortgage Loans
transferred to the TRS Sub-Trust on such date and shall survive each assignment,
transfer and conveyance by MortgageIT of the TRS Mortgage Loans to the TRS
Sub-Trust and its successors and assigns:


 

(I)            ALL REPRESENTATIONS AND WARRANTIES MADE AND ALL INFORMATION
(INCLUDING, WITHOUT LIMITATION, ANY FINANCIAL INFORMATION CONCERNING MORTGAGEIT
HOLDINGS) AND DOCUMENTS OR COPIES OF DOCUMENTS FURNISHED BY MORTGAGEIT HOLDINGS
TO THE REIT SUB-TRUST PURSUANT TO OR IN CONNECTION WITH THIS LOAN SALE AGREEMENT
ARE AND WILL BE TRUE AND CORRECT AT THE TIME WHEN MADE AND AT ALL TIMES
THEREAFTER OR, IF LIMITED TO A SPECIFIC DATE, AS OF THE DATE TO WHICH THEY
REFER.  ALL REPRESENTATIONS AND WARRANTIES MADE AND ALL INFORMATION (INCLUDING,
WITHOUT LIMITATION, ANY FINANCIAL INFORMATION CONCERNING MORTGAGEIT) AND
DOCUMENTS OR COPIES OF DOCUMENTS FURNISHED BY MORTGAGEIT TO THE TRS SUB-TRUST
PURSUANT TO OR IN CONNECTION WITH

 

5

--------------------------------------------------------------------------------


 

THIS LOAN SALE AGREEMENT ARE AND WILL BE TRUE AND CORRECT AT THE TIME WHEN MADE
AND AT ALL TIMES THEREAFTER OR, IF LIMITED TO A SPECIFIC DATE, AS OF THE DATE TO
WHICH THEY REFER;

 

(II)           SUCH SELLER IS DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD
STANDING UNDER THE LAWS OF THE STATE OF ITS ORGANIZATION OR OF THE UNITED STATES
OF AMERICA AND HAS ALL LICENSES NECESSARY TO CARRY ON ITS BUSINESS AS NOW BEING
CONDUCTED AND IS LICENSED, QUALIFIED AND IN GOOD STANDING IN THE STATE WHERE THE
MORTGAGED PROPERTY IS LOCATED IF THE LAWS OF SUCH STATE REQUIRE LICENSING OR
QUALIFICATION IN ORDER TO CONDUCT BUSINESS OF THE TYPE CONDUCTED BY SELLER.  NO
LICENSES OR APPROVALS OBTAINED BY SELLER HAVE BEEN SUSPENDED OR REVOKED BY ANY
COURT, ADMINISTRATIVE AGENCY, ARBITRATOR OR GOVERNMENTAL BODY AND NO PROCEEDINGS
ARE PENDING WHICH MIGHT RESULT IN SUCH SUSPENSION OR REVOCATION.  SELLER HAS ALL
REQUISITE POWER AND AUTHORITY (INCLUDING, IF APPLICABLE, CORPORATE POWER) TO
EXECUTE AND DELIVER THIS LOAN SALE AGREEMENT AND EACH TRANSACTION DOCUMENT TO
WHICH IT IS A PARTY AND TO PERFORM IN ACCORDANCE HEREWITH AND THEREWITH; THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS LOAN SALE AGREEMENT AND EACH
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY (INCLUDING ALL INSTRUMENTS OF
TRANSFER TO BE DELIVERED PURSUANT TO THE TRANSACTION DOCUMENTS TO WHICH IT IS A
PARTY) BY SUCH SELLER AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY HAVE BEEN DULY AND VALIDLY AUTHORIZED.  EACH OF THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY EVIDENCES THE VALID, BINDING AND
ENFORCEABLE OBLIGATION OF SUCH SELLER AND ALL REQUISITE ACTION (INCLUDING, IF
APPLICABLE, CORPORATE ACTION) HAS BEEN TAKEN BY SELLER TO MAKE EACH TRANSACTION
TO WHICH IT IS A PARTY VALID AND BINDING UPON SELLER IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS SUCH TERMS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF
CREDITORS GENERALLY AND BY GENERAL PRINCIPALS OF EQUITY.

 

(III)          NO APPROVAL OF THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION
DOCUMENTS TO WHICH IT IS A PARTY FROM THE OTS, THE NCUA, THE FDIC OR ANY SIMILAR
FEDERAL OR STATE REGULATORY AUTHORITY HAVING JURISDICTION OVER SUCH SELLER IS
REQUIRED, OR IF REQUIRED, SUCH APPROVAL HAS BEEN OBTAINED.  THERE ARE NO ACTIONS
OR PROCEEDINGS PENDING OR AFFECTING SUCH SELLER WHICH WOULD ADVERSELY AFFECT ITS
ABILITY TO PERFORM HEREUNDER.  THE TRANSFERS, ASSIGNMENTS AND CONVEYANCES
PROVIDED FOR HEREIN AND THEREIN ARE NOT SUBJECT TO THE BULK TRANSFER OR ANY
SIMILAR STATUTORY PROVISIONS IN EFFECT IN ANY APPLICABLE JURISDICTION;

 

(IV)          THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS LOAN
SALE AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH IT IS A PARTY ARE IN THE
ORDINARY COURSE OF BUSINESS OF SUCH SELLER AND WILL NOT RESULT IN THE BREACH OF
ANY TERM OR PROVISION OF THE CHARTER, BY-LAWS OR OTHER ORGANIZATIONAL DOCUMENT
OF SUCH SELLER OR RESULT IN THE BREACH OF ANY TERM OR PROVISION OF, OR CONFLICT
WITH OR CONSTITUTE A DEFAULT UNDER OR RESULT IN THE ACCELERATION OF ANY
OBLIGATION UNDER, ANY AGREEMENT, INDENTURE, LOAN OR CREDIT AGREEMENT OR OTHER
INSTRUMENT TO WHICH SUCH SELLER, THE MORTGAGE LOANS OR ANY OF SUCH SELLER’S
PROPERTY IS SUBJECT, OR RESULT IN THE VIOLATION OF ANY LAW, RULE, REGULATION,
ORDER, JUDGMENT OR DECREE TO WHICH SUCH SELLER, THE MORTGAGE LOANS OR ANY OF
SUCH SELLER’S PROPERTY IS SUBJECT;

 

(V)           EACH TRANSACTION DOCUMENT TO BE EXECUTED BY SUCH SELLER PURSUANT
HERETO AND THERETO IS AND WILL BE VALID, BINDING AND SUBSISTING OBLIGATIONS OF
SUCH SELLER, ENFORCEABLE IN ACCORDANCE WITH ITS RESPECTIVE TERMS, EXCEPT AS SUCH
TERMS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR
OTHER SIMILAR LAWS AFFECTING THE RIGHTS OF CREDITORS GENERALLY AND BY GENERAL
PRINCIPALS OF EQUITY.  NO CONSENTS OR APPROVALS ARE REQUIRED TO

 

6

--------------------------------------------------------------------------------


 

BE OBTAINED BY SUCH SELLER OR ITS PARENT COMPANY FOR THE EXECUTION, DELIVERY AND
PERFORMANCE OF EACH SUCH TRANSACTION DOCUMENT BY SUCH SELLER;

 

(VI)          MORTGAGEIT HOLDINGS HAS NOT PLEDGED ANY INTEREST IN ANY REIT
MORTGAGE LOAN TO ANY PERSON OTHER THAN THE REIT SUB-TRUST, AND UPON DELIVERY OF
A REIT MORTGAGE LOAN TO THE REIT SUB-TRUST, THE REIT SUB-TRUST WILL BE THE SOLE
OWNER THEREOF, FREE AND CLEAR OF ANY LIEN, CLAIM OR ENCUMBRANCE.  MORTGAGEIT HAS
NOT SOLD ANY INTEREST IN ANY TRS MORTGAGE LOAN TO ANY PERSON OTHER THAN THE TRS
SUB-TRUST, AND UPON DELIVERY OF A TRS MORTGAGE LOAN TO THE TRS SUB-TRUST, THE
TRS SUB-TRUST WILL BE THE SOLE OWNER THEREOF, FREE AND CLEAR OF ANY LIEN, CLAIM
OR ENCUMBRANCE

 

(VII)         ALL INFORMATION RELATING TO SUCH SELLER THAT SUCH SELLER HAS
DELIVERED OR CAUSED TO BE DELIVERED TO THE TRUST, INCLUDING, BUT NOT LIMITED TO,
ALL DOCUMENTS RELATED TO THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY OR
SUCH SELLER’S FINANCIAL STATEMENTS, AND ALL SUCH INFORMATION HEREAFTER FURNISHED
BY SUCH SELLER, DOES NOT AND WILL NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL
FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE
THEREIN OR HEREIN IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING.  SUCH SELLER HAS DISCLOSED IN WRITING ANY AND ALL FACTS RELATING TO
SUCH SELLER THAT MATERIALLY AND ADVERSELY AFFECT OR MAY MATERIALLY AND ADVERSELY
AFFECT THE BUSINESS OPERATIONS OR FINANCIAL CONDITION OF SUCH SELLER OR THE
ABILITY OF SUCH SELLER TO PERFORM ITS OBLIGATIONS UNDER THE TRANSACTION
DOCUMENTS TO WHICH IT IS PARTY.  SINCE THE FURNISHING OF SUCH DOCUMENTS OR
INFORMATION, THERE HAS BEEN NO CHANGE, NOR ANY DEVELOPMENT OR EVENT INVOLVING A
PROSPECTIVE CHANGE THAT WOULD RENDER ANY OF SUCH DOCUMENTS OR INFORMATION UNTRUE
OR MISLEADING IN ANY MATERIAL RESPECT;

 

(VIII)        THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING, OR TO THE
KNOWLEDGE OF SUCH SELLER THREATENED, INCLUDING ANY CLAIMS FOR WHICH AN ACTION,
SUIT OR PROCEEDING HAS NOT BEEN COMMENCED, AGAINST OR AFFECTING SUCH SELLER OR
ANY OF ITS ASSETS IN ANY COURT OR BEFORE ANY ARBITRATOR OR BEFORE ANY
GOVERNMENTAL COMMISSION, BOARD, BUREAU OR OTHER ADMINISTRATIVE AGENCY THAT, IN
ANY SUCH CASE, IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON
THE FINANCIAL CONDITION OR BUSINESS OF SUCH SELLER OR THE ABILITY OF SUCH SELLER
TO PERFORM UNDER THIS LOAN SALE AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH
IT IS A PARTY AND EACH FUNDING CONFIRMATION;

 

(IX)           IF APPLICABLE, WITH RESPECT TO EACH MORTGAGE LOAN SOLD BY SUCH
SELLER HEREUNDER, SUCH SELLER (AND EACH SERVICER) IS APPROVED BY GINNIE MAE AS
AN APPROVED ISSUER, FANNIE MAE AS AN APPROVED LENDER, FREDDIE MAC AS AN APPROVED
SELLER/SERVICER (AS THE CASE MAY BE) AND BY FHA AS AN APPROVED MORTGAGEE AND BY
VA AS AN APPROVED VA LENDER, IN EACH CASE IN GOOD STANDING (SUCH COLLECTIVE
APPROVALS AND CONDITIONS, “AGENCY APPROVALS”), WITH NO EVENT HAVING OCCURRED OR
SUCH SELLER (OR ANY SUBSERVICER) HAVING ANY REASON WHATSOEVER TO BELIEVE OR
SUSPECT WILL OCCUR PRIOR TO THE PURCHASE OF THE MORTGAGE LOAN BY THE RELATED
AGENCY, INCLUDING, WITHOUT LIMITATION, A CHANGE IN INSURANCE COVERAGE WHICH
WOULD EITHER MAKE SUCH SELLER (OR ANY SERVICER) UNABLE TO COMPLY WITH THE
ELIGIBILITY REQUIREMENTS FOR MAINTAINING ALL SUCH AGENCY APPROVALS OR REQUIRE
NOTIFICATION TO THE RELEVANT AGENCY OR TO HUD, FHA OR VA.  SHOULD SUCH SELLER
(OR ANY SERVICER), FOR ANY REASON, CEASE TO POSSESS ALL SUCH AGENCY APPROVALS,
OR SHOULD NOTIFICATION TO THE RELEVANT AGENCY OR TO HUD, FHA OR VA BE REQUIRED,
SUCH SELLER SHALL SO NOTIFY THE TRUST IMMEDIATELY IN WRITING.  NOTWITHSTANDING
THE PRECEDING

 

7

--------------------------------------------------------------------------------


 

SENTENCE, SUCH SELLER SHALL TAKE ALL NECESSARY ACTION TO MAINTAIN ALL OF ITS
(AND EACH SERVICER’S) AGENCY APPROVALS AT ALL TIMES DURING THE TERM OF THIS LOAN
SALE AGREEMENT.  SUCH SELLER (AND ANY SERVICER) HAS ADEQUATE FINANCIAL STANDING,
SERVICING FACILITIES, PROCEDURES AND EXPERIENCED PERSONNEL NECESSARY FOR THE
SOUND SERVICING OF MORTGAGE LOANS OF THE SAME TYPES AS MAY FROM TIME TO TIME
CONSTITUTE MORTGAGE LOANS PURSUANT TO THE RELATED SERVICING AGREEMENT AND IN
ACCORDANCE WITH ACCEPTED SERVICING PRACTICES;

 

(X)            THE CUSTODIAN IS AN ELIGIBLE CUSTODIAN UNDER THE AGENCY GUIDE AND
AGENCY PROGRAM;

 

(XI)           SUCH SELLER AND ITS SUBSIDIARIES HAVE FILED ALL FEDERAL INCOME
TAX RETURNS AND ALL OTHER MATERIAL TAX RETURNS THAT ARE REQUIRED TO BE FILED BY
THEM AND HAVE PAID ALL TAXES DUE PURSUANT TO SUCH RETURNS OR PURSUANT TO ANY
ASSESSMENT RECEIVED BY IT OR ANY OF ITS SUBSIDIARIES, EXCEPT FOR ANY SUCH TAXES
AS ARE BEING APPROPRIATELY CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED AND WITH RESPECT TO WHICH ADEQUATE RESERVES HAVE BEEN
PROVIDED AND ANY TAXES THE FAILURE OF WHICH TO PAY WOULD NOT HAVE A MATERIAL
ADVERSE EFFECT.  THE CHARGES, ACCRUALS AND RESERVES ON THE BOOKS OF SUCH SELLER
AND ITS SUBSIDIARIES IN RESPECT OF TAXES AND OTHER GOVERNMENTAL CHARGES ARE, IN
THE OPINION OF SUCH SELLER, ADEQUATE;

 

(XII)          THE CONSOLIDATED TANGIBLE NET WORTH OF THE SELLERS IS NOT LESS
THAN $175,000,000.  THE RATIO OF THE SELLERS’ CONSOLIDATED TOTAL INDEBTEDNESS TO
TANGIBLE NET WORTH IS NOT GREATER THAN 20:1;

 

(XIII)         NEITHER SELLER NOR ANY OF ITS SUBSIDIARIES IS AN “INVESTMENT
COMPANY”, OR A COMPANY “CONTROLLED” BY AN “INVESTMENT COMPANY”, WITHIN THE
MEANING OF THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED;

 

(XIV)        UPON THE FILING OF FINANCING STATEMENTS ON FORM UCC-1 NAMING THE
TRUST AS “SECURED PARTY”, SUCH SELLER AS “DEBTOR” AND DESCRIBING THE MORTGAGE
LOANS, IN THE JURISDICTIONS AND RECORDING OFFICES LISTED ON SCHEDULE 4 ATTACHED
HERETO, THE SECURITY INTERESTS GRANTED HEREUNDER IN THE MORTGAGE LOANS WILL
CONSTITUTE FULLY PERFECTED SECURITY INTERESTS UNDER THE UNIFORM COMMERCIAL CODE
IN ALL RIGHT, TITLE AND INTEREST OF SUCH SELLER IN, TO AND UNDER SUCH MORTGAGE
LOANS, WHICH CAN BE PERFECTED BY FILING UNDER THE UNIFORM COMMERCIAL CODE;

 

(XV)         AS OF THE DATE HEREOF, SUCH SELLER’S CHIEF EXECUTIVE OFFICE IS
LOCATED AT 33 MAIDEN LANE, NEW YORK, NEW YORK 10038.  AS OF THE DATE HEREOF, AND
DURING THE FOUR MONTHS IMMEDIATELY PRECEDING THE DATE HEREOF, SUCH SELLER’S SOLE
JURISDICTION OF ORGANIZATION IS, AND HAS BEEN, NEW YORK (WITH RESPECT TO
MORTGAGEIT) OR MARYLAND (WITH RESPECT TO MORTGAGEIT HOLDINGS);

 

(XVI)        SUCH SELLER’S EXACT LEGAL NAME IS, AND HAS BEEN, AS TO MORTGAGEIT,
FOR THE IMMEDIATELY PRECEDING FOUR MONTHS AND, AS TO MORTGAGEIT HOLDINGS, SINCE
ITS INCORPORATION, AS SET FORTH ON THE SIGNATURE PAGE HERETO;

 

(XVII)       EXCEPT AS LISTED IN SCHEDULE 3 TO THIS LOAN SALE AGREEMENT, SUCH
SELLER HAS NOT USED ANY TRADE NAMES, FICTITIOUS NAMES, ASSUMED NAMES OR “DOING
BUSINESS AS” NAMES SINCE ITS INCORPORATION;

 

8

--------------------------------------------------------------------------------


 

(XVIII)      SUCH SELLER HAS NOT MERGED WITH, OR ACQUIRED ALL OR SUBSTANTIALLY
ALL OF THE ASSETS OF, ANY OTHER PERSON OR ENTITY WITHIN THE IMMEDIATELY
PRECEDING YEAR, EXCLUDING MORTGAGEIT’S MERGER WITH MORTGAGEIT ACQUISITION CORP.
WITH MORTGAGEIT AS THE SURVIVING CORPORATION, THAT WAS CONSUMMATED ON OR BEFORE
THE DATE HEREOF;

 

(XIX)         THE TRANSACTION DOCUMENTS TO WHICH SUCH SELLER IS A PARTY, ANY
OTHER DOCUMENT CONTEMPLATED HEREBY OR THEREBY AND EACH SALE OF A MORTGAGE LOAN
HAVE NOT BEEN AND WILL NOT BE ENTERED INTO FRAUDULENTLY BY SUCH SELLER HEREUNDER
OR THE CUSTODIAN, OR WITH THE INTENT TO HINDER, DELAY OR DEFRAUD ANY OF SUCH
SELLER’S CREDITORS OR THE TRUST;

 

(XX)          SUCH SELLER HAS COMPLIED WITH ALL APPLICABLE ANTI-MONEY LAUNDERING
LAWS AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, THE USA PATRIOT ACT OF 2001
(COLLECTIVELY, THE “ANTI-MONEY LAUNDERING LAWS”); SUCH SELLER HAS ESTABLISHED AN
ANTI-MONEY LAUNDERING COMPLIANCE PROGRAM AS REQUIRED BY THE ANTI-MONEY
LAUNDERING LAWS, HAS CONDUCTED THE REQUISITE DUE DILIGENCE IN CONNECTION WITH
THE ORIGINATION OF EACH MORTGAGE LOAN FOR PURPOSES OF THE ANTI-MONEY LAUNDERING
LAWS, INCLUDING WITH RESPECT TO THE LEGITIMACY OF THE APPLICABLE MORTGAGOR AND
THE ORIGIN OF THE ASSETS USED BY THE SAID MORTGAGOR TO PURCHASE THE PROPERTY IN
QUESTION, AND MAINTAINS, AND WILL MAINTAIN, SUFFICIENT INFORMATION TO IDENTIFY
THE APPLICABLE MORTGAGOR FOR PURPOSES OF THE ANTI-MONEY LAUNDERING LAWS.  NO
MORTGAGE LOAN IS SUBJECT TO NULLIFICATION PURSUANT TO EXECUTIVE ORDER 13224 (THE
“EXECUTIVE ORDER”) OR THE REGULATIONS PROMULGATED BY THE OFFICE OF FOREIGN
ASSETS CONTROL OF THE UNITED STATES DEPARTMENT OF THE TREASURY (THE “OFAC
REGULATIONS”) OR IN VIOLATION OF THE EXECUTIVE ORDER OR THE OFAC REGULATIONS,
AND NO MORTGAGOR IS SUBJECT TO THE PROVISIONS OF SUCH EXECUTIVE ORDER OR THE
OFAC REGULATIONS NOR LISTED AS A “BLOCKED PERSON” FOR PURPOSES OF THE OFAC
REGULATIONS;

 

(XXI)         THE CONSIDERATION RECEIVED BY SUCH SELLER UPON THE SALE OF EACH
MORTGAGE LOAN WILL CONSTITUTE REASONABLY EQUIVALENT VALUE AND FAIR CONSIDERATION
FOR THE OWNERSHIP INTEREST IN EACH MORTGAGE LOAN; AND

 

(XXII)        WITH RESPECT TO EACH REIT MORTGAGE LOAN AS OF THE RELATED NOTE
PURCHASE DATE, MORTGAGEIT HOLDINGS HEREBY REPRESENTS AND WARRANTS THAT SUCH REIT
MORTGAGE LOAN WAS ORIGINATED WITHIN 90 DAYS OF THE DATE SUCH REIT MORTGAGE LOAN
WAS FIRST SOLD TO THE REIT SUB-TRUST HEREUNDER.  WITH RESPECT TO TRS MORTGAGE
LOAN AS OF THE RELATED PURCHASE DATE, MORTGAGEIT HEREBY REPRESENTS AND WARRANTS
THAT SUCH TRS MORTGAGE LOAN WAS ORIGINATED WITHIN 30 DAYS OF THE DATE SUCH TRS
MORTGAGE LOAN WAS FIRST SOLD TO THE TRS SUB-TRUST HEREUNDER.

 

(b)           MortgageIT hereby represents and warrants to the TRS Sub-Trust as
of the date hereof and as of each Purchase Date, (i) with respect to the Escrow
Agent Wire Instructions, MortgageIT received such instructions on the letterhead
of the Escrow Agent and such instructions are true and correct and (ii)
MortgageIT has inserted the Closing Instruction Letter Insert in each Closing
Instruction Letter for all Wet Fundings and Dry Fundings structured as Closing
Transactions.

 

(c)           MortgageIT hereby represents and warrants to the TRS Sub-Trust as
of the date hereof and as of each Purchase Date, with respect to each Wet
Funding or Dry Funding structured as a Closing Transaction, an insured closing
letter from each Escrow Agent that is not a title insurance company is included
in the Credit File and MortgageIT shall promptly, upon

 

9

--------------------------------------------------------------------------------


 


REQUEST OF THE TRS SUB-TRUST, SEND TO THE TRS SUB-TRUST (I) A COPY OF ANY SUCH
INSURED CLOSING LETTER AND (II) A COMPLETE LIST OF ALL ESCROW AGENTS MORTGAGEIT
HAS APPROVED TO ACT AS AN ESCROW AGENT.


 

(d)           MortgageIT Holdings  hereby represents, warrants and covenants to
the REIT Sub-Trust with respect to each REIT Mortgage Loan as of the related
Note Purchase Date, each of the representations and warranties set forth on
Schedule 2 hereto is true and correct in all respects.  MortgageIT  hereby
represents, warrants and covenants to the TRS Sub-Trust with respect to each TRS
Mortgage Loan as of the related Purchase Date, each of the representations and
warranties set forth on Schedule 2 hereto is true and correct in all respects.

 

The representations and warranties of each Seller in this Section 3.01 and
Schedule 2 hereto are unaffected by and supersede any provision in any
endorsement of any Mortgage Loan or in any assignment with respect to such
Mortgage Loan to the effect that such endorsement or assignment is without
recourse or without representation or warranty.

 


(E)           THE TRUST HEREBY MAKES THE FOLLOWING REPRESENTATIONS AND
WARRANTIES FOR THE BENEFIT OF EACH SELLER, UBS, THE NOTE PURCHASERS AND THE
NOTEHOLDERS.  SUCH REPRESENTATIONS AND WARRANTIES ARE MADE AS OF THE DATE HEREOF
AND EACH NOTE PURCHASE DATE OR PURCHASE DATE, AS APPLICABLE, AND SHALL SURVIVE
EACH SALE, ASSIGNMENT, TRANSFER AND CONVEYANCE BY SUCH SELLER OF THE MORTGAGE
LOANS TO THE TRUST AND ITS SUCCESSORS AND ASSIGNS.

 

(I)            EXISTENCE.  THE TRUST (A) IS A STATUTORY TRUST DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, (B) HAS ALL REQUISITE CORPORATE OR OTHER POWER, AND HAS ALL
GOVERNMENTAL LICENSES, AUTHORIZATIONS, CONSENTS AND APPROVALS NECESSARY TO OWN
ITS ASSETS AND CARRY ON ITS BUSINESS AS NOW BEING OR AS PROPOSED TO BE
CONDUCTED, EXCEPT WHERE THE LACK OF SUCH LICENSES, AUTHORIZATIONS, CONSENTS AND
APPROVALS WOULD NOT BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT; AND
(C) IS QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN ALL OTHER
JURISDICTIONS IN WHICH THE NATURE OF THE BUSINESS CONDUCTED BY IT MAKES SUCH
QUALIFICATION NECESSARY, EXCEPT WHERE FAILURE SO TO QUALIFY WOULD NOT BE
REASONABLY LIKELY (EITHER INDIVIDUALLY OR IN THE AGGREGATE) TO HAVE A MATERIAL
ADVERSE EFFECT;

 

(II)           LEGAL NAME.  THE LEGAL NAME OF THE TRUST IS MORTGAGEIT SPV I AND
THE TRUST HAS NOT CHANGED ITS NAME SINCE ITS ORGANIZATION AND SINCE ITS
ORGANIZATION THE TRUST DID NOT USE, NOR DOES THE TRUST NOW USE, ANY TRADE NAMES,
FICTITIOUS NAMES, ASSUMED NAME OR “DOING BUSINESS AS” NAMES;

 

(III)          POWER AND AUTHORITY.  THE TRUST HAS THE POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS LOAN SALE AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT
TO WHICH IT IS A PARTY, AND TO CARRY OUT THEIR RESPECTIVE TERMS; THE TRUST HAS
DULY AUTHORIZED THE RECEIPT FROM SUCH SELLER, AND THE PLEDGE OR SALE TO UBS OF
ALL OF ITS RIGHT, TITLE AND INTEREST IN THE ELIGIBLE MORTGAGE LOANS AND OTHER
COLLATERAL BY ALL NECESSARY ACTION; AND THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS LOAN SALE AGREEMENT, AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS
A PARTY, HAVE BEEN DULY AUTHORIZED BY THE TRUST BY ALL NECESSARY ACTION;

 

10

--------------------------------------------------------------------------------


 

(IV)          DUE EXECUTION AND DELIVERY.  THIS LOAN SALE AGREEMENT AND EACH
OTHER TRANSACTION DOCUMENT TO WHICH IT IS A PARTY HAVE BEEN DULY EXECUTED AND
DELIVERED ON BEHALF OF THE TRUST;

 

(V)           BINDING OBLIGATIONS. THIS LOAN SALE AGREEMENT, AND THE OTHER
TRANSACTION DOCUMENTS TO WHICH THE TRUST IS A PARTY, WHEN DULY EXECUTED AND
DELIVERED, WILL CONSTITUTE LEGAL, VALID, AND BINDING OBLIGATIONS OF THE TRUST
ENFORCEABLE AGAINST THE TRUST IN ACCORDANCE WITH THEIR RESPECTIVE TERMS SUBJECT
AS TO ENFORCEABILITY TO APPLICABLE BANKRUPTCY, REORGANIZATION, INSOLVENCY,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN A
PROCEEDING IN EQUITY OR AT LAW);

 

(VI)          NO VIOLATION.  THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
BY AND THE FULFILLMENT OF THE TERMS OF THIS LOAN SALE AGREEMENT WILL NOT
CONFLICT WITH, RESULT IN ANY BREACH OF ANY OF THE TERMS AND PROVISIONS OF, OR
CONSTITUTE (WITH OR WITHOUT NOTICE OR LAPSE OF TIME) A DEFAULT UNDER, THE
ORGANIZATIONAL DOCUMENTS OF THE TRUST, OR ANY MATERIAL TERM OF ANY INDENTURE,
AGREEMENT, MORTGAGE, DEED OF TRUST, OR OTHER INSTRUMENT TO WHICH THE TRUST IS A
PARTY OR BY WHICH IT IS BOUND, OR RESULT IN THE CREATION OR IMPOSITION OF ANY
LIEN UPON ANY OF ITS PROPERTIES PURSUANT TO THE TERMS OF ANY SUCH INDENTURE,
AGREEMENT, MORTGAGE, DEED OF TRUST, OR OTHER INSTRUMENT, OR VIOLATE ANY LAW OR
ANY ORDER, INJUNCTION, WRIT, RULE, OR REGULATION APPLICABLE TO THE TRUST OF ANY
COURT OR OF ANY FEDERAL OR STATE REGULATORY BODY, ADMINISTRATIVE AGENCY, OR
OTHER GOVERNMENTAL AUTHORITY HAVING JURISDICTION OVER THE TRUST OR ANY OF ITS
PROPERTIES WHICH WOULD HAVE A MATERIAL ADVERSE EFFECT ON THE MORTGAGE LOANS;

 

(VII)         NO PROCEEDINGS.  THERE ARE NO PROCEEDINGS OR INVESTIGATIONS
PENDING, OR, TO THE KNOWLEDGE OF THE TRUST, THREATENED, BEFORE ANY COURT,
REGULATORY BODY, ADMINISTRATIVE AGENCY, OR OTHER TRIBUNAL OR GOVERNMENTAL
AUTHORITY (A) ASSERTING THE INVALIDITY OF THIS LOAN SALE AGREEMENT, (B) SEEKING
TO PREVENT THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS LOAN
SALE AGREEMENT, OR (C) SEEKING ANY DETERMINATION OR RULING THAT MIGHT (IN THE
REASONABLE JUDGMENT OF THE TRUST) MATERIALLY AND ADVERSELY AFFECT THE
PERFORMANCE BY THE TRUST OF ITS OBLIGATIONS UNDER, OR THE VALIDITY OR
ENFORCEABILITY OF, THIS LOAN SALE AGREEMENT OR EACH OTHER TRANSACTION DOCUMENT
FOR WHICH IT IS A PARTY;

 

(VIII)        NO CONSENT REQUIRED.  THE TRUST IS NOT REQUIRED TO OBTAIN THE
CONSENT OF ANY OTHER PERSON, OR ANY CONSENT, LICENSE, APPROVAL OR AUTHORIZATION
OR REGISTRATION OR DECLARATION WITH, ANY GOVERNMENTAL AUTHORITY, BUREAU OR
AGENCY IN CONNECTION WITH THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS LOAN
SALE AGREEMENT AND THE TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY, EXCEPT FOR
SUCH AS HAVE BEEN OBTAINED, EFFECTED OR MADE, EXCEPT FOR FILINGS AND RECORDINGS
IN RESPECT OF THE LIENS CREATED PURSUANT TO THE FACILITY AGREEMENTS;

 

(IX)           JURISDICTION OF ORGANIZATION. ON THE EFFECTIVE DATE, THE TRUST’S
JURISDICTION OF ORGANIZATION IS DELAWARE;

 

(X)            ABSENCE OF EVENT.  NO EVENT HAS OCCURRED WHICH ADVERSELY AFFECTS
THE TRUST’S OPERATIONS OR ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE
TRANSACTION DOCUMENTS TO WHICH IT IS A PARTY;

 

11

--------------------------------------------------------------------------------


 

(XI)           SUBSIDIARIES.  THE TRUST HAS NO SUBSIDIARIES; AND

 

(XII)          NON-CONSOLIDATION.  THE REIT SUB-TRUST IS OPERATED IN SUCH A
MANNER THAT IT WOULD NOT BE SUBSTANTIVELY CONSOLIDATED IN THE BANKRUPTCY ESTATE
OF MORTGAGEIT HOLDINGS SUCH THAT THE SEPARATE EXISTENCE OF THE REIT SUB-TRUST
AND MORTGAGEIT HOLDINGS WOULD BE DISREGARDED IN THE EVENT OF A BANKRUPTCY OR
INSOLVENCY OF SUCH SELLER.  THE TRS SUB-TRUST IS OPERATED IN SUCH A MANNER THAT
IT WOULD NOT BE SUBSTANTIVELY CONSOLIDATED IN THE BANKRUPTCY ESTATE OF
MORTGAGEIT SUCH THAT THE SEPARATE EXISTENCE OF THE TRS SUB-TRUST AND MORTGAGEIT
WOULD BE DISREGARDED IN THE EVENT OF A BANKRUPTCY OR INSOLVENCY OF SUCH SELLER

 

SECTION 3.02       Repurchase of Mortgage Loans by the Sellers.

 

(a)           Upon discovery of a breach of any of the representations or
warranties set forth in Schedule 2 hereto that materially adversely affects the
value or the Trust’s interest in any Mortgage Loan or materially adversely
affects the related Submission Package, as the case may be, or if the related
Seller fails to cause delivery of evidence of filing or copies of any UCC
financing statement in accordance with the terms of this Loan Sale Agreement
(any such event, a “Warranty Event”), in the case of a REIT Mortgage Loan,
MortgageIT Holding shall repurchase such REIT Mortgage Loan by remitting to the
REIT Sub-Trust the Repurchase Amount with respect to such Mortgage Loan as
provided in Section 3.02(b) and, in the case of a TRS Mortgage Loan, MortgageIT
shall repurchase such Mortgage Loan by remitting to the TRS Sub-Trust the
Repurchase Amount with respect to such Mortgage Loan as provided in section
3.02(b).  In addition, if either the REIT Sub-Trust or the TRS Sub-Trust is
required to repurchase a Mortgage Loan that it has sold or pledged to UBS, or to
take any remedy with respect to any Mortgage Loan as a result of a Warranty
Event or as a result of such Sub-Trust’s or MortgageIT, in the case of TRS
Sub-Trust, or MortgageIT Holdings’, in the case of the REIT Sub-Trust, breach of
any of their respective representations, warranties or covenants under any of
the Transaction Documents, with respect to any TRS Mortgage Loan, MortgageIT
shall have a responsibility to repurchase such Mortgage Loan from the TRS
Sub-Trust, and with respect to any REIT Mortgage Loan, MortgageIT Holdings shall
have a responsibility to repurchase such Mortgage Loan from the REIT Sub-Trust,
and/or take any such remedial action.  Notwithstanding the references above to
the obligations of the related Seller to take the required actions, in the event
that the related Seller does not take any such required action within one
Business Day, then the other Seller shall have the obligation to take such
action immediately.

 

(b)           In consideration of its repurchase of a REIT Mortgage Loan,
MortgageIT Holdings shall remit the Repurchase Amount to the REIT Sub-Trust for
application in accordance with the Note Purchase Agreement, within one (1)
Business Day of discovery of any such breach or failure.  In consideration of
its repurchase of a TRS Mortgage Loan, MortgageIT shall remit the Repurchase
Amount to the TRS Sub-Trust for application in accordance with the Loan
Repurchase Agreement, as applicable, within one (1) Business Day of discovery of
any such breach or failure.

 

(c)           In the event that MortgageIT fails to take the actions required of
it by paragraph (a) or (b) above with respect to a TRS Mortgage Loan within one
(1) Business Day of the day on which its performance is required, then
MortgageIT Holdings shall immediately take such action.  Similarly, in the event
that MortgageIT Holdings fails to take the actions required

 

12

--------------------------------------------------------------------------------


 


OF IT BY PARAGRAPH (A) OR (B) ABOVE WITH RESPECT TO A REIT MORTGAGE LOAN, WITHIN
ONE (1) BUSINESS DAY OF THE DAY ON WHICH ITS PERFORMANCE IS REQUIRED, THEN
MORTGAGEIT SHALL IMMEDIATELY TAKE SUCH ACTION.


 

(d)           Except as may be set forth in this Loan Sale Agreement, it is
understood and agreed that the obligations of each Seller with respect to a
breach as provided in this Section 3.02 constitute the sole remedy against such
Seller for such breach available to the related Sub-Trust.  The representations
and warranties set forth in Section 3.01 shall survive the sale and contribution
of the Mortgage Loans to the Trust and the pledge of the Collateral to UBS.

 

(e)           Except as provided in this Section 3.02 and in Section 4.01(a),
upon MortgageIT’s transfer of its interests in the TRS Mortgage Loans to the TRS
Sub-Trust, MortgageIT  will not bear any further risk with respect to the
ultimate collectibility of the TRS Mortgage Loans or the adequacy of the
collateral securing the TRS Mortgage Loans.  Except as provided in this Section
3.02 and in Section 4.01(a), upon MortgageIT Holding’s transfer of its interests
in the Mortgage Loans to the REIT Sub-Trust, MortgageIT Holding’s will not bear
any further risk with respect to the ultimate collectibility of the REIT
Mortgage Loans or the adequacy of the collateral securing the REIT Mortgage
Loans.

 

ARTICLE IV

 

COVENANTS

 

SECTION 4.01       Covenants of Sellers.  Each Seller hereby covenants and
agrees with the Trust, UBS, the Note Purchasers and the Noteholders with respect
to itself as follows:

 

(a)           MortgageIT Holdings agrees that it will pay to UBS (for
application in accordance with the terms of the Note Purchase Agreement), any
unpaid REIT Related Limited Recourse Obligations which may become due and owing
under each applicable agreement, but remain unpaid on the first Business Day
after the relevant amount became due, (i) on the day on which such Seller is
given notice of the circumstances, if the notice is given at or before 10:00
a.m., New York City time, on a Business Day, or (ii) on the Business Day
following the day such notice is given, if it is given after that time on a
Business Day or on a day that is not a Business Day.  MortgageIT agrees that it
will pay to UBS (for application in accordance with the terms of the Loan
Repurchase Agreement, the Loan Purchase Agreement and the Loan Participation
Agreement), any unpaid TRS Related Limited Recourse Obligations which may become
due and owing under each applicable agreement, but remain unpaid on the first
Business Day after the relevant amount became due, (i) on the day on which such
Seller is given notice of the circumstances, if the notice is given at or before
10:00 a.m., New York City time, on a Business Day, or (ii) on the Business Day
following the day such notice is given, if it is given after that time on a
Business Day or on a day that is not a Business Day.  In the event that
MortgageIT Holdings does not honor in full any such claim relating to a REIT
Related Limited Recourse Obligation within such one (1) Business Day period, or
in the event that MortgageIT does not honor in full any such claim relating to a
TRS Related Limited Recourse Obligation within such one (1) Business Day period,
then the other Seller shall have the obligation to honor such obligation within
one Business Day.  In no event, however, shall the aggregate amount of the REIT
Related Limited Recourse Obligations and the TRS Related Limited Recourse
Obligations

 

13

--------------------------------------------------------------------------------


 


FOR THE SELLERS, ON A COMBINED BASIS, EXCEED 10% OF THE GREATER OF (I) THE TOTAL
PRINCIPAL AMOUNT OF NOTES THEN OUTSTANDING UNDER THE NOTE PURCHASE AGREEMENT
PLUS THE AGGREGATE OUTSTANDING PRINCIPAL BALANCE OF ALL TRS MORTGAGE LOANS SOLD
TO UBS AND (II) THE FACILITY LIMIT.


 

(b)           Such Seller shall deliver to the Trust:


 

(I)            WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE END OF EACH FISCAL
YEAR OF SUCH SELLER, CONSOLIDATED BALANCE SHEETS OF SUCH SELLER AND ITS
CONSOLIDATED SUBSIDIARIES AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME
SHOWING THE FINANCIAL CONDITION OF SUCH SELLER AND ITS CONSOLIDATED SUBSIDIARIES
AS OF THE CLOSE OF SUCH FISCAL YEAR AND THE RESULTS OF OPERATIONS DURING SUCH
YEAR, AND A CONSOLIDATED STATEMENT OF CASH FLOWS, AS OF THE CLOSE OF SUCH FISCAL
YEAR, SETTING FORTH, IN EACH CASE, IN COMPARATIVE FORM THE CORRESPONDING FIGURES
FOR THE PRECEDING YEAR, ALL THE FOREGOING CONSOLIDATED FINANCIAL STATEMENTS TO
BE REPORTED ON BY, AND TO CARRY THE REPORT (ACCEPTABLE IN FORM AND CONTENT TO
THE TRUST) OF AN INDEPENDENT PUBLIC ACCOUNTANT OF NATIONAL STANDING ACCEPTABLE
TO THE TRUST;

 

(II)           WITHIN THIRTY (30) DAYS AFTER THE END OF EACH OF THE FIRST ELEVEN
MONTHS OF EACH FISCAL YEAR OF SUCH SELLER, UNAUDITED CONSOLIDATED BALANCE SHEETS
AND CONSOLIDATED STATEMENTS OF INCOME, ALL TO BE IN A FORM ACCEPTABLE TO THE
TRUST, SHOWING THE FINANCIAL CONDITION AND RESULTS OF OPERATION OF SUCH SELLER
AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS AS OF THE END OF EACH
MONTH AND FOR THE THEN ELAPSED PORTION OF THE FISCAL YEAR, SETTING FORTH, IN
EACH CASE, IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING
PERIODS OF THE PRECEDING FISCAL YEAR, CERTIFIED BY A FINANCIAL OFFICER OF SUCH
SELLER (ACCEPTABLE TO THE TRUST) AS PRESENTING FAIRLY THE FINANCIAL POSITION AND
RESULTS OF OPERATIONS OF SUCH SELLER AND ITS CONSOLIDATED SUBSIDIARIES AND AS
HAVING BEEN PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED, IN EACH CASE,
SUBJECT TO NORMAL YEAR-END AUDIT ADJUSTMENTS;

 

(III)          ON THE LAST BUSINESS DAY OF EACH MONTH (OR AT ANY TIME UPON THE
TRUST’S REQUEST), A REPORT, IN A FORM ACCEPTABLE TO THE TRUST, DETAILING THE
INTEREST RATE PROTECTION AGREEMENTS ENTERED INTO BY SUCH SELLER.  ADDITIONALLY,
WITHIN THIRTY (30) DAYS AFTER THE END OF EACH MONTH, TOGETHER WITH THE REPORT
DESCRIBED ABOVE, SUCH SELLER SHALL PROVIDE A CERTIFICATION FROM A FINANCIAL
OFFICER OF SUCH SELLER IN THE FORM ATTACHED HERETO AS ANNEX 2;

 

(IV)          PROMPTLY UPON RECEIPT THEREOF, A COPY OF EACH OTHER REPORT
SUBMITTED TO SUCH SELLER BY ITS INDEPENDENT PUBLIC ACCOUNTANTS IN CONNECTION
WITH ANY ANNUAL, INTERIM OR SPECIAL AUDIT OF SUCH SELLER;

 

(V)           PROMPTLY UPON BECOMING AWARE THEREOF, NOTICE OF (1) THE
COMMENCEMENT OF, OR ANY DETERMINATION IN, ANY LEGAL, JUDICIAL OR REGULATORY
PROCEEDINGS, (2) ANY DISPUTE BETWEEN SUCH SELLER OR ITS PARENT COMPANY AND ANY
GOVERNMENTAL OR REGULATORY BODY, (3) ANY EVENT OR CONDITION, WHICH, IN ANY CASE
OF (1) OR (2), IF ADVERSELY DETERMINED, WOULD HAVE A MATERIAL ADVERSE EFFECT ON
(A) THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT, (B) THE FINANCIAL
CONDITION OR BUSINESS OPERATIONS OF SUCH SELLER, (C) THE AGENCY APPROVALS OF
SUCH SELLER OR (D) THE ABILITY OF SUCH SELLER TO FULFILL ITS OBLIGATIONS UNDER
THIS AGREEMENT, (4) ANY MATERIAL ADVERSE CHANGE IN THE BUSINESS, OPERATIONS,
PROSPECTS OR FINANCIAL CONDITION OF SUCH SELLER, INCLUDING, WITHOUT LIMITATION,
THE INSOLVENCY OF SUCH SELLER OR ITS PARENT COMPANY OR (5) ANY MATERIAL CHANGE
IN ANY INTEREST RATE SWAP, CAP OR COLLAR AGREEMENTS AND ANY OTHER APPLICABLE
HEDGING

 

14

--------------------------------------------------------------------------------


 

ARRANGEMENTS PROVIDING FOR PROTECTION AGAINST FLUCTUATIONS IN INTEREST RATES OR
THE EXCHANGE OF NOMINAL INTEREST OBLIGATIONS;

 

(VI)          PROMPTLY UPON BECOMING AVAILABLE, COPIES OF ALL FINANCIAL
STATEMENTS, REPORTS, NOTICES AND PROXY STATEMENTS SENT BY ITS PARENT COMPANY,
SUCH SELLER OR ANY OF SUCH SELLER’S CONSOLIDATED SUBSIDIARIES IN A GENERAL
MAILING TO THEIR RESPECTIVE STOCKHOLDERS AND OF ALL REPORTS AND OTHER MATERIAL
(INCLUDING COPIES OF ALL REGISTRATION STATEMENTS UNDER THE SECURITIES ACT OF
1933, AS AMENDED) FILED BY ANY OF THEM WITH ANY SECURITIES EXCHANGE OR WITH THE
SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL AUTHORITY SUCCEEDING TO
ANY OR ALL OF THE FUNCTIONS OF SAID COMMISSION;

 

(VII)         PROMPTLY UPON BECOMING AVAILABLE, COPIES OF ANY PRESS RELEASES
ISSUED BY ITS PARENT COMPANY OR SUCH SELLER AND COPIES OF ANY ANNUAL AND
QUARTERLY FINANCIAL REPORTS AND ANY REPORTS ON FORM H-(B)12 WHICH ITS PARENT
COMPANY OR SUCH SELLER MAY BE REQUIRED TO FILE WITH THE OTS OR COMPARABLE
REPORTS WHICH A PARENT COMPANY OR SUCH SELLER MAY BE REQUIRED TO FILE WITH THE
FDIC OR ANY OTHER FEDERAL BANKING AGENCY CONTAINING SUCH FINANCIAL STATEMENTS
AND OTHER INFORMATION CONCERNING SUCH PARENT COMPANY’S OR SUCH SELLER’S BUSINESS
AND AFFAIRS AS IS REQUIRED TO BE INCLUDED IN SUCH REPORTS IN ACCORDANCE WITH THE
RULES AND REGULATIONS OF THE OTS, THE FDIC OR SUCH OTHER BANKING AGENCY, AS MAY
BE PROMULGATED FROM TIME TO TIME;

 

(VIII)        SUCH SUPPLEMENTS TO THE AFOREMENTIONED DOCUMENTS AND SUCH OTHER
INFORMATION REGARDING THE OPERATIONS, BUSINESS, AFFAIRS AND FINANCIAL CONDITION
OF ITS PARENT COMPANY, SUCH SELLER OR ANY OF ITS CONSOLIDATED SUBSIDIARIES AS
THE TRUST MAY REQUEST;

 

(IX)           PRIOR TO THE DATE OF THE FIRST PURCHASE OF A MORTGAGE LOAN BY THE
TRUST UNDER THIS AGREEMENT, AND AT THE REQUEST OF THE TRUST AT ANY TIME
THEREAFTER, A COPY OF AN OFFICER’S CERTIFICATE IN THE FORM ATTACHED HERETO AS
ANNEX 1 TOGETHER WITH A COPY OF (1) THE ARTICLES OF INCORPORATION, CERTIFICATE
OF FORMATION OR OTHER ORGANIZATIONAL DOCUMENTS OF SUCH SELLER AND ANY AMENDMENTS
THERETO CERTIFIED BY THE SECRETARY OF STATE OF SUCH SELLER’S JURISDICTION OF
ORGANIZATION, (2) A COPY OF SUCH SELLER’S BY-LAWS, OPERATING AGREEMENT OR OTHER
INTERNAL GOVERNING DOCUMENTS, TOGETHER WITH ANY AMENDMENTS THERETO, (3) A COPY
OF THE RESOLUTIONS OR OTHER INTERNAL GOVERNING DOCUMENTS OR OTHER ORGANIZATIONAL
DOCUMENT ADOPTED BY SUCH SELLER’S BOARD OF DIRECTORS OR A SIMILAR GOVERNING BODY
AUTHORIZING SUCH SELLER TO ENTER INTO EACH TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY AND AUTHORIZING ONE OR MORE OF ITS OFFICERS TO EXECUTE THE DOCUMENTS
RELATED TO EACH SUCH TRANSACTION DOCUMENT, AND (4) A CERTIFICATE OF INCUMBENCY
AND SIGNATURE OF EACH OFFICER OF SUCH SELLER EXECUTING ANY DOCUMENT IN
CONNECTION WITH THIS AGREEMENT AND EACH TRANSACTION DOCUMENT TO WHICH IT IS A
PARTY;

 

(X)            EVIDENCE THAT ALL OTHER ACTIONS NECESSARY OR, IN THE OPINION OF
THE TRUST, DESIRABLE TO PERFECT AND PROTECT THE TRUST’S INTEREST IN THE MORTGAGE
LOANS AND OTHER COLLATERAL HAVE BEEN TAKEN, INCLUDING, WITHOUT LIMITATION, DULY
EXECUTED AND FILED UNIFORM COMMERCIAL CODE FINANCING STATEMENTS ON FORM UCC-1;
AND

 

(XI)           PROMPTLY UPON BECOMING AWARE THEREOF, NOTICE OF ANY NAME UNDER
WHICH SUCH SELLER OR ANY OF ITS AFFILIATES CONDUCTS BUSINESS.

 

15

--------------------------------------------------------------------------------


 

(c)           Such Seller shall take all necessary action to maintain its Agency
Approvals at all times during the term of this Agreement.  If, for any reason,
such Seller ceases to maintain such Agency Approvals, such Seller shall so
notify the Trust immediately.

 

(d)           MortgageIT will report each sale of a TRS Mortgage Loan to the TRS
Sub-Trust as a sale of the ownership interest in such TRS Mortgage Loan and
MortgageIT Holdings will report each sale of a REIT Mortgage Loan to the REIT
Sub-Trust as a sale of the ownership interest in such REIT Mortgage Loan.  It is
acknowledged that each such transaction shall be disregarded for federal income
tax purposes.

 

(e)           MortgageIT will be solvent at all relevant times prior to, and
will not be rendered insolvent by, any sale of a TRS Mortgage Loan to the TRS
Sub-Trust.  MortgageIT Holdings will be solvent at all relevant times prior to,
and will not be rendered insolvent by, any sale of a REIT Mortgage Loan to the
REIT Sub-Trust.

 

(f)            MortgageIT will not sell any TRS Mortgage Loan to the TRS
Sub-Trust with any intent to hinder, delay or defraud any of its creditors. 
MortgageIT Holdings  will not sell any REIT Mortgage Loan to the REIT Sub-Trust
with any intent to hinder, delay or defraud any of its creditors.

 

(g)           Such Seller shall comply, in all material respects, with all laws,
rules and regulations to which it is or may become subject.

 

(h)           MortgageIT shall, upon request of the TRS Sub-Trust, promptly
execute and deliver to the TRS Sub-Trust all such other and further documents
and instruments of transfer, conveyance and assignment, and shall take such
other action as the TRS Sub-Trust may require to more effectively transfer,
convey, assign to and vest in the TRS Sub-Trust and to put the TRS Sub-Trust in
possession of the property to be transferred, conveyed, assigned and delivered
hereunder and otherwise to carry out more effectively the intent of the
provisions under this Agreement.  MortgageIT Holdings shall, upon request of the
REIT Sub-Trust, promptly execute and deliver to the REIT Sub-Trust all such
other and further documents and instruments of transfer, conveyance and
assignment, and shall take such other action as the REIT Sub-Trust may require
to more effectively transfer, convey, assign to and vest in the REIT Sub-Trust
and to put the REIT Sub-Trust in possession of the property to be transferred,
conveyed, assigned and delivered hereunder and otherwise to carry out more
effectively the intent of the provisions under this Agreement.

 

(i)            If applicable, MortgageIT, as the Administrator for the Trust,
shall ensure that all Takeout Proceeds paid by a Takeout Investor resulting from
a Takeout Commitment of any Mortgage Loan are paid to UBS by the Takeout
Investor in accordance with UBS’s Wire Instructions to Trust (as defined in the
Custodial Agreement).

 

(j)            Such Seller shall pay and discharge all taxes, assessments and
governmental charges or levies imposed on it or on its income or profits or on
any of its property prior to the date on which penalties attach thereto, except
for any such tax, assessment, charge or levy the payment of which is being
contested in good faith and by proper proceedings and against which adequate
reserves are being maintained, and any taxes, assessments and

 

16

--------------------------------------------------------------------------------


 


GOVERNMENTAL CHARGES OR LEVIES THE FAILURE OF WHICH TO PAY OR DISCHARGE WOULD
NOT HAVE A MATERIAL ADVERSE EFFECT.


 

(k)           Such Seller covenants and agrees to take all actions required of
it in compliance with the terms of the Electronic Tracking Agreement.

 

(l)            Such Seller covenants and agrees that it will not (1) consolidate
or merge or enter into any analogous reorganization or transaction with any
Person, unless such other Person is engaged in the mortgage banking business and
such Seller is the surviving entity; (2) liquidate, wind up or dissolve (or
suffer any liquidation or dissolution); (3) cease actively to engage in the
business of origination, acquiring or servicing Mortgage Loans or make any other
material change in the nature or scope of the business in which such Seller
engaged as of the date of this Agreement; (4) sell, assign, lease, convey,
transfer or otherwise dispose of (whether in one transaction or a series of
transactions) all or any substantial part of such Seller’s business or assets,
whether now owned or acquired after the date of this Agreement and without the
prior written consent of the Trust; (5) acquire by purchase or in any other
transaction all or substantially all of the business or property of, or stock or
other ownership interests of, any Person, without the prior written consent of
the Trust; (6) change its jurisdiction of organization, without the prior
written consent of the Trust; nor (7) permit any subsidiary of such Seller to do
or to take any of the foregoing actions.

 

(m)          Such Seller shall not, and shall not permit its partners, principal
shareholders and owners to, guaranty, endorse or otherwise in any way become
responsible or be responsible for any obligations of such Seller or any other
Person.

 

(n)           Unless such Seller shall have given the Trust at least 30 days’
prior written notice, such Seller shall not (i) change its name, organizational
identity or jurisdiction of organization or (ii) merge with or into, acquire all
or substantially all of the assets of, or transfer all or substantially all of
its assets to, any other person or entity.

 

(o)           Such Seller shall not permit, for any Test Period, Net Income for
such Test Period, before income taxes for such Test Period and distributions
made during such Test Period, to be less than $1.00.

 

(p)           The consolidated Tangible Net Worth of the Sellers shall not be
less than the sum of (A) $175,000,000 plus (B) 90% of capital contributions made
since August 4, 2004.  The Sellers shall not permit the ratio of their
consolidated Total Indebtedness to Tangible Net Worth to exceed 20:1.

 

(q)           Such Seller shall not move its chief executive office from the
address referred to in Section 3.01(xv) or change its jurisdiction of
organization unless it shall have provided the Trust thirty (30) days’ prior
written notice of such change.

 

(r)            Immediately upon notice of a Lien or any circumstance which could
give rise to a Lien on the Mortgage Loans, such Seller will defend the Mortgage
Loans against, and will take such other action as is necessary to remove, any
Lien, security interest or claim on or to the Mortgage Loans (other than any
security interest created under the Facility Agreements), and

 

17

--------------------------------------------------------------------------------


 


SUCH SELLER WILL DEFEND THE RIGHT, TITLE AND INTEREST OF THE TRUST IN AND TO ANY
OF THE MORTGAGE LOANS AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 

(s)           If such Seller gains possession of a Submission Package, such
Seller shall hold such Submission Package in trust for the Trust, immediately
notify the Trust of the specific Submission Package being held by such Seller
and promptly deliver such Submission Package via overnight courier in accordance
with the Trust’s instructions.

 

(t)            Such Seller, hereby agrees, jointly and severally with the other
Seller, to indemnify, defend and hold the Trust, UBS, the Note Purchasers, the
Noteholders, and their respective Affiliates and each of their respective
officers, directors, employees, agents, trustees and advisors (each, an
“Indemnified Party”) harmless from and against any and all loss, liability,
damage, judgment, claim, deficiency, or expense (including interest, penalties,
reasonable attorneys’ fees and amounts paid in settlement) payable to a Person
that is not a party to any of the Transaction Documents, or payable by a party
to a Transaction Document to another party to a Transaction Document, if any of
them may become subject thereto, insofar as such loss, liability, damage,
judgment, claim, deficiency, or expense arises out of or is based upon a breach
by either Seller or by the Trust of its representations, warranties or covenants
under any of the Transaction Documents to which it is a party, or any
information set forth in this Loan Sale Agreement or any of the Transaction
Documents or in any schedule delivered by such Seller hereunder or thereunder,
being untrue in any material respect at any time or relating to or arising out
of this Loan Sale Agreement or any other Transaction Document that results from
anything other than any Indemnified Party’s gross negligence or willful
misconduct.  Such Seller, jointly and severally with the other Seller, may offer
to assume the defense of any action brought against any Indemnified Party;
provided that the counsel proposed to handle the defense be satisfactory to such
Indemnified Party in its sole discretion.  If the Indemnified Party agrees to
such an arrangement, then the Sellers shall not be liable for any separate
counsel for such Indemnified Party.  In no event will an Indemnified Party be
liable for a settlement effected without its prior consent.  The obligations of
such Seller under this Section 4.01(t) shall be considered to have been relied
upon by the Trust, UBS, the Note Purchasers, the Noteholders, the Servicers, and
the Custodian and shall survive the execution, delivery, and performance of this
Loan Sale Agreement regardless of any investigation made by the Trust, UBS, any
Note Purchaser, any Noteholder, the Servicers, the Custodian or on their behalf
of any of them.  THE INDEMNIFICATION OBLIGATIONS OF EACH SELLER PURSUANT TO THE
PRECEDING PROVISIONS OF THIS PARAGRAPH SHALL APPLY REGARDLESS OF ANY NEGLIGENCE
OR OTHER FAULT ON THE PART OF THE PURCHASER, UBS, ANY NOTE PURCHASER, ANY
NOTEHOLDER, THE SERVICERS, THE CUSTODIAN OR ANY OF THEIR RESPECTIVE OFFICERS,
EMPLOYEES, TRUSTEES OR AGENTS EXCEPT AS EXPRESSLY STATED IN THIS PARAGRAPH.

 

Such Seller also agrees to reimburse an Indemnified Party as and when billed by
such Indemnified Party for all such Indemnified Party’s costs and expenses
incurred in connection with the enforcement or the preservation of such
Indemnified Party’s rights (including third-party beneficiary rights of UBS, the
Note Purchasers and the Noteholders) under this Loan Sale Agreement or any of
the Transaction Documents, including, without limitation, the reasonable fees
and disbursements of one counsel for the Note Purchasers and the Noteholders as
a group.  In addition, such Seller shall pay as and when billed by UBS all of
the

 

18

--------------------------------------------------------------------------------


 

out-of-pocket costs and expenses (including reasonable fees and expenses of
counsel) incurred by UBS in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, the Transaction
Documents or any other documents prepared in connection therewith.  MortgageIT
shall pay as and when billed by UBS all of the out-of-pocket costs and expenses
incurred in connection with the consummation and administration of the
transactions contemplated by the Transaction Documents, including, without
limitation, (i) all the fees, disbursements and expenses of counsel to UBS and
(ii) all the due diligence, inspection, testing and review costs and expenses
incurred by UBS with respect to the Collateral, including, but not limited to,
those costs and expenses incurred by UBS relating to due diligence.

 

Notwithstanding anything to the contrary, any payments under this Section
4.01(t) relating to a TRS Mortgage Loan, the TRS Sub-Trust  or MortgageIT shall
be made by MortgageIT.  In the event such payment is not made within one
Business Day of the date such payment is due, MortgageIT Holdings shall have the
obligation to make such payment immediately.  Notwithstanding anything to the
contrary, any payments under this Section 4.01(t) relating to a REIT Mortgage
Loan, the REIT Sub-Trust  or MortgageIT Holdings shall be made by MortgageIT
Holdings.  In the event such payment is not made within one Business Day of the
date such payment is due, MortgageIT shall have the obligation to make such
payment immediately.

 

(u)           The financial statements and books and records of such Seller
shall reflect the separate existence of the Trust and shall also include a
footnote substantially to the effect set forth in Annex 3.

 

SECTION 4.02       Purchaser Covenants.  The Trust hereby covenants and agrees
with each Seller, UBS, the Note Purchasers and the Noteholders as follows:

 

(a)           Mortgagor’s Quiet Enjoyment.  The Trust hereby acknowledges and
agrees that its rights in the Mortgaged Property are expressly subject to the
rights of the related Mortgagors in such Mortgaged Property pursuant to the
applicable Mortgage Loans.  The Trust covenants and agrees that, so long as a
Mortgagor shall not be in default of any of the provisions of the applicable
Mortgaged Loan, neither the Trust nor any assignee of the Trust will disturb the
Mortgagor’s quiet and peaceful possession of the related Mortgaged Property and
the Mortgagor’s use thereof for its intended purpose.

 

(b)           Operation of the Trust.  The Trust shall be operated in the
following manner, with a view toward assuring that it would not be substantively
consolidated with or in the trust estate of another Person (that is, such that
the separate legal existence of the Trust and such Person would be disregarded)
and in that regard, the Trust shall:

 

(I)            BE A LIMITED PURPOSE STATUTORY TRUST WHOSE PRIMARY ACTIVITIES ARE
RESTRICTED AS PROVIDED IN THE TRUST AGREEMENT AS IN EFFECT ON THE DATE OF THIS
LOAN SALE AGREEMENT;

 

(II)           NOT ENGAGE IN ANY ACTION THAT WOULD CAUSE THE SEPARATE LEGAL
IDENTITY OF THE TRUST NOT TO BE RESPECTED, INCLUDING, WITHOUT LIMITATION, (A)
HOLDING ITSELF OUT AS

 

19

--------------------------------------------------------------------------------


 

BEING LIABLE FOR THE DEBTS OF ANY OTHER PARTY OR (B) ACTING OTHER THAN THROUGH
ITS DULY AUTHORIZED AGENTS;

 

(III)          NOT BE INVOLVED IN THE DAY-TO-DAY MANAGEMENT OF EACH SELLER;

 

(IV)          NOT INCUR, ASSUME OR GUARANTEE ANY INDEBTEDNESS EXCEPT FOR SUCH
INDEBTEDNESS AS MAY BE INCURRED BY THE REIT SUB-TRUST IN CONNECTION WITH THE
ISSUANCE OF THE NOTES;

 

(V)           NOT COMMINGLE ITS FUNDS, ASSETS AND RECORDS RELATING THERETO WITH
THOSE OF EITHER SELLER OR ANY OTHER ENTITY;

 

(VI)          ENTITLE THE SEPARATE CREDITORS OF THE TRUST TO BE SATISFIED OUT OF
THE TRUST’S ASSETS AND NOT PERMIT ITS ASSETS TO BE MADE AVAILABLE TO ANY OTHER
PERSON EXCEPT AS EXPRESSLY CONTEMPLATED IN THE TRUST AGREEMENT;

 

(VII)         ACT SOLELY IN ITS OWN NAME IN THE CONDUCT OF ITS BUSINESS,
INCLUDING BUSINESS CORRESPONDENCE AND OTHER COMMUNICATIONS, AND SHALL CONDUCT
ITS BUSINESS SO AS NOT TO MISLEAD OTHERS AS TO THE IDENTITY OF THE ENTITY WITH
WHICH THEY ARE CONCERNED;

 

(VIII)        MAINTAIN RECORDS AND BOOKS OF ACCOUNT AND SHALL NOT COMMINGLE ITS
RECORDS AND BOOKS OF ACCOUNT WITH THE RECORDS AND BOOKS OF ACCOUNT OF ANY OTHER
PERSON;

 

(IX)           NOT ENGAGE IN ANY BUSINESS OR ACTIVITY OTHER THAN IN ACCORDANCE
WITH OR RELATING TO THE TRUST AGREEMENT AND ITS CONTINUATION AS A DELAWARE
STATUTORY TRUST;

 

(X)            NOT FORM, OR CAUSE TO BE FORMED, ANY SUBSIDIARIES;

 

(XI)           COMPLY WITH ALL RESTRICTIONS AND COVENANTS IN, AND SHALL NOT FAIL
TO COMPLY WITH THE FORMALITIES ESTABLISHED IN, THE TRUST AGREEMENT;

 

(XII)          MAINTAIN ITS ASSETS SEPARATELY FROM THE ASSETS OF EITHER SELLER
(INCLUDING THROUGH THE MAINTENANCE OF A SEPARATE BANK ACCOUNT);

 

(XIII)         MANAGE ITS DAY-TO-DAY BUSINESS WITHOUT THE INVOLVEMENT OF EITHER
SELLER;

 

(XIV)        NOT ACT AS AN AGENT OF EITHER SELLER, EXCEPT TO THE LIMITED EXTENT
PROVIDED IN THE TRANSACTION DOCUMENTS;

 

(XV)         MAINTAIN AT ALL TIMES AN ADMINISTRATOR (WHICH MAY BE EITHER SELLER)
TO PERFORM THE DUTIES CONTEMPLATED IN THE ADMINISTRATION AGREEMENT; AND

 

(XVI)        MAINTAIN A SEPARATE OFFICE FROM THAT OF EITHER SELLER.

 

(c)           Existence.  The Trust will keep in full effect its existence,
rights and status as a Delaware statutory trust and, if applicable, will obtain
and preserve its qualification to do business in each jurisdiction which permits
such qualification and in which it is necessary to

 

20

--------------------------------------------------------------------------------


 


PROTECT THE VALIDITY AND ENFORCEABILITY OF THIS LOAN SALE AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT TO WHICH IT IS A PARTY OR ANY OF THE MORTGAGE LOANS AND TO
PERFORM ITS DUTIES UNDER THIS LOAN SALE AGREEMENT AND EACH OTHER TRANSACTION
DOCUMENT TO WHICH IT IS A PARTY.


 

SECTION 4.03       Pledge of Mortgage Loans.  MortgageIT Holdings understands
that the REIT Sub-Trust intends to pledge and assign the benefits of this
Agreement, along with the REIT Mortgage Loans to UBS, for the benefit of UBS,
the Note Purchasers and the Noteholders pursuant to the Note Purchase
Agreement.  MortgageIT understands that the TRS Sub-Trust intends to sell the
benefits of this Agreement, along with the TRS Mortgage Loans to UBS.  Each
Seller agrees that such assignee of the REIT Sub-Trust or TRS Sub-Trust, as
applicable, may exercise the rights of such Sub-Trust hereunder and shall be
entitled to all of the benefits of such Sub-Trust hereunder to the extent
provided for in such pledge and assignment.

 

ARTICLE V

 

CONDITIONS PRECEDENT

 

SECTION 5.01       Conditions to the Trust Obligations.  The obligations of the
REIT Sub-Trust to accept the transfer of REIT Mortgage Loans on each Note
Purchase Date and the TRS Sub-Trust to accept the transfer of TRS Mortgage Loans
on each Purchase Date shall be subject to the satisfaction of the following
conditions:

 

(a)           All representations and warranties of each Seller contained in
this Loan Sale Agreement and in the Transaction Documents shall be true and
correct on the Execution Date and on each Note Purchase Date or Purchase Date,
as applicable, with the same effect as though such representations and
warranties had been made on such date;

 

(b)           All information concerning the Mortgage Loans provided to the
Trust shall be true and correct as of the related Note Purchase Date or Purchase
Date, as applicable, in all material respects;

 

(c)           Each Seller shall have delivered to the Trust a Loan Purchase
Detail with respect to the Mortgage Loans as of the related Note Purchase Date
or Purchase Date, as applicable, and shall have substantially performed all
other obligations required to be performed by the provisions of this Loan Sale
Agreement;

 

(d)           Each Seller shall have recorded and filed, at its expense, any
financing statement with respect to the Mortgage Loans and the other Mortgage
Loans to be transferred from time to time to the Trust pursuant to this Loan
Sale Agreement meeting the requirements of applicable state law in such manner
and in such jurisdictions as are necessary to perfect the transfer of the
Mortgage Loans and the other Mortgage Loans from such Seller to the Trust, and
shall deliver a file-stamped copy of such financing statements or other evidence
of such filings to the Trust and UBS;

 

(e)           All corporate and legal proceedings and all instruments in
connection with the transactions contemplated by this Loan Sale Agreement shall
be satisfactory in form and substance to the Trust, and the Trust shall have
received from each Seller copies of all

 

21

--------------------------------------------------------------------------------


 


DOCUMENTS (INCLUDING, WITHOUT LIMITATION, RECORDS OF CORPORATE PROCEEDINGS)
RELEVANT TO THE TRANSACTIONS HEREIN CONTEMPLATED AS THE TRUST MAY REASONABLY
HAVE REQUESTED; AND


 

(f)            All respective conditions necessary to vest in the Trust good
title, free and clear of all Liens (other than Liens permitted in the proviso
contained in Section 4.01(s) hereof), to its respective Mortgage Loans shall
have been satisfied.

 

ARTICLE VI

 

TERMINATION

 

SECTION 6.01       Termination.  The respective obligations and responsibilities
of each Seller and the Trust created by this Loan Sale Agreement shall terminate
upon the latest of (i) the maturity or other liquidation of the last Mortgage
Loan and the disposition of any amounts received upon disposition of any
defaulted Mortgage Loans; and (ii) the termination of the Facility Agreements in
accordance with the terms thereof; provided, however, that the indemnifications
contained in Section 4.01(t) herein shall survive the termination of this Loan
Sale Agreement.

 

SECTION 6.02       Effect of Termination.  No termination or rejection or
failure to assume the executory obligations of this Loan Sale Agreement in the
bankruptcy of either Seller or the Trust shall be deemed to impair or affect the
obligations pertaining to any executed sale or executed obligations, including,
without limitation, pre-termination breaches of representations and warranties
by such Seller or the Trust.  Without limiting the foregoing, prior to
termination, the failure of either Seller to pay a Repurchase Amount shall not
render such transfer or obligation executory, nor shall the continued duties of
the parties pursuant to Article 4 or Section 7.06 of this Loan Sale Agreement
render an executed sale executory.

 

ARTICLE VII

 

MISCELLANEOUS PROVISIONS

 

SECTION 7.01       Amendment.  This Loan Sale Agreement may be amended from time
to time by the parties hereto only with the prior written consent of UBS and, to
the extent specified in the Facility Agreements.

 

SECTION 7.02       GOVERNING LAW; JURISDICTION.

 

(a)           THIS LOAN SALE AGREEMENT AND ANY AMENDMENT HEREOF PURSUANT TO
SECTION 7.01 SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
SUBSTANTIVE LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CHOICE OF LAW
PRINCIPLES) APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED THEREIN AND THE
OBLIGATIONS, RIGHTS, AND REMEDIES OF THE PARTIES UNDER THIS LOAN SALE AGREEMENT
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

22

--------------------------------------------------------------------------------


 

(b)           EACH SELLER AND THE PURCHASER HEREBY IRREVOCABLY AND
UNCONDITIONALLY:

 

(1)           TO THE EXTENT PERMITTED BY LAW, SUBMITS FOR ITSELF AND ITS
PROPERTY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS LOAN SALE AGREEMENT,
OR FOR RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE PERSONAL JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, THE
FEDERAL COURTS OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND APPELLATE COURTS FROM ANY THEREOF;

 

(2)           CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

 

(3)           AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH IN OR PURSUANT TO THIS LOAN SALE AGREEMENT FOR NOTICES; AND

 

(4)           AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.

 

SECTION 7.03       Notices.  All demands, notices, and communications under or
in connection with this Loan Sale Agreement shall be in writing and shall be
deemed to have been duly given, made and received (i) when delivered against
receipt of registered or certified mail or upon actual receipt of registered or
certified mail, postage prepaid, return receipt requested; (ii) when delivered
by courier with appropriate evidence of receipt; or (iii) upon transmission via
facsimile with appropriate evidence of receipt (a) in the case of each Seller,
at the following address: 33 Maiden Lane, New York, NY 10038, Attention: John R.
Cuti and Michael A. Zigrossi, Fax No.: (212) 651-4689 (b) in the case of the
Trust, c/o the Administrator, at the following address: 33 Maiden Lane, New
York, NY 10038, Attention:  Larry P. Lewis, Fax No.: (212) 651-4689, with a copy
to Wilmington Trust Company, Rodney Square North, 1100 North Market Street,
Wilmington, Delaware 19890, facsimile number: (302) 636-4140 or (302) 636-4141;
Attention: Corporate Trust Administration, and (c) in the case of the UBS, 1285
Avenue of the Americas, New York, New York 10019, Attention: Robert Carpenter
and George A. Mangiaracina, facsimile number: (212) 713-9597.  Any party may
alter the address to which communications are to be sent by giving notice of
such change of address in conformity with the

 

23

--------------------------------------------------------------------------------


 

provisions of this Section 7.03 for giving notice and by otherwise complying
with any applicable terms of this Loan Sale Agreement.

 

SECTION 7.04       Severability of Provisions.  If any one or more of the
covenants, agreements, provisions, or terms of this Loan Sale Agreement shall be
for any reason whatsoever held invalid, then such covenants, agreements,
provisions, or terms shall be deemed severable from the remaining covenants,
agreements, provisions, or terms of this Loan Sale Agreement and shall in no way
affect the validity or enforceability of the other provisions of this Loan Sale
Agreement.

 

SECTION 7.05       Assignment.  Notwithstanding anything to the contrary
contained in this Loan Sale Agreement, this Loan Sale Agreement and the
respective rights and duties of each Seller and the Trust hereunder may not be
assigned or otherwise transferred by either Seller or the Trust (as applicable),
without the prior written consent of the other parties to this Loan Sale
Agreement, UBS and such of the Note Purchasers and Note Holders as are required
under the Note Purchase Agreement.  Whether or not expressly stated, all
representations, warranties, covenants and agreements of each Seller and the
Trust in this Loan Sale Agreement, or in any document delivered by any of them
in connection with this Loan Sale Agreement, shall be for the benefit of, and
shall be exercisable by, UBS.

 

SECTION 7.06       Further Assurances.  The Sellers and the Trust each agrees to
do such further reasonable acts and things and to execute and deliver to UBS
such additional assignments, agreements, powers and instruments as are required
by UBS in its sole reasonable discretion or pursuant to the direction of the
Majority Investors to carry into effect the purposes of this Loan Sale Agreement
or to better assure and confirm unto UBS, the Note Purchasers and the
Noteholders their rights, powers and remedies hereunder.

 

SECTION 7.07       No Waiver; Cumulative Remedies.  No failure to exercise and
no delay in exercising, on the part of the Trust or either Seller or UBS or any
Note Purchaser or Noteholder, any right, remedy, power or privilege hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise hereof or the exercise of any other right, remedy, power or privilege. 
The rights, remedies, powers and privileges herein provided are cumulative and
not exhaustive of any rights, remedies, powers and privilege provided by law.

 

SECTION 7.08       Counterparts.  This Loan Sale Agreement may be executed in
two or more counterparts (and by different parties on separate counterparts),
each of which shall be an original, but all of which shall constitute one and
the same instrument.

 

SECTION 7.09       Binding Effect: Third-Party Beneficiaries.  This Loan Sale
Agreement will inure to the benefit of and be binding upon the parties hereto.
 UBS, the Note Purchasers and the Noteholders are intended third party
beneficiaries of this Loan Sale Agreement.

 

SECTION 7.10       Merger and Integration.  Except as specifically stated
otherwise herein, this Loan Sale Agreement sets forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, relating thereto are

 

24

--------------------------------------------------------------------------------


 

superseded by this Loan Sale Agreement.  This Loan Sale Agreement may not be
modified, amended, waived or supplemented except as provided herein.

 

SECTION 7.11       Headings.  The headings herein are for purposes of reference
only and shall not otherwise affect the meaning or interpretation of any
provision hereof.

 

SECTION 7.12       Schedules and Exhibits.  The schedules and exhibits attached
hereto and referred to herein shall constitute a part of this Loan Sale
Agreement and are incorporated into this Loan Sale Agreement for all purposes.

 

SECTION 7.13       No Bankruptcy Petition Against the Trust.  Each Seller agrees
that, prior to the date that is one year and one day after the payment in full
of the Notes and all amounts payable under the Facility Agreements, it will not
institute against the Trust, or join any other Person in instituting against the
Trust, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under the laws of the United States or any
state of the United States.  This Section 7.13 shall survive the termination of
this Loan Sale Agreement.

 

SECTION 7.14       No Recourse.  It is expressly understood and agreed by the
parties hereto that (a) this Loan Sale Agreement is executed and delivered by
Wilmington Trust Company, not individually or personally but solely as trustee
of the Trust, in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Trust is made and intended not as personal representations,
undertakings and agreements by Wilmington Trust Company but is made and intended
for the purpose of binding only the Trust, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either expressed or implied contained
herein, all such liability, if any, being expressly waived by the parties hereto
and by an Person claiming by, through or under the parties hereto and (d) under
no circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Trust under this Loan Sale Agreement or any other related
documents.

 

[Signature Page Follows]

 

25

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Loan Sale Agreement to
be duly executed by their respective officers as of the day and year first above
written.

 

 

MORTGAGEIT, INC.

 

as a Seller

 

 

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name: John R. Cuti

 

 

Title: Secretary

 

 

 

 

 

 

 

MORTGAGEIT HOLDINGS, INC.

 

as a Seller

 

 

 

 

 

 

By:

/s/ JOHN R. CUTI

 

 

 

Name: John R. Cuti

 

 

Title: Secretary

 

 

 

 

 

 

 

MORTGAGEIT SPV I, acting with respect to the
REIT Sub-Trust, as Purchaser

 

 

 

By:

Wilmington Trust Company,

 

 

not in its individual capacity but solely as
Owner Trustee under the Trust Agreement

 

 

 

By:

/s/ Janel R. Havrilla

 

 

 

Name:

Janel R. Havrilla

 

 

 

Title:

Financial Services Officer

 

 

 

 

 

 

 

 

MORTGAGEIT SPV I, acting with respect to the
TRS Sub-Trust, as Purchaser

 

 

 

By:

Wilmington Trust Company,

 

 

not in its individual capacity but solely as
Owner Trustee under the Trust Agreement

 

 

 

 

 

 

By:

/s/ Janel R. Havrilla

 

 

 

Name:

Janel R. Havrilla

 

 

 

Title:

Financial Services Officer

 

 

[Signature Page To Loan Sale Agreement]

 

--------------------------------------------------------------------------------


 

Schedule 1

 

DEFINITIONS LIST

 

“1934 Act” shall mean the Securities and Exchange Act of 1934, as amended.

 

“Accepted Servicing Practices” shall mean, with respect to each Mortgage Loan,
such standards which comply with the applicable standards and requirements
under: (i) an applicable Agency Program and related provisions of the applicable
Agency Guide pursuant to which the related Mortgage Loan is intended to be
purchased, and/or (ii) any applicable FHA and/or VA program and related
provisions of applicable FHA and/or VA servicing guidelines, and (iii) the terms
of the related Mortgage Loan documents and applicable law.

 

“Acknowledgment Agreement” shall mean the document, similar to the attached
Exhibit F to the REIT Servicing Agreement, to be executed by the Master Servicer
and the REIT Servicer on or prior to each subsequent Closing Date, which
document shall include a Mortgage Loan Schedule, which document reflects the
addition of Mortgage Loans (including those Mortgage Loans acquired by the
Master Servicer through bulk acquisitions in accordance with Section 7.05 of the
REIT Servicing Agreement) which are subject to the terms and conditions of the
REIT Servicing Agreement.

 

“Act of Insolvency” shall mean, with respect to any Person, (a) the commencement
by such Person as debtor of any case or proceeding under any bankruptcy,
insolvency, reorganization, liquidation, dissolution or similar law, or such
Person seeking the appointment of a receiver, trustee, custodian or similar
official for such Person or any substantial part of its property, or (b) the
commencement of any such case or proceeding against such Person, or another’s
seeking such appointment, or the filing against such Person of an application
for a protective decree which (1) is consented to or not timely contested by
such Person, (2) results in the entry of an order for relief, such an
appointment, the issuance of such a protective decree or the entry of an order
having a similar effect, or (3) is not dismissed within sixty (60) days, (c) the
making by such Person of a general assignment for the benefit of creditors, (d)
the admission in writing by such Person that it is unable to pay its debts as
they become due or the nonpayment generally by such Person of its debts as they
become due, or (e) any governmental authority or agency or any person, agency or
entity acting or purporting to act under governmental authority shall have taken
any action to condemn, seize or appropriate, or to assume custody or control of,
all or any substantial part of the property of such Person or of any of its
Affiliates, or shall have taken any action to displace the management of such
Person or of any of its Affiliates or to curtail its authority in the conduct of
the business of such Person or of any of its Affiliates.

 

“Actual Note Issuance Proceeds” shall have the meaning provided in Section
3.09(d) of the Note Purchase Agreement.

 

“Adjustable Rate Mortgage Loan” shall mean a Mortgage Loan which provides for
the adjustment of the Mortgage Interest Rate payable in respect thereto.

 

1-1

--------------------------------------------------------------------------------


 

“Adjustment Date” shall mean, with respect to each Adjustable Rate Mortgage
Loan, the date set forth in the related Note on which the Mortgage Interest Rate
on the Adjustable Rate Mortgage Loan is adjusted in accordance with the terms of
the Note.

 

“Administration Agreement” shall mean the Administration Agreement dated as of
August 4, 2004, between the Trust and the Administrator, as amended,
supplemented or otherwise modified from time to time.

 

“Administrator” shall mean MortgageIT, in its capacity as administrator of the
Trust pursuant to the Administration Agreement, or any successor in such
capacity.

 

“Affiliate” shall mean with respect to any Person, any “affiliate” of such
Person, as such term is defined in the Bankruptcy Code, other than a natural
person.  It is specifically agreed that the Trust, the REIT Sub-Trust, the TRS
Sub-Trust, MortgageIT and MortgageIT Holdings are “Affiliates” of each other.

 

“Agency” shall mean Ginnie Mae, Freddie Mac or Fannie Mae, as applicable, and
their successors thereto.

 

“Agency Approvals” shall have the meaning given to such term in the Loan
Repurchase Agreement, the Loan Purchase Agreement or the Loan Participation
Agreement, as applicable.

 

“Agency Eligible Mortgage Loan” shall mean a mortgage loan that is in strict
compliance with the eligibility requirements for swap or purchase by the
designated Agency, under the applicable Agency Guide and/or applicable Agency
Program.

 

“Agency Guide” shall mean the Ginnie Mae Mortgage-Backed Securities Guide; the
Fannie Mae Selling Guide and the Fannie Mae Servicing Guide; the Freddie Mac
Guide; as applicable, in each case as such Agency Guide may be amended from time
to time.

 

“Agency Program” shall mean the specific purchase program under the relevant
Agency Guide or as otherwise approved by the relevant Agency.

 

“Agent’s Account” shall mean UBS’s account, Account No. 930 1 035581, for the
account of UBS Real Estate Securities Inc. Conduit Funding, JPMorgan Chase Bank,
ABA No. 021000021, or such other account as may be identified as Agent’s Account
by notice from UBS to the Trust and the Purchasers.

 

“ALTA” shall mean the American Land Title Association or any successor thereto.

 

“Ancillary Income” shall have the meaning assigned to such term in the REIT
Servicing Agreement or the TRS Servicing Agreement, as applicable.

 

“Anticipated Delivery Date” shall mean, with respect to a Security, the date
specified in the related Form HUD 11705 (Schedule of Subscribers), Fannie Mae
Form 2014 (Delivery Schedule), or Freddie Mac Form 939 (Settlement and
Information Multiple

 

1-2

--------------------------------------------------------------------------------


 

Registration Form), as applicable, on which it is anticipated that Delivery of
the Security by the Applicable Agency will be made, pursuant to the Loan
Participation Agreement.

 

“Applicable Agency Documents” shall mean the documents listed on Exhibit B-2 or
Exhibit B-3 to the Custodial Agreement, as applicable.

 

“Applicable Covenant” shall mean any financial covenants imposed upon the Trust,
MortgageIT or MortgageIT Holdings under any Other Financing Document.

 

“Applicable Guide” shall mean, with respect to each Takeout Investor, the
applicable guide published by such Takeout Investor setting forth the
requirements each Mortgage Loan needs to satisfy in order to be eligible for
purchase by such Takeout Investor, as such guide may be amended or supplemented
from time to time.

 

“Applicable Margin” shall be the applicable rate set forth on the Funding
Confirmation.

 

“Assignee” shall mean, with respect to the Loan Purchase Agreement, the Loan
Repurchase Agreement, the Custodial Agreement and any Mortgage Loan, any
assignee of UBS pursuant to a sale, pledge or rehypothecation of the Mortgage
Loan.

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage or, with
respect to Cooperative Loans, the Proprietary Lease, notice of transfer or
equivalent instrument, in recordable form, which when recorded is sufficient
under the laws of the jurisdiction where the related Mortgaged Property is
located to reflect of record the sale of the Mortgage Loan.

 

“Authorized Signatory” shall the meaning given to such term in the Loan
Repurchase Agreement, Loan Participation Agreement and the Loan Purchase
Agreement, as applicable.

 

“Automated Boarding” shall mean, with respect to a Mortgage Loan, the
successful, complete and timely electronic transfer of the related Electronic
File to the servicing database of the Servicer.

 

“Bailee Letter” shall mean a Fannie Mae Bailee Letter or a Conduit Bailee
Letter, as applicable.

 

“Bankruptcy Code” shall mean the United States Bankruptcy Code of 1978, as
amended from time to time.

 

“Best Efforts” shall mean the efforts determined to be reasonably diligent by
the Master Servicer or the Servicer, as the case may be, in its sole
discretion.  Such efforts do not require the Master Servicer or the Servicer, as
the case may be, to enter into any litigation, arbitration or other legal or
quasi-legal proceeding, nor do they require the Master Servicer or the Servicer,
as the case may be, to advance or expend fees or sums of money in addition to
those specifically set forth in the Servicing Agreements.

 

1-3

--------------------------------------------------------------------------------


 

“Blocked Account” shall mean, both collectively and individually, each of the
accounts established by the Servicer under the Blocked Account Agreement for the
benefit of UBS, which is subject to a security interest in favor of UBS.

 

“Blocked Account Agreement” shall mean the Blocked Account Agreement dated as of
August 4, 2004, among the Servicer, the TRS Sub-Trust, UBS and HSBC Bank as the
depository bank, as amended, supplemented or otherwise modified from time to
time.

 

“Borrowing Base” shall mean the aggregate Collateral Value of all Eligible
Mortgage Loans.

 

“Borrowing Base Deficiency” shall have the meaning provided in Section 3.12(a)
of the Note Purchase Agreement.

 

“Breakage Fee” shall mean as to any prepayment occurring with fewer than five
(5) Business Days’ prior notice of intent to prepay (except for any prepayment
expressly excepted hereunder from the Breakage Fee), an amount equal to the sum
of (a) the interest that would otherwise accrue on an “actual/360” basis, on the
principal balance of the Notes prepaid, over a period of five (5) Business Days,
at a rate equal to the Eurodollar Rate plus the Applicable Margin, plus (b) all
reasonable losses, expenses and liabilities that arise from such prepayment,
including without limitation, any loss and expense on liabilities incurred by
reason of liquidating or reemployment of deposits or other funds required by the
Noteholders to fund the Notes (but excluding anticipated profits).

 

“Business Day” shall mean any day other than (i) a Saturday or Sunday or other
day on which banks located in the City of New York, New York are authorized or
obligated by law or executive order to be closed, or (ii) any day on which UBS
is closed for business, provided that notice thereof shall have been given not
less than seven calendar days prior to such day.

 

“Capital Lease Obligations” shall mean, for any Person, all obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) Property to the extent such obligations are required
to be classified and accounted for as a capital lease on a balance sheet of such
Person under GAAP and the amount of such obligations shall be the capitalized
amount thereof, determined in accordance with GAAP.

 

“Cash Equivalents” shall mean (a) securities with maturities of 90 days or less
from the date of acquisition issued or fully guaranteed or insured by the United
States Government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $5,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than thirty days with respect to securities issued or
fully guaranteed or insured by the United States Government, (d) commercial
paper of a domestic issuer rated at least “A-1” or the equivalent thereof by S&P
or “P-1” or the equivalent thereof by Moody’s and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or

 

1-4

--------------------------------------------------------------------------------


 

territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least
“A” by S&P or “A” by Moody’s, (f) securities with maturities of 90 days or less
from the date of acquisition backed by standby letters of credit issued by any
commercial bank satisfying the requirements of clause (b) of this definition, or
(g) shares of money market, mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition.

 

“Cash Window Submission Package” shall mean the documents listed on Exhibit B-1
to the Custodial Agreement, which shall be delivered by the Trust, MortgageIT or
MortgageIT Holdings to the Custodian in connection with each Cash Window
Transaction.

 

“Cash Window Transaction” shall mean a transaction initiated by UBS’s delivery
of a Request for Certification which identifies Fannie Mae or Freddie Mac as the
Takeout Investor but does not include a Conversion Code.

 

“Certificate of Trust” shall have the meaning assigned to that term in
Section 2.1 of the Trust Agreement.

 

“Certificate Register” and “Certificate Registrar” shall mean the register of
Owner Trust Certificates maintained, and the registrar appointed, respectively,
pursuant to Section 11.1 of the Trust Agreement.

 

“Certificateholder” or “Holder” shall mean, with respect to any Owner Trust
Certificate, the Person in whose name such Owner Trust Certificate is registered
on the Certificate Register.  Initially, the Depositors shall be the Holders of
all the Owner Trust Certificates.

 

“Certificateholder Funds” shall mean, with respect to any Payment Date and (i)
with respect to the REIT Certificates, an amount equal to the sum of all amounts
received by the REIT Servicer in respect of the REIT Mortgage Loans, minus all
amounts then due and payable by the REIT Sub-Trust to the Noteholders, net of
any amounts payable or reimbursable to the Owner Trustee relating to the REIT
Mortgage Loans pursuant to Section 6.2 of the Trust Agreement, and (ii) with
respect to the TRS Certificates, all amounts received by the TRS Servicer in
respect of the TRS Mortgage Loans, minus all amounts then due and payable by the
TRS Sub-Trust to UBS, net of any amounts payable or reimbursable to the Owner
Trustee with respect to the TRS Mortgage Loans pursuant to Section 6.2 of the
Trust Agreement.

 

“Certification” shall mean, with respect to a Mortgage Loan, the full
performance by the Custodian of the procedures set forth in Sections 4(a) and
4(b) of the Custodial Agreement.

 

“Certification Code” shall mean a Mortgage Loan Absentee Code, a Mortgage Loan
Approval Code or a Mortgage Loan Suspension Code.

 

“Certification Report” shall mean a Request for Certification to which Custodian
has added its Certification Codes and, when a Certification Code indicates
suspension, applicable

 

1-5

--------------------------------------------------------------------------------


 

Exception Codes, and which is transmitted by Custodian to UBS in an appropriate
data layout provided by UBS.

 

“Closing Date” shall mean August 4, 2004, or for any group of REIT Mortgage
Loans, the date upon which such REIT Mortgage Loans become subject to the REIT
Servicing Agreement.

 

“Closing Instruction Letter” shall mean, with respect to each Wet Mortgage Loan
which is being originated in part by the proceeds of a Closing Transaction, the
instruction letter of the Trust, MortgageIT or MortgageIT Holdings with respect
to such origination which is acknowledged by the Escrow Agent.

 

“Closing Instruction Letter Insert” shall mean a paragraph in the form of
Exhibit S to the Loan Repurchase Agreement which shall be inserted into the
Closing Instruction Letter.

 

“Closing Loan Purchase Detail” shall mean a loan purchase detail, prepared by a
Sub-Trust to UBS via electronic transmission containing all information
specified on Exhibit A of the Loan Repurchase Agreement or Exhibit H of the Note
Purchase Agreement, as applicable (as such information may be amended from time
to time by notice from UBS to such Sub-Trust), in a form acceptable to UBS,
regarding the characteristics of a Mortgage Loan being pledged by such Sub-Trust
to UBS under a Closing Transaction.

 

“Closing Transaction” shall mean any sale of a Mortgage Loan by a Sub-Trust to
UBS, structured as either a wet funding or a dry funding, wherein UBS wires the
Disbursement Amount in accordance with the Escrow Agent Standing Wire
Instructions, subject, in the case of a TRS Mortgage Loan, to an obligation of
the TRS Sub-Trust to repurchase such Mortgage Loan pursuant to the Loan
Repurchase Agreement.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.

 

“Collateral” shall mean, collectively the REIT Collateral and the TRS
Collateral.

 

“Collateral Receipt” shall mean with respect to each Mortgage Loan, the receipt
by Custodian on a Business Day of a Submission Package relating thereto.

 

“Collateral Receipt Adjustment” shall mean the process initiated by Collateral
Receipt wherein the Pass-Through Rate on a Wet Mortgage Loan is reduced,
effective from the date of Collateral Receipt through one calendar day prior to
the Repurchase Date.

 

“Collateral Receipt Date” shall mean with respect to each Mortgage Loan, the
Business Day on which a Collateral Receipt occurs.

 

“Collateral Value” shall have the meaning set forth in the Pricing Side Letter.

 

“Collection Account” shall mean the separate account or accounts created and
maintained by the REIT Servicer pursuant to Section 3.04 of the REIT Servicing
Agreement,

 

1-6

--------------------------------------------------------------------------------


 

which shall be entitled “GMAC Mortgage Corporation, as the REIT Servicer, in
trust for UBS Real Estate Securities Inc. and its assignees.”

 

“Collections” shall mean, collectively, all collections and proceeds on or in
respect of the Mortgage Loans, excluding collections required to be paid to the
REIT Servicer or a Mortgagor on the Mortgage Loans.

 

“Commitment” shall mean a commitment executed by Takeout Investor and MortgageIT
on Takeout Investor’s letterhead evidencing Takeout Investor’s agreement to
purchase one or more Mortgage Loans from MortgageIT and MortgageIT’s agreement
to sell one or more Mortgage Loans to an investor in a forward trade by the
applicable Commitment Expiration Date.

 

“Commitment Expiration Date” shall mean with respect to any Commitment, the
expiration date thereof.

 

“Condemnation Proceeds” shall mean all awards, compensation and settlements in
respect of a taking of all or part of a Mortgaged Property by exercise of the
power of condemnation or the right of eminent domain, whether permanent or
temporary, to the extent such awards, compensation or settlements are not
required to be delivered to the related Mortgagor in accordance with the terms
of the related Mortgage.

 

“Conduit” shall mean any of the Entities listed on Schedule A to the Custodial
Agreement, as amended or supplemented from time to time.

 

“Conduit Bailee Letter” shall mean the master bailee letter, in the form of
Exhibit C-2 to the Custodial Agreement, for use by Custodian in connection with
the delivery of a Conduit Submission Package; provided, however, for the
purposes of delivering the related Conduit Submission Package, excluding (i) a
copy of the Commitment, (ii) the Warehouse Lender’s Release or Trust’s Release,
as applicable, and (iii) the original Assignment of Mortgage, in blank, to a
Conduit.

 

“Conduit Funding Program” shall mean a program pursuant to the terms of the
Custodial Agreement and the Loan Purchase Agreement.

 

“Conduit Submission Package” shall mean the documents listed on Exhibit C-1 to
the Custodial Agreement required to be delivered by the Trust, MortgageIT or
MortgageIT Holdings to Custodian under the Conduit Funding Program.

 

“Conduit Transaction” shall mean a transaction initiated by UBS’s delivery of a
Request for Certification which identifies a Conduit as the Takeout Investor but
does not include a Conversion Code.

 

“Confidential Information” shall have the meaning given to such term in the
Pricing Side Letter or the REIT Servicing Agreement, as applicable.

 

“Confirmation” shall mean a confirmation confirming a trade between MortgageIT
or MortgageIT Holdings and Takeout Investor.

 

1-7

--------------------------------------------------------------------------------


 

“Conversion Code” shall mean, with respect to a Mortgage Loan, the conversion
code set forth in Part II of Exhibit F to the Custodial Agreement, entered by
UBS, along with the Program Code, in the “PROG CODE” column of the related
Request for Certification indicating that (i) such Mortgage Loan was previously
acquired by UBS in a Dry Transaction and (ii) a Conversion Submission Package
shall be received by Custodian on the applicable Delivery Date.

 

“Conversion Loan Purchase Detail” shall mean a loan purchase detail, prepared by
the Trust and delivered by the Trust to UBS via electronic transmission
containing the information set forth on Exhibit C to the Loan Repurchase
Agreement, in a form acceptable to UBS, regarding the characteristics of a
Mortgage Loan that is subject to repurchase and that is subsequently offered to
UBS under the Conduit Funding Program.

 

“Conversion Submission Package” shall mean one of the sets of documents listed
on Exhibit D to the Custodial Agreement, which shall be delivered by the Trust,
MortgageIT or MortgageIT Holdings to Custodian in connection with each
Conversion Transaction.

 

“Conversion Transaction” shall mean, with respect to a Mortgage Loan, a
transaction initiated by UBS’s delivery to Custodian of a Request for
Certification containing a Conversion Code.  A Conversion Transaction shall
always be preceded by a Dry Transaction.

 

“Cooperative Apartment” shall mean a dwelling unit in a multi-dwelling building
owned or leased by a Cooperative Corporation, which unit the Mortgagor has an
exclusive right to occupy pursuant to the terms of a Proprietary Lease in
accordance with the laws of the state in which the building is located.

 

“Cooperative Corporation” shall mean the entity that holds title (fee or an
acceptable leasehold estate) to a Cooperative Apartment and which governs such
Cooperative Apartment, which Cooperative Corporation must qualify as a
Cooperative Housing Corporation under Section 216 of the Code.

 

“Cooperative Loan” shall mean a Mortgage Loan evidenced by a Mortgage Note and
secured by a first lien against the Cooperative Ownership Interest in a
Cooperative Apartment and by the related Proprietary Lease.

 

“Cooperative Ownership Interest” shall mean, with respect to any Cooperative
Loan, the ownership interest in a single Cooperative Apartment, including (i)
the shares issued by the Cooperative Corporation, (ii) the leasehold interests
in the Cooperative Apartment and (iii) all attendant right, title, and interest
thereto.

 

“Corporate Trust Office” shall mean the principal corporate trust office of the
Owner Trustee at which, at any particular time, its corporate trust business is
administered, which office at the date hereof is located at the address of the
Owner Trustee set forth in Section 12.4 of the Trust Agreement.

 

“Costs” shall have the meaning given to such term in Section 13.03(a) of the
Note Purchase Agreement.

 

1-8

--------------------------------------------------------------------------------


 

“Covered Persons” shall have the meaning given to such term in Section 9(k) of
the Note Purchase Agreement.

 

“Credit File” shall mean all papers and records of whatever kind or description,
whether developed or originated by Servicer or others, required to document or
service the Mortgage Loan; provided however, that such Mortgage Loan papers,
documents and records shall not include any Mortgage Loan papers, documents or
records which are contained in the Dry Submission Package.

 

“Cross-Default Event” shall have the meaning given to such term in Section 9(k)
of the Note Purchase Agreement.

 

“Cross-Payment” shall mean the dollar amount of (x) any REIT Related Obligation
which is satisfied by either the TRS Trust Estate (including the proceeds
thereof) or by MortgageIT from corporate funds, or (y) any TRS Related
Obligation which is satisfied by either the REIT Trust Estate (including the
proceeds thereof) or by MortgageIT Holdings from corporate funds.

 

“Cumulative Position File” shall mean a list of all Mortgage Loans held by
Custodian on each day which includes all information which would be on a
Certification Report and additionally includes the shipping information for each
Mortgage Loan which has been released from Custodian’s possession (i.e., airbill
number, federal express tracking code or other identifying information).

 

“Custodial Agreement” shall mean the Custodial Agreement, dated as of August 4,
2004, among the Trust, the Custodian, MortgageIT, MortgageIT Holdings and UBS,
as the same shall be modified and supplemented and in effect from time to time.

 

“Custodial Fee” shall mean, with respect to any Mortgage Loans, the amount set
forth on the related Funding Confirmation as the “Custodial Fee.”

 

“Custodian” shall mean JPMorgan Chase Bank, as custodian under the Custodial
Agreement, and its successors and permitted assigns thereunder.

 

“Cut-off Date” shall mean, with respect to the transfer of servicing by the
Master Servicer to the REIT Servicer for any group of Mortgage Loans, the date
specified by the Master Servicer to the REIT Servicer in the related Mortgage
Loan Schedule.

 

“Defective Mortgage Loan” shall have the meaning given to such term in the Loan
Repurchase Agreement, the Loan Purchase Agreement or the Loan Participation
Agreement, as applicable.

 

“Deficient Valuation” shall mean, in connection with bankruptcy proceedings with
respect to a Mortgagor, a binding determination that, based upon the value of
the Mortgaged Property, the lien of the related Mortgage secures an amount of
indebtedness that is less than the outstanding amount stated in the related
Note.

 

1-9

--------------------------------------------------------------------------------


 

“Delinquent” shall mean if any payment due on the Mortgage Loan is not made by
the close of business on the Due Date for such Mortgage Loan.  A Mortgage Loan
is “30 days Delinquent” if such payment has not been received by the close of
business on the Due Date immediately succeeding the month in which such payment
was due.  Similarly for “60 days Delinquent,” “90 days Delinquent” and so on.

 

“Delivery” shall mean the later to occur of (a) the issuance of the related
Security and (b) the transfer of all of the right, title and ownership interest
in that Security to UBS.

 

“Delivery Date” shall mean, with respect to a Mortgage Loan, the date set forth
on the related Request for Certification in the “DELIVERY DATE” column, which
shall be either (1) the Note Purchase Date or (2) the Business Day on which
Trust desires the applicable portion of the related Submission Package be sent
by Custodian to the Takeout Investor, i.e., one Business Day prior to the
Business Day on which Trust desires the applicable portion of the Submission
Package to be received by the Takeout Investor.

 

“Delivery Directive” shall mean, with respect to each Mortgage Loan being
offered for sale or being pledged by Trust to UBS pursuant to a Conduit
Transaction or a Cash Window Transaction, the delivery directive, set forth in
Part IV of Exhibit F to the Custodial Agreement, used by UBS in a notice
delivered via electronic transmission in the form of Exhibit M to the Custodial
Agreement, to direct Custodian to deliver the related Submission Package in
accordance with the Delivery Instructions.

 

“Delivery Instructions” shall mean, with respect to a Mortgage Loan,
instructions prepared by the Administrator, in the form of Exhibit N to the
Custodial Agreement, indicating the address for the delivery by Custodian of the
applicable portion of the related Submission Package.

 

“Depositor” shall mean each of MortgageIT and MortgageIT Holdings, in its
capacity as Depositors under the Trust Agreement (collectively, the
“Depositors”).

 

“Designated Agent” shall mean, with respect to the Trust, any of the individuals
identified in Exhibit J to the Note Purchase Agreement and any Responsible
Officer of the Owner Trustee.

 

“Desired Funding Date” shall mean, with respect to REIT Mortgage Loans, the
Business Day indicated by the REIT Sub-Trust on the related Wet-Ink Funding
Detail or Loan Purchase Detail, as applicable, on which the REIT Sub-Trust
desires to pledge a Mortgage Loan, and with respect to TRS Mortgage Loans, the
Business Day indicated by the TRS Sub-Trust on the Closing Loan Purchase Detail,
on which the TRS Sub-Trust desires UBS to purchase a Mortgage Loan via a Wet
Funding or a Dry Funding or the Business Day indicated by the TRS Sub-Trust on
the Rewarehousing Loan Purchase Detail, on which the TRS Sub-Trust desires UBS
to purchase a Mortgage Loan via a Dry Funding.

 

“Determination Date” shall mean the last day of the month immediately preceding
the related Remittance Date (or if such day is not a Business Day, the Business
Day immediately preceding such day).

 

1-10

--------------------------------------------------------------------------------


 

“Disbursement Amount” shall mean, with respect to a Mortgage Loan, the amount
set forth on the related Wet-Ink Funding Detail, Loan Purchase Detail, Closing
Loan Purchase Detail or Rewarehousing Loan Purchase Detail as the “Disbursement
Amount”.

 

“Discount” shall mean, with respect to each Mortgage Loan sold to UBS, the
amount, determined by UBS in its sole discretion, set forth on the related
Funding Confirmation as the “Discount.”

 

“Disposition Fee” shall mean the fee outlined in Schedule II attached to and
incorporated in the REIT Servicing Agreement.

 

“Distressed Mortgage Loan” shall mean any Mortgage Loan which is 60 or more days
delinquent at the end of each calendar month.

 

“Document File” shall mean the Credit File and the Dry Submission Package.

 

“Dollars” and “$” shall mean lawful money of the United States of America.

 

“Dry Funding” shall mean either (i) a Closing Transaction initiated by the
delivery by the Trust, via electronic transmission to UBS of a Closing Loan
Purchase Detail and the receipt by Custodian of a Dry Submission Package or (ii)
a Rewarehousing Transaction initiated by the delivery by the Trust, via
electronic transmission to UBS, of a Rewarehousing Loan Purchase Detail, a
Warehouse Lender’s or Trust’s Release and the Custodian’s receipt of a Dry
Submission Package.

 

“Dry Mortgage Loan” or “Dry Ink Mortgage Loan” shall mean a Mortgage Loan with
respect to which (i) Custodian has received a Dry Submission Package and (ii)
with respect to a TRS Mortgage Loan, no Repurchase has occurred.

 

“Dry Submission Package” shall mean the documents listed in Exhibit A to the
Custodial Agreement required to be delivered by the Trust, MortgageIT or
MortgageIT Holdings to Custodian in connection with each Dry Transaction
pursuant to the Custodial Agreement.

 

“Dry Transaction” shall mean a transaction initiated by UBS’s delivery to
Custodian of a Request for Certification, which does not identify a Takeout
Investor, and which does not include a Conversion Code.

 

“Due Date” shall mean the day of the month on which the Monthly Payment is due
on the Mortgage Loan.

 

“Due Diligence Review” shall mean the performance by UBS of any or all of the
reviews permitted under Section 13.14 of the Note Purchase Agreement with
respect to any or all of the Mortgage Loans.

 

“Due Period” shall mean, with respect to each Payment Date, the period
commencing on the first day of the month preceding the month of the Payment Date
and ending on the last day of the month preceding the month of the Payment Date.

 

1-11

--------------------------------------------------------------------------------


 

“Effective Date” shall mean, with respect to the REIT Mortgage Loans, the date
upon which the conditions precedent set forth in Section 6.01 of the Note
Purchase Agreement shall have been satisfied, and, with respect to the TRS
Mortgage Loans, August 4, 2004.

 

“Electronic Agent” shall mean MERSCORP, Inc., or its successor or assigns.

 

“Electronic Agent Agreement” shall mean that certain agreement (if any) between
the Electronic Agent, UBS and the Trust, as amended, supplemented or otherwise
modified from time to time.

 

“Electronic File” shall mean a file in transferable electronic format that
includes all data essential to service a Mortgage Loan, including, but not
limited to, the following information with regard to each Mortgage Loan:

 

i.                                          the origination loan number,

 

ii.                                       customer name, billing address and
street address (if different),

 

iii.                                    unpaid principal balance,

 

iv.                                   the amount of periodic installments and
the date(s) to which principal, interest and any escrows have been paid,

 

v.                                      the accrued but unpaid interest up to
and including the Closing Date,

 

vi.                                   a ledger history reflecting all receipts
and disbursements, and

 

data, consistent with Schedule III to the REIT Servicing Agreement, sufficient
to calculate any applicable late charge, prepayment penalty and any other
applicable contractual fee, charge or penalty.

 

“Electronic Transmission” shall mean the delivery of information in an
electronic format acceptable to the applicable recipient thereto.

 

“Electronic Tracking Agreement” shall mean the Electronic Tracking Agreement,
dated as of August 4, 2004, among UBS, the Trust, MortgageIT, MortgageIT
Holdings, an electronic agent and MERS, as the same shall be amended,
supplemented or otherwise modified from time to time.

 

“Eligible Account” shall mean (i) an account or accounts maintained with a
depository institution the short-term debt obligations of which are rated AA or
better by S&P, or (ii) an account or accounts the deposits in which are fully
insured by the FDIC, or (iii) a trust account or accounts maintained with a
federal or state chartered depository institution or trust company acting in its
fiduciary capacity, the debt obligations of which are rated A-1 or better by
S&P.

 

“Eligible Investments” shall mean any one or more of the following obligations
or securities:

 

1-12

--------------------------------------------------------------------------------


 

a.     direct obligations of, or obligations fully guaranteed as to timely
payment of principal and interest by the United States of America or any agency
or instrumentality thereof, provided such obligations are backed by the full
faith and credit of the United States of America, or Freddie Mac senior debt
obligations, but excluding any of such securities whose terms do not provide for
payment of a fixed dollar amount upon maturity or call for redemption;

 

b.     c.             demand and time deposits in, certificates of deposit of,
bankers’ acceptances issued by or federal funds sold by any depository
institution or trust company (including the Owner Trustee or its agent acting in
their respective commercial capacities) incorporated under the laws of the
United States of America or any state thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment or contractual commitment providing for such investment, such
depository institution or trust company or its ultimate parent has a short-term
uninsured debt rating in one of the two highest available rating categories of
S&P and the highest available rating category of Moody’s and provided that each
such investment has an original maturity of no more than 365 days;

 

d.             any other demand or time deposit or deposit which is fully
insured, by the FDIC; and

 

e.             Freddie Mac participation certificates and other Freddie Mac
guaranteed mortgage-backed securities and senior debt obligations;

 

f.      repurchase obligations with a term not to exceed 30 days with respect to
any security described in clause (i) above and entered into with a depository
institution or trust company (acting as principal) rated “A” or higher by S&P
and rated “A2” or higher by Moody’s; provided, however, that collateral
transferred pursuant to such repurchase obligation must be of the type described
in clause (i) above and must (A) be valued daily at current market prices’ plus
accrued interest or (B) pursuant to such valuation, be equal, at all times, to
105% of the cash transferred by the Owner Trustee in exchange for such
collateral and (C), be delivered to the Owner Trustee or, if the Owner Trustee
is supplying the collateral, an agent for the Owner Trustee, in such a manner as
to accomplish perfection of a security interest in the collateral by possession
of certificated securities;

 

g.     securities bearing interest or sold at a discount that are issued by any
corporation incorporated under the laws of the United States of America or any
State thereof and that are rated by a Rating Agency in its highest long-term
unsecured rating categories at the time of such investment or contractual
commitment providing for such investment;

 

h.     commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than 30 days after the date of acquisition thereof) that is rated
by a Rating Agency in its highest short-term unsecured debt rating available at
the time of such investment;

 

i.      units of money market funds registered under the Investment Company Act
of 1940 including funds managed or advised by the Owner Trustee or an affiliate
thereof having a rating by S&P of “AAA-G,” “AAA-m”, or “AA-m”, and if rated by
Moody’s, rated “Aaa,” “Aa1” or “Aa2”; and

 

1-13

--------------------------------------------------------------------------------


 

j.      any other obligation or security acceptable to the Trust (as certified
by a letter from the Trust to the Servicer);

 

provided, that no such investment shall be an Eligible Investment if such
investment evidences either (a) the right to receive interest-only payments with
respect to the obligations underlying such investments or (b) both principal and
interest payments derived from obligations underlying such investment where the
principal and interest payments with respect to such investment provide a yield
to maturity exceeding 120% of the yield to maturity at par of such underlying
obligation.

 

“Eligible Mortgage Loan” shall mean a Mortgage Loan as to which the
representations and warranties made by the Trust in Schedule 2 to the Loan Sale
Agreement are correct; provided that in no event shall a land installment
contract or similar lending arrangement be an Eligible Mortgage Loan.

 

“Eligible Owner Trustee” shall mean a bank (within the meaning of
Section 2(a)(5) of the Investment Company Act) that meets the requirements of
Section 26(a)(1) of the Investment Company Act, that is not an Affiliate of
either Depositor or an Affiliate of any Person involved in the organization or
operation of either Depositor, that is organized and doing business under the
laws of any state or the United States of America, that is authorized under such
laws to exercise corporate trust powers and to accept the trust conferred under
the Trust Agreement, that has, or whose parent corporation has, a combined
capital and surplus and undivided profits of at least $100,000,000 and that is
subject to supervision or examination by federal or state authority. If such
bank publishes reports of condition at least annually, pursuant to law or to the
requirements of the aforesaid supervising or examining authority, then for the
purposes of this definition the combined capital, surplus and undivided profits
of such corporation shall be deemed to be its combined capital and surplus as
set forth in its most recent report of condition so published.

 

“Entity” shall mean any individual, corporation, partnership, joint venture,
association, joint stock company, trust (including any beneficiary thereof),
unincorporated organization or government or any agency or political subdivision
thereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“ERISA Affiliate” shall mean any corporation or trade or business that is a
member of any group of organizations (i) described in Section 414(b) or (c) of
the Code of which the Trust is a member and (ii) solely for purposes of
potential liability under Section 302(c)(11) of ERISA and Section 412(c)(11) of
the Code and the lien created under Section 302(f) of ERISA and Section 412(n)
of the Code, described in Section 414(m) or (o) of the Code of which the Trust
is a member.

 

“Errors and Omissions Insurance Policy” shall mean an errors and omissions
insurance policy to be maintained by the TRS Servicer pursuant to Section 4.11
of the TRS Servicing Agreement.

 

1-14

--------------------------------------------------------------------------------


 

“Escrow Account” shall have the meaning given to such term in the TRS Servicing
Agreement, with respect to the TRS Mortgage Loans, and the REIT Servicing
Agreement, with respect to the REIT Mortgage Loans.

 

“Escrow Agent” shall mean the agent appointed by the Title Insurance Company to
administer the closing of a Mortgage Loan or, with respect to a REIT Mortgage
Loan, any entity set forth on Exhibit N to the Note Purchase Agreement, which
has been approved by the Agent in its sole discretion or any other entity
approved by the Agent in its sole discretion.

 

“Escrow Agent Standing Wire Instructions” shall mean the wire instructions of
the Escrow Agent set forth in the applicable Loan Purchase Detail or Wet-Ink
Funding Detail, as applicable, from the Trust, MortgageIT or MortgageIT Holdings
to UBS for use when UBS wires Disbursement Amounts for Wet Fundings and Dry
Fundings structured as Closing Transactions or in connection with the funding of
Wet-Ink Mortgage Loans.

 

“Escrow Instruction Letter” shall mean with respect to each Wet-Ink Mortgage
Loan which is being funded with a Disbursement Amount, the instruction letter of
the Note Issuer with respect to such origination which is acknowledged by the
Escrow Agent, in substantially the form of Exhibit M to the Note Purchase
Agreement.

 

“Escrow Mortgage Loans” shall mean the REIT Mortgage Loans for which the REIT
Servicer has established an Escrow Account for items constituting Escrow
Payments.

 

“Escrow Payment” shall mean, with respect to any Mortgage Loan, the amounts
constituting any of ground-rents, taxes, assessments, water rates, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and any other payments required to be escrowed by
the Obligor with the Mortgagee pursuant to the Mortgage or any other document.

 

“Estimated Note Issuance Proceeds” shall have the meaning provided in Section
3.09(e) of the Note Purchase Agreement.

 

“Eurodollar Rate” shall mean, with respect to each Interest Period a Note is
outstanding, the rate per annum equal to the rate appearing at page 5 of the
Telerate Screen as one-month LIBOR at or about 9:00 a.m., New York City time, on
the first day of such Interest Period and if such rate shall not be so quoted,
the rate per annum at which the Reference Bank is offered Dollar deposits at or
about 9:00 a.m., New York City time, on such date by prime banks in the London
interbank eurodollar market for delivery on such day for a period of thirty (30)
days and in an amount comparable to the amount of the Notes to be outstanding on
such day.  The Eurodollar Rate shall be reset by UBS as described above and
UBS’s determination of Eurodollar Rate shall be conclusive upon the parties
absent manifest error on the part of UBS.

 

“Event of Default” shall have the meaning given to such term in the Note
Purchase Agreement, the Loan Repurchase Agreement, the Loan Purchase Agreement,
the Loan Sale Agreement or the REIT Servicing Agreement, as applicable.

 

“Exception Code” shall mean each of the exception codes set forth in Part V of
Exhibit F to the Custodial Agreement, placed by Custodian on a Certification
Report indicating

 

1-15

--------------------------------------------------------------------------------


 

missing documents, incomplete documents and deficiencies in documents reviewed
by Custodian.

 

“Executive” shall mean each of the Chief Executive Officer and the Chief
Financial Officer who are incumbent as of the date of the Note Purchase
Agreement.

 

“Existing Financing Documents” shall mean, collectively, (i) that certain
Warehousing  Credit  and Security Agreement, dated as of August 1, 2003, by and
between MortgageIT, Inc. and Residential Funding Corporation, as may be amended 
from  time to time, and all other documents or agreements executed in 
connection  therewith,  (ii)  that  certain Amended and Restated Master
Repurchase  Agreement among MortgageIT, Inc., MortgageIT Holdings, Inc. and
Merrill  Lynch Mortgage Capital Inc., dated as of August 4, 2004, as may be
amended from  time  to  time,  and  all  other  documents or agreements executed
in connection therewith, and (iii) that certain Note Purchase Agreement by and
among MortgageIT, Inc. and Technology Investment Capital Corp., dated as of
March  29,  2004,  as  may  be  amended from time to time, and all other
documents or agreements executed in connection therewith.

 

“Expected Delivery Date” shall mean the date identified on a Request for
Certification as the “Expected Delivery Date of Mortgage File”, which shall be
the date on which Trust, MortgageIT or MortgageIT Holdings has informed UBS that
a Submission Package will be received by Custodian from Trust, MortgageIT or
MortgageIT Holdings.

 

“Facility Agreements” shall mean the Note Purchase Agreement, the Loan
Repurchase Agreement, the Loan Purchase Agreement and the Loan Participation
Agreement.

 

“Facility Default” shall mean a default or Event of Default under any of the
Facility Agreements.

 

“Facility Limit” shall have the meaning set forth in the Pricing Side Letter.

 

“Fannie Mae” shall mean the Federal National Mortgage Association, or any
successor thereto.

 

“Fannie Mae Bailee Letter” shall mean the master bailee letter, in the form of
Exhibit B-4, for use by Custodian in connection with the delivery to Fannie Mae
of the Cash Window Submission Package, excluding (i) the original Assignment of
Mortgage, in blank, (ii) the Warehouse Lender’s Release or Trust’s Release, as
applicable, (iii) all modification agreements relating to a Mortgage, (iv) the
Delivery Instructions and (v) a copy of the Commitment.

 

“Fannie Mae Commitment” shall mean a commitment executed by Fannie Mae and
MortgageIT evidencing Fannie Mae’s agreement to purchase one or more Mortgage
Loans from MortgageIT and MortgageIT’s agreement to sell one or more Mortgage
Loans to Fannie Mae by the applicable Commitment Expiration Date under the
Applicable Guide.

 

“Fatal Exception” shall mean the assignment by the Custodian of a Mortgage Loan
Absentee Code or a Mortgage Loan Suspension Code to a Mortgage Loan.

 

1-16

--------------------------------------------------------------------------------


 

“FDIC” shall mean Federal Deposit Insurance Corporation or any successor
thereto.

 

“Federal Funds Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day which is a Business Day, the average of the quotations for
the day of such transactions received by UBS from three federal funds brokers of
recognized standing selected by it in good faith.

 

“FHA” shall mean the Federal Housing Administration, or any successor thereto.

 

“Fidelity Bond” shall mean a fidelity bond to be maintained by the TRS Servicer
pursuant to Section 4.11 of the TRS Servicing Agreement.

 

“Final Recovery Determination” shall mean, with respect to any defaulted
Mortgage Loan or any REO Property, a determination made by the REIT Servicer
that all Insurance Proceeds, Condemnation Proceeds, Liquidation Proceeds and any
other payments and recoveries which the REIT Servicer, in its reasonable good
faith judgment, expects to be finally recoverable in respect thereof have been
so recovered.

 

“Fitch” shall mean Fitch IBCA or its successors and assigns.

 

“Fixed Rate Mortgage Loan” shall mean a Mortgage Loan which provides for a fixed
Mortgage Interest Rate payable with respect thereto.

 

“Freddie Mac” shall mean the Federal Home Mortgage Loan Mortgage Corporation, or
any successor thereto.

 

“Freddie Mac Commitment” shall mean a commitment executed by Freddie Mac and
MortgageIT evidencing Freddie Mac’s agreement to purchase one or more Mortgage
Loans from MortgageIT and MortgageIT’s agreement to sell one or more Mortgage
Loans to Freddie Mac by the applicable Commitment Expiration Date under the
Applicable Guide.

 

“Freddie Mac Guide” shall mean the Freddie Mac Sellers’ and Servicers’ Guide, as
such may hereafter from time to time be amended.

 

“Freddie Mac Program” shall mean the Freddie Mac Home Mortgage Guarantor Program
or the Freddie Mac FHA/VA Home Mortgage Guarantor Program, as described in the
Freddie Mac Guide.

 

“Funding Confirmation” shall have the meaning given to such term in the Note
Purchase Agreement, the Loan Repurchase Agreement or the Loan Purchase
Agreement, as applicable.

 

“Funding Percentage” shall initially mean 100% with respect to UBS, as the sole
Purchaser, but if, at any time after the date of the Note Purchase Agreement,
UBS transfers all or any part of its option hereunder to purchase Notes with the
consent of the Trust, “Funding

 

1-17

--------------------------------------------------------------------------------


 

Percentage” at any time thereafter shall mean, with respect to each Purchaser,
the percentage of all Purchasers’ funding options hereunder to purchase Notes
that such Purchaser at the time retains after taking into account all prior
transfers of all or part of such option of such Purchaser.

 

“Future Financing Document” shall mean any mortgage loan warehouse financing
agreement, regardless of form (e.g., loan agreement, note purchase agreement,
repurchase agreement) for performing or non-performing loans entered into by
MortgageIT, MortgageIT Holdings or any Affiliate thereof.

 

“GAAP” shall mean the generally accepted accounting principles as in effect from
time to time in the United States of America.

 

“Ginnie Mae” or “GMNA” shall mean the Government National Mortgage Association
or any successor thereto.

 

“Governmental Authority” shall mean, in relation to any Person, any nation or
government, any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any court or arbitrator having
jurisdiction over such Person, any of its Subsidiaries or any of its Properties.

 

“Guarantee” shall mean, as to any Person, any obligation of such Person directly
or indirectly guaranteeing any Indebtedness of any other Person or in any manner
providing for the payment of any Indebtedness of any other Person or otherwise
protecting the holder of such Indebtedness against loss (whether by virtue of
partnership arrangements, by agreement to keep-well, to purchase assets, goods,
securities or services, or to take-or-pay or otherwise); provided that the term
“Guarantee” shall not include (i) endorsements for collection or deposit in the
ordinary course of business, or (ii) obligations to make any servicing advances,
escrow advances or other obligations in respect of a Mortgaged Property.  The
amount of any Guarantee of a Person shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by such Person in good
faith.  The terms “Guarantee” and “Guaranteed” used as verbs shall have
correlative meanings.

 

“Hold Directive” shall mean with respect to each Mortgage Loan being offered by
Trust for sale to UBS pursuant to a Conduit Transaction or a Cash Window
Transaction, the hold directive, set forth in Part IV of Exhibit F to the
Custodial Agreement, delivered by Trust via electronic transmission in a notice
in the form of Exhibit M to the Custodial Agreement to direct Custodian to
continue to hold the related Submission Package.

 

“HUD” shall mean the United States Department of Housing and Urban Development
or its successors and assigns.

 

“Incomplete MERS Designated Mortgage Loan” shall have the meaning given to such
term in Article XXII of the Electronic Tracking Agreement.

 

1-18

--------------------------------------------------------------------------------


 

“Incremental Pass-Through Rate” shall mean the amount by which the Pass-Through
Rate is increased upon the occurrence of (i) a Commitment Expiration Date, (ii)
any event giving Purchaser the right to elect a remedy pursuant to Section 3 of
the Loan Purchase Agreement, (iii) the Scheduled Repurchase Date (as defined in
the Loan Repurchase Agreement), or (iv) the occurrence of any event giving UBS
the right to elect a remedy pursuant to Section 7 of the Loan Repurchase
Agreement, which amount shall be set forth in a Funding Confirmation as the
“Incremental Pass-Through Rate.

 

“Indebtedness” shall mean, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of Property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such Property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of Property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days after the date the respective goods are delivered or the
respective services are rendered; (c) Indebtedness of others secured by a Lien
on the Property of such Person, whether or not the respective Indebtedness so
secured has been assumed by such Person; (d) obligations (contingent or
otherwise) of such Person in respect of letters of credit or similar instruments
issued or accepted by banks and other financial institutions for account of such
Person; (e) Capital Lease Obligations of such Person; (f) obligations of such
Person under repurchase agreements, sale/buy-back agreements or like
arrangements; (g) Indebtedness of others Guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; and (i) Indebtedness of general
partnerships of which such Person is secondarily or contingently liable (other
than by endorsement of instruments in the course of collection), whether by
reason of any agreement to acquire such indebtedness or to supply or advance
sums or otherwise.  Liabilities relating to securitizations are not
“Indebtedness,” except in the case of the Trust on a non-consolidated basis.

 

“Indemnified Party” shall have the meaning given to such term in
Section 13.03(a) of the Note Purchase Agreement.

 

“Index” shall mean with respect to each Adjustable Rate Mortgage Loan and with
respect to each related interest rate adjustment date, the index as specified in
the related Mortgage Note.

 

“Insurance Proceeds” shall mean with respect to each Mortgage Loan, all proceeds
of any insurance policy or other insurance policies insuring the Mortgage Loan
or the related Mortgaged Property.

 

“Insured Depository Institution” shall have the meaning given to such term by
Section 1813(c)(2) of Title 12 of the United States Code, as amended from time
to time.

 

“Interest” shall have the meaning given to such term in Section 12.15(a) of the
Note Purchase Agreement.

 

1-19

--------------------------------------------------------------------------------


 

“Interest Period” shall mean, with respect to the Notes, (i) initially, the
period commencing on the Note Purchase Date on which a Note is purchased
hereunder from the REIT Sub-Trust and ending on the last Business Day of the
month in which that period commences, and (ii) thereafter, each period
commencing on and including the day which immediately follows the last day of
the preceding Interest Period and ending on the last day of the month which
immediately follows such last day of the preceding Interest Period.  In
addition, if the Maturity Date occurs as a result of any of the events described
in clauses (i) through (iii) in the definition thereof, then the most recently
commenced Interest Period with respect to the Notes shall end on the day prior
to such Maturity Date.

 

“Interest Rate Adjustment Date” shall mean with respect to an Adjustable Rate
Mortgage Loan, the date on which the Mortgage Interest Rate is adjusted with
respect to such Mortgage Loan.  The first Interest Rate Adjustment Date for each
Adjustable Rate Mortgage Loan is set forth on the Mortgage Loan Schedule.

 

“Interest Rate Protection Agreement” shall mean, with respect to any or all of
the Mortgage Loans, any short sale of U.S. Treasury security, or futures
contract, or mortgage related security, or Eurodollar futures contract, or
options related contract, or interest rate swap, cap or collar agreement or
similar arrangements entered into solely to provide for protection against
fluctuations in interest rates or the exchange of nominal interest obligations,
either generally or under specific contingencies, acceptable to UBS.

 

“Interim Funder” shall mean, with respect to each MERS Designated Mortgage Loan,
the Person named on the MERS System as the interim funder pursuant to the MERS
Procedures Manual.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended.

 

“IRS” shall mean the Internal Revenue Service, or any successor thereto.

 

“Issuance Date” shall mean, with respect to a Security, the first day of the
month in which the Security is issued.

 

“Legal File” shall have the meaning given to such term in the REIT Servicing
Agreement.

 

“Liabilities” shall have the meaning specified in Section 6.2(b) of the Trust
Agreement.

 

“Lien” shall mean any mortgage, lien, pledge, charge, security interest or
similar encumbrance.

 

“Limited Power of Attorney” shall mean a limited power of attorney, in the form
of Exhibit K to the Custodial Agreement, executed by Trust and delivered to
Custodian, authorizing Custodian to prepare Mortgage Note endorsements in the
form indicated thereon.

 

1-20

--------------------------------------------------------------------------------


 

“Liquidation Proceeds” shall mean the amounts, other than Insurance Proceeds and
Condemnation Proceeds, received in connection with the liquidation of a
defaulted Mortgage Loan through trustee’s sale, foreclosure sale or otherwise,
other than amounts received following the acquisition of REO Property.

 

“Liquidation Proceeds” shall mean cash (exclusive of REO Disposition Proceeds)
received in connection with the liquidation of a defaulted Mortgage Loan,
whether through the sale or assignment of such Mortgage Loan, trustee’s sale,
foreclosure sale or otherwise, or the sale of the related Mortgaged Property if
the Mortgaged Property is acquired in satisfaction of the Mortgage Loan.

 

“Loan Identification Data” shall mean the applicable information regarding a
Mortgage Loan, set forth on a Request for Certification, which shall include
UBS’s reference number, the name of UBS’s applicable program, the Mortgage Loan
number, the MERS Identification Number, the last name of the Mortgagor, the
address of the Mortgaged Property, the face amount of the Mortgage Note, the
number of months to maturity of the Mortgage Loan, and the interest rate borne
by the Mortgage Note and, solely with respect to Cash Window Transactions,
Conduit Transactions and Conversion Transactions, the name of the Takeout
Investor, the sale price of the Mortgage Loan to the Takeout Investor, the
commitment number, the Commitment Expiration Date, the Delivery Date, the
Release Payment, and the name of the Warehouse Lender.

 

“Loan Participation Agreement” shall mean the Mortgage Loan Participation
Agreement, dated as of August 4, 2004, between the TRS Sub-Trust, as seller, and
UBS, as participant, as amended, supplemented or otherwise modified from time to
time.

 

“Loan Purchase Agreement” shall mean the Mortgage Loan Purchase Agreement, dated
as of August 4, 2004, between the TRS Sub-Trust and UBS, as amended,
supplemented or otherwise modified from time to time.

 

“Loan Purchase Detail” shall have the meaning given to such term in the Note
Purchase Agreement or the Loan Purchase Agreement, as applicable.  With respect
to the Loan Repurchase Agreement, “Loan Purchase Detail” shall mean a Conversion
Loan Purchase Detail, Closing Loan Purchase Detail or Rewarehousing Loan
Purchase Detail, as applicable.

 

“Loan Repurchase Agreement” shall mean the Mortgage Loan Repurchase Agreement,
dated as of August 4, 2004, among the TRS Sub-Trust and UBS, as amended,
supplemented or otherwise modified from time to time.

 

“Loan Sale Agreement” shall mean the Loan Sale Agreement, dated as of August 4,
2004, among MortgageIT as a seller, MortgageIT Holdings as a seller, and the
Trust as purchaser, as amended, supplemented or otherwise modified from time to
time.

 

“Losses” shall mean any and all losses, claims, damages, liabilities or expenses
(including reasonable attorneys’ fees) incurred by any Person(s) specified.

 

“Majority Investors” shall mean Majority Purchasers and Majority Noteholders.

 

1-21

--------------------------------------------------------------------------------


 

“Majority Noteholders” shall mean Noteholders of Notes whose principal amount
outstanding is at least equal to 51% of the outstanding principal amount of all
the Notes (not including any Notes known by UBS to be held by the REIT Sub-Trust
or any of its Affiliates).

 

“Majority Purchasers” shall mean Purchasers with Funding Percentages at least
equal to 51% in the aggregate (not including any Notes known by UBS to be held
by the REIT Sub-Trust or any of its Affiliates).

 

“Manual Boarding” shall mean, with respect to a REIT Mortgage Loan, the manual
entry of REIT Mortgage Loan data onto the Servicing database of the REIT
Servicer, which can occur either when there is no Electronic File relating to a
REIT Mortgage Loan or the related Electronic File is not transferred in a
successful, complete and timely manner.

 

“Manufactured Housing” shall mean any manufactured home.

 

“Market Value” shall mean, with respect to the REIT Mortgage Loans, shall have
the meaning given to such term in the Pricing Side Letter, and with respect to
the TRS Mortgage Loans, the meaning given to such term in the Loan Repurchase
Agreement.

 

“Master Servicer” shall mean MortgageIT Holdings, in its capacity as master
servicer under the REIT Servicing Agreement, or its successors or assigns.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
Property, business, operations, financial condition or prospects of any
specified Person, (b) the ability of any specified Person to perform its
obligations under any of the Note Documents to which it is a party, (c) the
validity or enforceability of any of the Note Documents, (d) the rights and
remedies of UBS, any of the Purchasers or any of the Noteholders under any of
the Note Documents, (e) the timely payment of the principal of or interest on
the Notes or other amounts payable in connection therewith, (f) UBS’s security
interest in the Collateral or (g) the Collateral as a whole.

 

“Maturity Date” shall mean, with respect to all Notes, the earliest to occur of
(i) the Termination Date, (ii) such earlier date as is described in the related
Request for Note Purchase, which such earlier date would be applicable to all
existing and future Notes, or (iii) such earlier date on which the Note Purchase
Agreement shall terminate in accordance with the provisions thereof or by
operation of law (without prejudice to the provisions of the Note Purchase
Agreement under which a Note’s maturity, and the REIT Sub-Trust’s related
obligations to pay the principal thereof and interest thereon, may be
accelerated).

 

“Maximum Purchase Price” shall mean, with respect to any TRS Mortgage Loan, the
maximum price to be paid for such Mortgage Loan by UBS on the Purchase Date,
which amount shall be determined by UBS in its sole discretion taking into
account all relevant factors.  UBS shall notify the TRS Sub-Trust of the Maximum
Purchase Price on or prior to the related Purchase Date and the acceptance by
the TRS Sub-Trust of any such amount shall be deemed to indicate the TRS
Sub-Trust’s agreement with UBS’s determination of such amount.

 

“Maximum Rate” shall mean with respect to each Adjustable Rate Mortgage Loan,
the amount set forth in the Note as the maximum Mortgage Interest Rate
thereunder.

 

1-22

--------------------------------------------------------------------------------


 

“MBS Swap Funding Program Selection Notice” shall mean a notification that
identifies Mortgage Loans intended for the MBS Swap Funding Program provided by
the TRS Sub-Trust to UBS either (i) on the Closing Loan Purchase Detail or
Rewarehousing Loan Purchase Detail via the “MBS Swap Funding Program
Designation” field or (ii) via a facsimile transmission in the form of Exhibit P
to the Loan Repurchase Agreement, received by UBS prior to the Scheduled
Repurchase Date, for any Mortgage Loans previously purchased without the “MBS
Swap Funding Program Designation”.

 

“MBS Swap Funding Program” shall mean a program pursuant to the terms of the
Loan Participation Agreement.

 

“MBS Swap Shipment Documents” shall mean, with respect to each Mortgage Loan for
which an MBS Swap Funding Program Selection Notice has been provided, the
documents required, as listed in Exhibit R to the Loan Repurchase Agreement, to
be received by UBS from the TRS Sub-Trust via facsimile transmission, prior to
UBS’s carrying out the TRS Sub-Trust’s instructions for the Request for Mortgage
Loan Shipment.

 

“MBS Swap Submission Package” shall mean the documents required to be provided
by the TRS Sub-Trust to UBS with respect to each purchase under the MBS Swap
Funding Program, as described in the Loan Participation Agreement.

 

“MERS” shall mean Mortgage Electronic Registration Systems, Inc., a Delaware
corporation, or any successor-in-interest thereto.

 

“MERS Designated Mortgage Loan” shall mean Mortgage Loans for which (a) MERS has
been designated or will be designated as the mortgagee of record, as nominee for
the Trust, in accordance with the MERS Procedure Manual and (b) UBS has been
designated or will be designated as the Investor and Interim Funder on the MERS®
System.

 

“MERS Eligible Mortgage Loan” shall mean any Mortgage Loan that has been
designated by the Servicer as recordable in the name of MERS as nominee for the
holder of the related Mortgage Loan.

 

“MERS Identification Number” shall mean the eighteen digit number permanently
assigned to each MERS Designated Mortgage Loan.

 

“MERS Member” shall mean a Person that has the status and rights of a member of
MERS with respect to specified mortgage loans in accordance with the MERS
Procedures Manual.

 

“MERS Mortgage Loan” shall mean any Mortgage Loan as to which the related
Mortgage, or an Assignment of Mortgage, has been or will be recorded in the name
of MERS, as nominee for the holder from time to time of the related Mortgage
Note.

 

“MERS Procedures Manual” shall mean the MERS Procedures Manual attached as
Exhibit B to the Electronic Tracking Agreement, as it may be amended,
supplemented or otherwise modified from time to time.

 

1-23

--------------------------------------------------------------------------------


 

“MERS Report” shall mean the schedule listing MERS Designated Mortgage Loans and
other information prepared by the Electronic Agent pursuant to the Electronic
Tracking Agreement.

 

“MERS® System” shall mean the Electronic Agent’s mortgage electronic registry
system, as more particularly described in the MERS Procedures Manual.

 

“MIDANET” shall mean the Freddie Mac automated system by which sellers and
servicers of mortgage loans to Freddie Mac transfer mortgage summary and record
data or mortgage accounting and servicing information from their computer system
or service bureau to Freddie Mac, as more fully described in the Freddie Mac
Guide.

 

“Minimum Rate” shall mean with respect to each Adjustable Rate Mortgage Loan,
the amount set forth in the Note as the minimum Mortgage Rate Interest
thereunder.

 

“Monthly Payment” shall mean the scheduled monthly payment of principal and
interest on a Mortgage Loan.

 

“Moody’s” shall mean Moody’s Investors Service, Inc. or its
successor-in-interest.

 

“Mortgage” shall mean the mortgage, deed of trust or other instrument securing a
Mortgage Note, which creates a first or second lien on the real property
securing the Mortgage Note or, in the case of a Cooperative Loan, the related
Security Agreement.

 

“Mortgage Documents” shall mean, with respect to a Mortgage Loan, the documents
comprising the Submission Package for such Mortgage Loan.

 

“Mortgage File” shall mean, collectively, the Servicing File and the Legal File
for any Mortgage Loan.

 

“Mortgage Impairment Insurance Policy” shall mean a mortgage impairment or
blanket hazard insurance policy as described in Section 4.10 of the TRS
Servicing Agreement.

 

“Mortgage Interest Rate” shall mean with respect to any Mortgage Loan, the
annual rate at which interest accrues on such Mortgage Loan, as adjusted from
time to time in accordance with the provisions of the Mortgage Note in the case
of an Adjustable Rate Mortgage Loan.

 

“Mortgage Interest Rate Margin” shall mean with respect to Adjustable Rate
Mortgage Loans, the percentage to be added to the specified Index identified in
the related Note for the purpose of calculating the applicable Mortgage Interest
Rate.

 

“Mortgage Loan” shall mean a first or second lien, residential, one to four
family mortgage loan originated in accordance with the Underwriting Guidelines,
which the Custodian has been instructed to hold for UBS pursuant to the
Custodial Agreement (except in the case of Mortgage Loans sold pursuant to the
Loan Participation Agreement, which shall be held by Freddie Mac), and which
Mortgage Loan includes, without limitation, (i) a Mortgage Note and

 

1-24

--------------------------------------------------------------------------------


 

related Mortgage and (ii) all of the Trust’s right, title and interest in and to
the Mortgaged Property covered by such Mortgage.  The term “Mortgage Loan”
includes Cooperative Loans.

 

“Mortgage Loan Absentee Code” shall mean the mortgage loan absentee code, set
forth in Part III of Exhibit F to the Custodial Agreement, placed by Custodian
on a Certification Report to notify UBS that a Submission Package related to a
Mortgage Loan listed on a Request for Certification is not in Custodian’s
possession.

 

“Mortgage Loan Approval Code” shall mean the mortgage loan approval code, set
forth in Part III of Exhibit F to the Custodial Agreement, placed by Custodian
on a Certification Report to notify UBS that Custodian’s review of the
applicable items in a Submission Package is complete and that such items satisfy
all the applicable requirements set forth in Section 4(a) and Section 4(b).

 

“Mortgage Loan Documents” shall mean the originals of the Mortgage Notes
evidencing the Mortgage Loans.

 

 “Mortgage Loan Maturity Date” shall mean the final maturity date as set forth
on the Mortgage Note of a Mortgage Loan.

 

“Mortgage Loan Remittance Rate” shall mean, with respect to each Mortgage Loan,
an annual rate of interest equal to the Mortgage Interest Rate.

 

“Mortgage Loan Schedule” shall have the meaning given to such term in the REIT
Servicing Agreement.

 

“Mortgage Loan Suspension Code” shall mean the mortgage loan suspension code,
set forth in Part III of Exhibit F to the Custodial Agreement, placed by
Custodian on a Certification Report to notify UBS that Custodian’s review of the
Submission Package has determined that one or more of the documents in the
Submission Package are missing, incomplete or incorrect and/or do not satisfy
one or more of the requirements set forth in Section 4(a) or Section 4(b).

 

“Mortgage Note” shall mean the original executed promissory note or other
original evidence of indebtedness executed by the respective obligor to evidence
such obligor’s indebtedness under the related Mortgage Loan containing all
intervening endorsements, exhibits, riders and amendments thereto, if any,
evidencing a complete chain of ownership from the originator to the Trust.

 

“Mortgaged Property” shall mean the real property (including all buildings and
fixtures thereon and all additions, alterations and replacements made at any
time with respect to the foregoing) and all other collateral securing repayment
of the debt evidenced by a Mortgage Note or, in the case of a Cooperative Loan,
the related Cooperative Ownership Interest.

 

“Mortgagee” shall mean the mortgagee or beneficiary named in the Mortgage and
the successors and assigns of such mortgagee or beneficiary.

 

1-25

--------------------------------------------------------------------------------


 

“MortgageIT Holdings” shall mean MortgageIT Holdings, Inc., a Maryland
corporation.

 

“MortgageIT” shall mean MortgageIT, Inc., a New York corporation.

 

“Mortgagor” shall mean the obligor on a Mortgage Note.

 

“Multiemployer Plan” shall mean a multiemployer plan defined as such in Section
3(37) of ERISA to which contributions have been or are required to be made by
the Trust or any ERISA Affiliate and that is covered by Title IV of ERISA.

 

“NCUA” shall mean the National Credit Union Administration, or any successor
thereto.

 

“Net Income” shall mean, for any period, and with respect to a Person, the net
income of the Person for such period as determined in accordance with GAAP.

 

“Net Worth” shall mean, with respect to any Person, as of any date of
determination, all amounts which would be included under capital on a balance
sheet of such Person at such date, determined in accordance with GAAP, less
amounts owing to such Person from Affiliates.

 

“Non-Escrow Mortgage Loan” shall mean any Mortgage Loan which is not an Escrow
Mortgage Loan.

 

“Non-United States Person” shall mean any Person other than a United States
Person.

 

“Nonrecoverable Advance” shall mean any Servicing Advance previously made or
proposed to be made in respect of a Mortgage Loan or REO Property which, in the
good faith judgment of the Servicer after taking into account other preexisting
liens and claims against such proceeds, will not or, in the case of a proposed
advance, would not be ultimately recoverable from related late payments,
Insurance Proceeds or Liquidation Proceeds on such Mortgage Loan or REO Property
as provided herein.

 

“Note” shall have the meaning provided in Section 2.01(a) of the Note Purchase
Agreement.

 

“Noteholder” shall mean, in relation to any Note, the Person holding the Note,
which initially shall be UBS.

 

“Note Documents” shall mean, collectively, the Note Purchase Agreement, the Loan
Sale Agreement, the Notes, the Custodial Agreement, the Electronic Tracking
Agreement and the REIT Servicing Agreement.

 

“Note Purchase” shall have the meaning provided in Section 2.01(a) of the Note
Purchase Agreement.

 

1-26

--------------------------------------------------------------------------------


 

“Note Purchase Agreement” shall mean the Note Purchase and Security Agreement,
dated as of August 4, 2004, among the REIT Sub-Trust, UBS and each Person party
thereto as a Purchaser or a Noteholder from time to time, as amended,
supplemented or otherwise modified from time to time.

 

“Note Purchase Date” shall mean the date on which a Note Purchase is made under
the Note Purchase Agreement as contemplated in Section 2 thereto.

 

“Note Purchase Period” shall have the meaning set forth in Section 2.01(a) of
the Note Purchase Agreement.

 

“Note Rate” shall mean the rate of interest borne by a Mortgage Note.

 

“Note Register” shall mean the register of the Notes maintained pursuant to
Section 3.03 of the Note Purchase Agreement.

 

“Notice of Bailment” shall mean a notice, in the form of Schedule A to Exhibit
B-4 or C-2 to the Custodial Agreement, as applicable, delivered by Custodian to
Takeout Investor in connection with each delivery to Takeout Investor of the
applicable portion of each Submission Package.

 

“Obligor” shall mean any Person obligated for payment of a Mortgage Loan or who
has transferred or assigned any property interest to the Master Servicer to
secure payment of such Mortgage Loan.

 

“Officer’s Certificate” shall mean, with respect to MortgageIT or MortgageIT
Holdings, a certificate signed by the Chairman of the Board or the Vice Chairman
of the Board or a President or a Vice President and by the Treasurer or the
Secretary or one of the Assistant Treasurers or Assistant Secretaries of
MortgageIT or MortgageIT Holdings, as applicable, and delivered to UBS as
required by the Custodial Agreement.

 

“Opinion of Counsel” shall mean a written opinion of counsel, who may, without
limitation, but subject to the requirements of the Note Purchase Agreement, be
employees or other counsel for either Depositor which are reasonably acceptable
to the Owner Trustee.  The cost of such opinion shall be born by the Depositors,
jointly and severally.

 

“Originator’s Loan Sale Agreement” shall mean the Master Mortgage Loan Purchase
Agreement, dated as of August 4, 2004, between MortgageIT, as seller, and
MortgageIT Holdings, as purchaser, as amended, supplemented or otherwise
modified from time to time.

 

“Other Financing Documents” shall mean, collectively, the Existing Financing
Documents together with the Future Financing Documents.

 

“OTS” shall mean the Office of Thrift Supervision, or any successor thereto.

 

“Overestimate Amount” shall have the meaning as set forth in Section 3.09(e) of
the Note Purchase Agreement.

 

1-27

--------------------------------------------------------------------------------


 

“Ownership Interest” shall mean as to any Owner Trust Certificate, any ownership
or security interest in such Owner Trust Certificate, including any interest in
such Owner Trust Certificate as the Holder thereof and any other interest
therein, whether direct or indirect, legal or beneficial, as owner or as
pledgee.

 

“Owner Trust Certificates” or “Certificates” shall mean, collectively, the REIT
Certificates and the TRS Certificates.

 

“Owner Trust Estate” shall mean, collectively, the REIT Trust Estate and the TRS
Trust Estate.

 

“Owner Trustee” shall mean Wilmington Trust Company or any successor not in its
individual capacity but solely in its capacity as Owner Trustee under the Trust
Agreement.

 

“Owner Trustee Fee” shall mean an initial fee, and an annual administration fee,
payable to the Owner Trustee in August of each calendar year beginning in 2004,
each payable to the Owner Trustee as compensation for the performance of it
obligations under the Trust Agreement as set forth in the separate fee agreement
between the Owner Trustee and MortgateIT, Inc.

 

“Pass-Through Rate” shall mean, with respect to each Mortgage Loan, the rate at
which interest is passed through to UBS which initially shall be the rate of
interest specified on a Funding Confirmation as the Pass-Through Rate.

 

“Parent Company” shall mean, with respect to any Person, a corporation or other
entity owning at least 50% of the outstanding shares of voting stock of such
Person.

 

“Participation Certificate” shall mean, with respect to a Freddie Mac Program, a
certificate, in the form of Exhibit A to the Loan Participation Agreement,
issued by MortgageIT, evidencing the 100% undivided ownership interest in the
Mortgage Loans that are either (a) set forth on a copy of the Freddie Mac Form
11 (Mortgage Submission Schedule) attached to such Participation Certificate or
(b) identified on a computer tape compatible with MIDANET as belonging to the
mortgage loan pool described in such Participation Certificate.

 

“Payee Number” shall mean the code used by Fannie Mae to indicate the wire
transfer instructions that will be used by Fannie Mae to purchase a Mortgage
Loan.

 

“Payment Date” shall mean the 2nd Business Day of any month commencing in
September 2004.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

 

“Percentage Interest” shall mean, with respect to each Sub-Trust, the percentage
interest of beneficial ownership in such Sub-Trust evidenced by a Owner Trust
Certificate as specified on the face thereof.

 

1-28

--------------------------------------------------------------------------------


 

“Performance Fee” shall mean, with respect to each Mortgage Loan, an amount, if
any, equal to the Discount less the Custodial Fee, plus the Yield Compensation
Adjustment plus or minus any other adjustments permitted under the Loan Purchase
Agreement or the Loan Participation Agreement, as applicable, which amount, if
any, shall be payable to the Trust by UBS as compensation to the Trust for its
services under the Loan Purchase Agreement or the Loan Participation Agreement,
as applicable.

 

“Permitted Transferee” shall mean any transferee of an Owner Trust Certificate
other than a non-United States Person.

 

 “Periodic Rate Cap” shall mean with respect to each Adjustable Rate Mortgage
Loan, the provision in the Mortgage Note that limits permissible increases and
decreases in the Mortgage Interest Rate on any Adjustment Date.

 

“Person” shall mean any individual, corporation, company, voluntary association,
partnership, joint venture, limited liability company, trust, unincorporated
association or government (or any agency, instrumentality or political
subdivision thereof).

 

“Plan” shall mean an employee benefit or other plan established or maintained by
the Trust or any ERISA Affiliate and covered by Title IV of ERISA, other than a
Multiemployer Plan.

 

“Post-Default Rate” shall mean, in respect of the principal amount of each Note
outstanding or any other amount under the Note Purchase Agreement, any Note or
any other Note Document that is not paid when due to UBS or any Noteholder
(whether at stated maturity, by acceleration, by prepayment or otherwise), a
rate per annum during the period from and including the due date to but
excluding the date on which such amount is paid in full equal to six percent
(6%) per annum plus the applicable Eurodollar Rate for each day such
Post-Default Rate shall apply.

 

“Prepayment Charge” shall have the meaning given to such term in the TRS
Servicing Agreement.

 

“Pricing Side Letter” shall mean the Pricing Side Letter, dated as of August 4,
2004, by and among the Trust, MortgageIT and MortgageIT Holdings and
acknowledged and agreed to by UBS.

 

“Prime Rate” shall mean the interest rate equal to the prime rate of United
States money center commercial banks as published from time to time in The Wall
Street Journal.

 

“Principal Prepayment” shall mean any payment or other recovery of principal on
a Mortgage Loan which is received in advance of its scheduled Due Date,
including any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment.

 

“Program Code” shall mean each of the codes, set forth in Part I of Exhibit F to
the Custodial Agreement, placed by UBS in the “PROG CODE” column of a Request
for

 

1-29

--------------------------------------------------------------------------------


 

Certification indicating that the Mortgage Loan is being offered by MortgageIT
or MortgageIT Holdings to UBS in a Dry Transaction, Cash Window Transaction or a
Conduit Transaction, as applicable.

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

“Proprietary Lease” shall mean, with respect to any Cooperative Apartment, a
lease or occupancy agreement between a Cooperative Corporation and a holder of
the related Cooperative Ownership Interest.

 

“Prospective Owner” shall have the meaning as set forth in Section 3.07(a) of
the Note Purchase Agreement.

 

“Purchase Advice” shall mean, with respect to the Note Purchase Agreement or the
Loan Purchase Agreement, an approved purchase list delivered to UBS by the
Takeout Investor via electronic or facsimile transmission, confirming the amount
of Takeout Proceeds allocable to each Mortgage Loan purchased by Takeout
Investor.

 

“Purchase Date” shall mean, with respect to a Mortgage Loan, the date on which
UBS purchases such Mortgage Loan from the TRS Sub-Trust.

 

“Purchase Price” shall have the meaning given to such term in the Loan
Repurchase Agreement, the Loan Purchase Agreement or the Loan Participation
Agreement, as applicable.

 

“Purchaser” shall have the meaning provided in the heading of the Note Purchase
Agreement.

 

“Qualified Institutional Buyer” or “QIB” shall have the meaning as set forth in
Rule 144A of the Securities Act, as amended from time to time.

 

“Qualified Purchaser” shall mean a “qualified purchaser” as defined in Section
2(a)(51) of the Investment Company Act.

 

“Rating Agency” shall mean Moody’s, Fitch or S&P or their respective successors
and assigns.  If such agency and its successors are no longer in existence,
“Rating Agency” shall be such nationally recognized statistical rating agency,
or other comparable Person, designated by the Trust, notice of which
designations shall be given to the Servicer.  References herein to the two
highest long-term debt rating categories of a Rating Agency shall mean “A-2” or
better and references herein to the highest short-term debt rating of a Rating
Agency shall mean “Prime-1” and in the case of any other Rating Agency such
references shall mean such rating categories without regard to any plus or
minus.

 

“Receipt” shall mean the Delivery of a Security to UBS, following notice by the
Trust to UBS, not later than 12:00 noon, New York City time, on the second
business day prior to the applicable Settlement Date, of (a) the amount of any
change in the principal amount of the Mortgage Loans backing such Security, and
(b) the Mortgage Loan pool number applicable to

 

1-30

--------------------------------------------------------------------------------


 

such Security.  If the Trust fails to so notify UBS by such time, “Receipt”
shall be deemed to have occurred on the later of (1) the second business day
after the date on which the Trust provides such notification to UBS and (2) the
date on which UBS receives Delivery of the Security.

 

“Recognition Agreement” shall mean, with respect to any Cooperative Loan, an
agreement between the related Cooperative Corporation and the originator of such
Mortgage Loan to establish the rights of such originator in the related
Cooperative Apartment.

 

“Record Date” shall mean, with respect to the TRS Mortgage Loans, the Business
Day immediately preceding the related Payment Date, and, with respect to the
REIT Mortgage Loans, with respect to each Remittance Date, the last Business Day
of the month immediately preceding the month in which such Remittance Date
occurs.

 

“Reference Bank” shall mean the principal office in London, England, of UBS.

 

“Registration Statement” shall have the meaning as set forth in Section 2(a)(8)
of the Securities Act.

 

“Regulations T, U and X” shall mean Regulations T, U and X of the Board of
Governors of the Federal Reserve System (or any successor), as the same may be
modified and supplemented and in effect from time to time.

 

“REIT Certificates” shall mean the certificates evidencing beneficial ownership
interest in the REIT Trust Estate issued under the Trust Agreement.

 

“REIT Collateral” shall mean the meaning given to such term in Section 5.01(b)
of the Note Purchase Agreement.

 

“REIT Mortgage Loans” shall mean the Mortgage Loans sold by MortgageIT Holdings
to the REIT Sub-Trust under the Loan Sale Agreement or transferred into the REIT
Trust Estate under the Trust Agreement, which are subject to the terms of the
Note Purchase Agreement.

 

“REIT Related Limited Recourse Obligation” shall mean the obligation of
MortgageIT Holdings to fund any deficiency in amounts due from the REIT
Sub-Trust and not paid timely when so due by the Trust on behalf of the REIT
Sub-Trust, as a result of the credit performance of any REIT Mortgage Loan, or
as a result of any market movement.

 

“REIT Related Obligation” shall mean any REIT Related Recourse Obligation, any
REIT Related Limited Recourse Obligation and any REIT Related Trust Obligation.

 

“REIT Related Recourse Obligation” shall mean any obligation of the Trust acting
with respect to the REIT Sub-Trust, or any obligation of MortgageIT Holdings,
which relates to a liability arising from a breach of any representation,
warranty or covenant relating to the REIT Mortgage Loans, the servicing thereof,
or MortgageIT Holdings, including any related indemnification or reimbursement
obligations, as well as any obligation to pay or reimburse any party for such
party’s fees or expenses.  No deficiencies arising as a result of the credit

 

1-31

--------------------------------------------------------------------------------


 

performance of any REIT Mortgage Loan, or as a result of any market movement,
shall be a “REIT Related Recourse Obligation”.

 

“REIT Related Trust Obligation” shall mean any obligation of the REIT Sub-Trust.

 

“REIT Servicer” shall mean GMAC Mortgage Corporation in its capacity as REIT
Servicer under the REIT Servicing Agreement.

 

“REIT Servicing Agreement” shall mean the REIT Servicing Agreement dated as of
August 4, 2004, by and among the Master Servicer, the REIT Servicer, the REIT
Sub-Trust and UBS, as amended, supplemented or otherwise modified from time to
time.

 

“REIT Sub-Trust” shall mean the series (as such term is used in Section
3806(b)(2) of the Statutory Trust Statute) of the Trust whose corpus consists of
the REIT Trust Estate and alternatively, as the context may require, a reference
to “the REIT Sub-Trust” shall mean the Trust acting with respect to such series.

 

“REIT Trust Estate” shall mean the corpus of the REIT Sub-Trust created as of
the date of the Trust Agreement and to be administered under the Trust
Agreement, consisting of (i) all the right, title and interest of the REIT
Sub-Trust in and to the REIT Mortgage Loans and all distributions thereon after
the date of the Trust Agreement, (ii) all the right, title and interest of the
REIT Sub-Trust in and to the REIT Servicing Agreement and any accounts created
thereunder, (iii) the rights of the REIT Sub-Trust to enforce remedies against
the Administrator under the Administration Agreement with respect to the REIT
Mortgage Loans (provided that the REIT Sub-Trust retains the right to give
instructions and directions to the Administrator thereunder), against MortgageIT
Holdings, as a seller, under the Loan Sale Agreement and against MortgageIT
Holdings, as a Depositor, under the Trust Agreement, (iv) all present and future
claims, demands, causes and choses in action in respect of the foregoing, and
(v) all proceeds of the foregoing of every kind and nature whatsoever,
including, without limitation, all proceeds of the conversion thereof, voluntary
or involuntary, into cash or other liquid property, all cash proceeds, accounts
receivable, notes, drafts, acceptances, chattel paper, checks, deposit accounts,
rights to payment of any and every kind and other forms of obligations and
receivables, instruments and other property that at any time constitute all or
part of or are included in the proceeds of the foregoing.

 

“REIT UBS Cash Sub-Account” shall mean the sub-trust account of the UBS Cash
Account established and maintained by the REIT Sub-Trust at UBS under the
conditions set forth in Section 12.16 of the Trust Agreement.

 

“Release Payment” shall mean the funds referred to in a Warehouse Lender’s
Release or Trust’s Release, as applicable.

 

“REO Disposition” shall mean the final sale by the Servicer of any REO Property.

 

“REO Disposition Proceeds” shall mean all amounts received with respect to an
REO Disposition pursuant to Section 4.14 of the TRS Servicing Agreement.

 

1-32

--------------------------------------------------------------------------------


 

“REO Property” shall mean a Mortgaged Property acquired by the Servicer on
behalf of the Trust and the Agent (for the benefit of the Agent, the Purchasers
and the Noteholders) as a result of the liquidation of a Mortgage Loan.

 

“Reportable Event” shall mean events that have been exempted from the reporting
requirements thereunder by an exemption of general applicability issued by the
Secretary of Labor under Section 110 of ERISA.

 

“Reporting Date” shall mean the Payment Date.

 

“Repurchase” shall mean, with respect to any Mortgage Loan, the transaction by
which the Trust remits the Repurchase Price to UBS and simultaneously UBS
purchases the Mortgage Loan with a netting of funds resulting, governed by the
terms of the applicable UBS Purchase Program.

 

“Repurchase Amount” shall mean, with respect to a Mortgage Loan to be
repurchased pursuant to the Loan Sale Agreement, a repurchase price equal to the
sum of the principal balance of such Mortgage as of the date of its purchase
thereunder by the related Sub-Trust, plus all accrued and unpaid interest on
such principal balance computed, at the related interest rate, plus the amount
of any unreimbursed Servicing Advances made by the related Servicer with respect
to such Mortgage Loan, less any reductions in the principal balance of such
Mortgage Loan previously remitted in accordance with the related Servicing
Agreement, which repurchase price shall be either remitted directly to the Agent
or deposited in the Blocked Account or any collection or custodial account
maintained by GMAC as sub-servicer (as appropriate) not later than the Business
Day after any Seller learns that the repurchase is required, after deducting
therefrom any amounts received in respect of such repurchased Mortgage Loan or
Mortgage Loans and being held in the Blocked Account or any collection or
custodial account maintained by GMAC as sub-servicer for future payment to the
extent such amounts have not yet been applied to principal or interest on such
Mortgage Loan.

 

“Repurchase Date” shall mean, with respect to any Mortgage Loan, the date that
the Trust remits the Repurchase Price to UBS.

 

“Repurchase Price” shall mean, with respect to each Mortgage Loan, an amount
equal to the Purchase Price plus the Custodial Fee plus the product of the
Purchase Price of the Mortgage Loan, the Pass-Through Rate and the number of
calendar days from the Purchase Date to the Repurchase Date divided by 360.

 

“Request for Certification” shall mean a report detailing Loan Identification
Data supplied by MortgageIT or MortgageIT Holdings to UBS, transmitted by UBS to
Custodian either via facsimile in the form of Exhibit E to the Custodial
Agreement or transmitted electronically in an appropriate data layout, regarding
all Mortgage Loans being offered for sale or being pledged by Trust to UBS.

 

“Request for Mortgage Loan Shipment” shall mean notification provided by the
Trust to UBS via facsimile transmission in the form of Exhibit Q to the Loan
Repurchase Agreement, which presents Mortgage Loans to be delivered by UBS to
Freddie Mac.

 

1-33

--------------------------------------------------------------------------------


 

“Request for Note Purchase” shall have the meaning provided in Section 3.09(a)
of the Note Purchase Agreement.

 

“Required Investors” shall have the meaning given to such term in Section 12.04
of the Note Purchase Agreement.

 

“Requirement of Law” shall mean as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Residential Dwelling” shall mean, except as excluded below, any one of the
following:

 

a one family dwelling, either attached or detached; or

 

a two to four family dwelling; or

 

a one family dwelling unit in a condominium project that meets the eligibility
requirements of Fannie Mae; or

 

a one family dwelling, either attached or detached, in a planned unit
development; or

 

a manufactured home recognized as a real property.

 

“RESPA” shall mean the Real Estate Settlement Procedures Act, as amended from
time to time.

 

“Responsible Officer” shall mean, as to any Person other than the Owner Trustee,
the chief executive officer or the chief financial officer of such Person, and
as to the Trust, shall also mean any of the Designated Agents.  With respect to
the Owner Trustee, “Responsible Officer” shall have the meaning given to such
term in the Trust Agreement.

 

“Rewarehousing Loan Purchase Detail” shall mean a loan purchase detail, prepared
and submitted by a Sub-Trust to UBS via electronic transmission containing the
information specified on Exhibit B of the Loan Repurchase Agreement or Exhibit H
of the Note Purchase Agreement, as applicable (as such information may be
amended from time to time by notice from UBS to such Sub-Trust), in a form
acceptable to UBS, regarding the characteristics of a Mortgage Loan being
offered for sale by, such Sub-Trust to UBS under a Rewarehousing Transaction.

 

“Rewarehousing Transaction” shall mean any sale of a Mortgage Loan by a
Sub-Trust to UBS structured as a Dry Funding wherein UBS wires the Disbursement
Amount pursuant to the Warehouse Lender’s Wire Instructions or Trust’s Wire
Instructions, as applicable, and, with respect to a TRS Mortgage Loan, subject
to an obligation of the TRS Sub-Trust to repurchase such Mortgage Loan pursuant
to the Loan Repurchase Agreement.

 

1-34

--------------------------------------------------------------------------------


 

“Re-warehouse Lender” shall mean any lender providing financing (including
repurchase facilities) to either MortgageIT or MortgageIT Holdings, in any
fractional amount for the purpose of originating or purchasing Mortgage Loans,
which lender has a security interest in such Mortgage Loans as collateral for
the obligations of such correspondent to such lender; provided, however, that
the Re-warehouse Lender shall not include UBS.

 

“Re-warehouse Lender’s Release” shall mean a letter, substantially in the form
of Exhibit E-3 to the Note Purchase Agreement (or such other form acceptable to
UBS), from a Re-warehouse Lender to UBS, conditionally releasing all of such
Re-warehouse Lender’s right, title and interest in certain Mortgage Loans
identified therein upon receipt of payment by such Re-warehouse Lender.

 

“Second Mortgage Loan” shall mean a Mortgage Loan which constitutes a second
priority mortgage lien with respect to the related Mortgaged Property.

 

“Second Mortgage Sub-Limit” shall have the meaning given to such term in the
Pricing Side Letter.

 

“Secured Obligations” shall have the meaning provided in Section 5.01(c) of the
Note Purchase Agreement.

 

“Securities Act of 1933”, “Securities Act” or “1933 Act” shall mean the
Securities Act of 1933, as amended.

 

“Securities Intermediary” shall have the meaning given to such term in
Section 8-102(a)(14) of the Uniform Commercial Code.

 

“Security” shall mean a modified pass-through mortgage-backed participation
certificate, evidenced by a book-entry credit made by a Securities Intermediary
that is a participant of the Federal Reserve Bank of New York, issued and
guaranteed, with respect to timely payment of interest and ultimate payment of
principal, by Freddie Mac and backed by a pool of Mortgage Loans, in
substantially the principal amount and with substantially the other terms as
specified with respect to such Security in the related Takeout Commitment, if
any.

 

“Security Agreement” shall mean, with respect to any Cooperative Loan, the
agreement between the owner of the related Cooperative Ownership Interest and
the originator of the related Mortgage Note that defines the terms of the
security interest in such Cooperative Ownership Interest and the related
Proprietary Lease, which shall include any riders, addenda, assumption
agreements, or modifications relating thereto.

 

“Servicing Termination Events” shall have the meaning given to such term in
Section 4(d) of the Loan Participation Agreement.

 

“Servicing Transfer Date” shall mean the effective date of transfer of servicing
from the REIT Servicer to a successor servicer, as provided in Section 10 of the
REIT Servicing Agreement.

 

1-35

--------------------------------------------------------------------------------


 

“Senior Lien” shall mean, with respect to any Second Mortgage Loan, the first
priority mortgage lien with respect to the related Mortgaged Property.

 

“Servicer” shall mean the TRS Servicer, with respect to the TRS Mortgage Loans,
and the REIT Servicer, with respect to the REIT Mortgage Loans (and
collectively, the “Servicers”).

 

“Servicing Advance” shall have the meaning given to such term in the TRS
Servicing Agreement, with respect to the TRS Mortgage Loans, and the REIT
Servicing Agreement, with respect to the REIT Mortgage Loans.

 

“Servicing Agreement” shall mean the REIT Servicing Agreement or the TRS
Servicing Agreement, as applicable (and collectively, the “Servicing
Agreements”).

 

“Servicing Compensation” shall mean the Servicing Fee and other amounts of
additional servicing compensation to which the REIT Servicer is entitled
pursuant to Section 5.01 of the REIT Servicing Agreement.

 

“Servicing Fee” shall mean with respect to each REIT Mortgage Loan and for any
calendar month, an amount equal to one month interest (or in the event of any
payment of interest which accompanies a Principal Prepayment in full or in part
made by the Mortgagor during such calendar month, interest for the number of
days covered by such payment of interest) at the Servicing Fee Rate on the same
principal amount on which interest on such REIT Mortgage Loan accrues for such
calendar month.

 

“Servicing Fee Rate” shall have the meaning given to such term in the REIT
Servicing Agreement.

 

“Servicing File” shall mean, with respect to each TRS Mortgage Loan, the file
retained by the TRS Servicer consisting of originals or copies of all Mortgage
Loan Documents from the Mortgage File.

 

“Servicing Officer” shall mean any officer of the Servicer involved in or
responsible for, the administration and servicing of the Mortgage Loans whose
name appears on a list of servicing officers furnished by the Servicer to the
Trust upon request, as such list may from time to time be amended.

 

“Servicing Records” shall have the meaning as set forth in the Servicing
Agreement.

 

“Servicing Rights” shall mean any and all of the following: (a) any and all
rights to service the Mortgage Loans; (b) any payments to or monies received by
any Person for servicing the Mortgage Loans; (c) any late fees, penalties or
similar payments with respect to the Mortgage Loans; (d) all agreements or
documents creating, defining or evidencing any such servicing rights to the
extent they relate to the Mortgage Loans and all rights of such Person
thereunder; (e) escrow payments or other similar payments with respect to the
Mortgage Loans and any amounts actually collected by such Person (through the
Servicer or otherwise) with

 

1-36

--------------------------------------------------------------------------------


 

respect thereto subject to any superior right to such funds held by the
Mortgagor; and (f) all accounts and other rights to payment related to any of
the Mortgage Loans.

 

“Servicing Transfer Date” shall have the meaning given to such term in the TRS
Servicing Agreement, with respect to the TRS Mortgage Loans, and the REIT
Servicing Agreement, with respect to the REIT Mortgage Loans.

 

“Settlement Date” shall mean the date specified in a Takeout Commitment upon
which the related Security is scheduled to be delivered, against payment, to the
specified Takeout Investor.

 

“Settlement Information” shall mean the Purchase Advice or group of Purchase
Advices which shall identify each Mortgage Loan by the Mortgagor’s name, and of
which the aggregate disbursement amount equals the precise dollar amount of
Takeout Proceeds to be received by UBS under the Loan Purchase Agreement and,
when applicable, a Takeout Proceeds Identification Letter.

 

“Single Employer Plan” shall mean as to any Person any Plan of such Person which
is not a Multiemployer Plan.

 

“Spread Fee Rate” shall mean (i) at any time after the occurrence of and during
the continuation of a Default or an Event of Default, a rate per annum equal to
6% and (ii) at any other time, a rate per annum equal to 2%.

 

“Standard & Poor’s” or “S&P” shall mean Standard & Poor’s Ratings Services, a
Division of McGraw-Hill, Inc., or its successor-in-interest.

 

“Statutory Trust Statute” shall have the meaning given to such term in
Section 2.1 of the Trust Agreement.

 

“Strict Compliance” shall mean the compliance of MortgageIT and the Mortgage
Loans subject to the Loan Participation Agreement with the requirements of the
Freddie Mac Guide and as amended by any agreements between the TRS Sub-Trust and
Freddie Mac, sufficient to enable MortgageIT to issue and Freddie Mac to issue
and guarantee a Security, provided that until copies of any such agreements
between MortgageIT and Freddie Mac have been provided to UBS by MortgageIT, such
agreements shall be deemed, as between the TRS Sub-Trust and UBS, not to amend
the requirements of the Freddie Mac Guide.

 

“Submission Package” shall mean, with respect to each Mortgage Loan, a Dry
Submission Package, a Cash Window Submission Package, a Conduit Submission
Package or a Conversion Submission Package, as applicable.

 

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership or other entity of which at least a majority of the securities or
other ownership interests having by the terms thereof ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions of such corporation, partnership or other entity (irrespective of
whether or not at the time securities or other ownership interests of any other
class or classes of such corporation, partnership or other entity shall have or
might have voting power by reason

 

1-37

--------------------------------------------------------------------------------


 

of the happening of any contingency) is at the time directly or indirectly owned
or controlled by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

 

“Sub-Trust” shall have the meaning set forth in Section 2.1 of the Trust
Agreement and shall pertain to either the REIT Sub-Trust or the TRS Sub-Trust.

 

“Sub-Trust Estate” shall mean either the REIT Trust Estate or the TRS Trust
Estate, as applicable.

 

“Successor Servicer” shall mean an entity with the necessary Agency Approvals,
as the circumstances may require, and designated by UBS, in accordance with the
applicable Servicing Agreement, to replace GMAC Mortgage Corporation as REIT
Servicer under the REIT Servicing Agreement and/or to replace MortgageIT as the
TRS Servicer under the TRS Servicing Agreement.

 

“Supplemental Amount” shall mean, with respect to each Mortgage Loan, an amount
equal to (i) the Disbursement Amount less (ii) the Purchase Price or the amount
of the related Note Purchase, as applicable.

 

“Takeout Commitment” shall mean a commitment by a Takeout Investor in connection
with a sale or securitization of one or more Mortgage Loans or Securities. 
MortgageIT, as Administrator, shall do or cause to be done any and all things
necessary and desirable in order to execute each Takeout Commitment, pursuant
and subject to the terms of the Administration Agreement.

 

“Takeout Investor” shall mean a Person who has entered into an agreement with
MortgageIT to purchase one or more Mortgage Loans on its own behalf or on behalf
of a securitization trust or other securitization vehicle.

 

“Takeout Proceeds” shall mean the amount of funds Takeout Investor pays to UBS
on a particular Business Day as identified by the related Settlement
Information; provided, that the amount of such payment shall be calculated
without regard to any set-off, counterclaim or any other adjustment resulting
from transactions between MortgageIT and the Takeout Investor.

 

“Takeout Proceeds Identification Letter” shall mean a letter in the form of
Exhibit K, delivered by the Administrator to UBS identifying Takeout Proceeds
received UBS from an Agency or Takeout Investor which funds do not relate to
Mortgage Loans purchased by UBS from the Trust.

 

“Tangible Net Worth” shall mean, with respect to any Person, as of a particular
date,

 

(a)           all amounts which would be included under capital on a balance
sheet of such Person at such date, determined in accordance with GAAP, less

 

(b)           (i)            all amounts owing to such Person from Affiliates
thereof, and

 

1-38

--------------------------------------------------------------------------------


 

(ii)           intangible assets.

 

“Tax Return” shall have the meaning given to such term in Section 5.6 of the
Trust Agreement.

 

“Tax Service Contract” shall mean a paid-in-full, life-of-loan tax service
contract with Fidelity National Tax Service or another tax service provider
acceptable to the Majority Investors in their sole discretion (exercised in good
faith) with respect to a Mortgage Loan.

 

“Termination Date” shall mean August 3, 2005.

 

“Test Period” shall have the meaning given to such term in Section 8.12 of the
Note Purchase Agreement.

 

“Title Insurance Company” shall mean a title insurance company acceptable to UBS
(from a list to be furnished by the Trust) in its sole discretion.

 

“Total Indebtedness” shall mean, for any Person and for any period, the
aggregate Indebtedness of such Person during such period less the amount of any
nonspecific balance sheet reserves maintained in accordance with GAAP.

 

“Trade Assignment” shall mean a letter substantially in the form of Exhibit B to
the Loan Participation Agreement.

 

“Trade Price” shall mean the trade price specified in a Takeout Commitment at
which a Takeout Investor is obligated to purchase the Security specified in such
Takeout Commitment.

 

“Trade Principal” shall mean, with respect to any Mortgage Loan, the outstanding
principal balance of the Mortgage Loan multiplied by a percentage equal to the
Trade Price.

 

“Transaction Documents” shall mean the Note Purchase Agreement, the Notes, the
Custodial Agreement, the Loan Sale Agreement, the Originator’s Loan Sale
Agreement, the Trust Agreement, the Servicing Agreements, the Administration
Agreement, the Pricing Side Letter, the Loan Participation Agreement, the Loan
Purchase Agreement, the Loan Repurchase Agreement and the Electronic Tracking
Agreement.

 

“Transaction” shall mean any sale of a TRS Mortgage Loan by the TRS Sub-Trust to
UBS pursuant to a Funding Confirmation under the Loan Repurchase Agreement or
Loan Purchase Agreement, as applicable.

 

“Transfer” shall mean any direct or indirect transfer or other form of
assignment of any Owner Trust Certificate.

 

“TRS Certificates” shall mean the certificates evidencing beneficial ownership
interest in the TRS Sub-Trust Estate issued hereunder.

 

1-39

--------------------------------------------------------------------------------


 

“TRS Collateral” shall mean each of the following items or types of property,
whether now owned or hereafter acquired, now existing or hereafter created and
wherever located:  TRS Mortgage Loans, all mortgage loan documents (including,
without limitation, all promissory notes, all servicing records, servicing
agreements and any other collateral pledged or otherwise relating to such TRS
Mortgage Loans), together with all files, documents, instruments, surveys,
certificates, correspondence, appraisals, computer programs, computer storage
media, accounting records and other books and records relating thereto, all
mortgage guaranties and insurance (issued by governmental agencies or otherwise)
and any mortgage insurance certificate or other document evidencing such
mortgage guaranties or insurance relating to any TRS Mortgage Loan, the
Participation Certificates, the Securities issued as contemplated by the Loan
Purchase Agreement and all proceeds thereof, all Servicing Rights relating to
the TRS Mortgage Loans, any servicing accounts established pursuant to any
servicing agreement and all amounts on deposit therein, from time to time, all
purchase agreements (including the Loan Sale Agreement) or other agreements or
contracts relating to, constituting, or otherwise governing, any or all of the
foregoing to the extent they relate to the TRS Mortgage Loans including the
right to receive principal and interest payments with respect to the TRS
Mortgage Loans and the right to enforce such payments, the TRS UBS Cash
Sub-Account and all monies from time to time on deposit in the TRS UBS Cash
Sub-Account, the Blocked Account and any other account under the TRS Servicing
Agreement, the Takeout Commitments, all “general intangibles,” “accounts,”
“chattel paper” and “investment property” as defined in the UCC relating to or
constituting any and all of the foregoing, and any and all replacements,
substitutions, distributions on or proceeds of any and all of the foregoing,
free and clear of all adverse claims.

 

“TRS Mortgage Loans” shall mean the Mortgage Loans sold by MortgageIT to the TRS
Sub-Trust under the Loan Sale Agreement, which may become subject to the terms
of the Loan Repurchase Agreement, the Loan Purchase Agreement and/or the Loan
Participation Agreement.

 

“TRS Related Limited Recourse Obligations” shall mean the obligation of
MortgageIT to fund any deficiency in amounts due from the Trust on behalf of the
TRS Sub-Trust and not paid timely when so due by the Trust on behalf of the TRS
Sub-Trust, as a result of the credit performance of any TRS Mortgage Loan or as
a result of any market movement.

 

“TRS Related Obligation” shall mean any TRS Related Recourse Obligation, any TRS
Related Limited Recourse Obligation and any TRS Related Trust Obligation.

 

“TRS Related Recourse Obligation” shall mean any obligation of the Trust on
behalf of the TRS Sub-Trust, or any obligation of MortgageIT, which relates to a
liability arising from a breach of any representation, warranty or covenant
relating to the TRS Mortgage Loans, the servicing thereof, or MortgageIT,
including any related indemnification or reimbursement obligations, as well as
any obligation to pay or reimburse any party for such party’s fees or expenses. 
No deficiencies arising as a result of the credit performance of any TRS
Mortgage Loan or as a result of any market movement shall be a “TRS Related
Recourse Obligation”.

 

“TRS Related Trust Obligation” shall mean any obligation of the TRS Sub-Trust.

 

1-40

--------------------------------------------------------------------------------


 

“TRS Servicer” shall mean MortgageIT, in its capacity as TRS Servicer under the
TRS Servicing Agreement.

 

“TRS Servicing Agreement” shall mean that certain servicing agreement dated as
of August 4, 2004, by and among the TRS Servicer, the TRS Sub-Trust and UBS, as
amended, supplemented or otherwise modified from time to time.

 

“TRS Sub-Trust” shall mean the series (as such term is used in Section
3806(b)(2) of the Statutory Trust Statute) of the Trust whose corpus consists of
the TRS Trust Estate and alternatively, as the context may require, a reference
to “the TRS Sub-Trust” shall mean the Trust acting with respect to such series.

 

“TRS Trust Estate” shall mean the corpus of the trust created as of the Closing
Date and to be administered hereunder, consisting of (i) all the right, title
and interest of the TRS Sub-Trust in and to the TRS Mortgage Loans and all
distributions thereon after the Closing Date, (ii) all the right, title and
interest of the TRS Sub-Trust in and to the TRS Servicing Agreement and any
accounts created thereunder and under the Blocked Account Agreement, (iii) the
rights of the TRS Sub-Trust to enforce remedies against the Administrator under
the Administration Agreement with respect to the TRS Mortgage Loans (provided
that the TRS Sub-Trust retains the right to give instructions and directions to
the Administrator thereunder), against MortgageIT, as a Seller, under the Loan
Sale Agreement and against MortgageIT, as a Depositor, under the Trust
Agreement, (iv) all present and future claims, demands, causes and choses in
action in respect of the foregoing, and (v) all proceeds of the foregoing of
every kind and nature whatsoever, including, without limitation, all proceeds of
the conversion thereof, voluntary or involuntary, into cash or other liquid
property, all cash proceeds, accounts receivable, notes, drafts, acceptances,
chattel paper, checks, deposit accounts, rights to payment of any and every kind
and other forms of obligations and receivables, instruments and other property
that at any time constitute all or part of or are included in the proceeds of
the foregoing.

 

“TRS UBS Cash Sub-Account” shall mean the sub-trust account of the UBS Cash
Account established and maintained by the TRS Sub-Trust at UBS under the
conditions set forth in Section 12.16 of the Trust Agreement.

 

“Trust” shall mean MortgageIT SPV I, a Delaware statutory trust, established
under the Trust Agreement.

 

“Trust Agent” shall mean any agent or attorney of the Owner Trustee or the Trust
appointed by the Owner Trustee to execute one or more of the trust or powers
hereunder, and shall include the Administrator.

 

“Trust Agreement” shall mean the Trust Agreement dated as of August 4, 2004,
between MortgageIT, MortgageIT Holdings, and Wilmington Trust Company, as Owner
Trustee, as amended, supplemented or otherwise modified from time to time.

 

“Trust Documents” shall mean, collectively, the Trust Agreement, the Owner Trust
Certificates, the Note Purchase Agreement, the Note, the Custodial Agreement,
the Servicing Agreements, the Loan Sale Agreement, the Originator’s Loan Sale
Agreement, the Loan Purchase Agreement, the Loan Repurchase Agreement, the Loan
Participation Agreement,

 

1-41

--------------------------------------------------------------------------------


 

the Blocked Account Agreement, the Electronic Tracking Agreement, the Pricing
Side Letter and the Administration Agreement, as each of them may be amended,
supplemented or otherwise modified from time to time.

 

“Trust Estate” shall mean, collectively, the REIT Trust Estate and the TRS Trust
Estate.

 

“Trust’s Release” shall have the meaning given to such term in the Note Purchase
Agreement, the Loan Repurchase Agreement, the Loan Purchase Agreement or the
Custodial Agreement, as applicable.

 

“Trust’s Wire Instructions” shall have the meaning given to such term in the
Loan Repurchase Agreement, the Loan Purchase Agreement or the Custodial
Agreement, as applicable.

 

“UBS” shall mean UBS Real Estate Securities Inc. and its successors.

 

“UBS Cash Account” shall mean a separate cash account held by UBS under the
conditions set forth in Section 12.16 of the Trust Agreement, which shall
consist of the REIT UBS Cash Sub-Account and the TRS UBS Cash Sub-Account.

 

“UBS Cash Account Adjustment” shall mean an adjustment to the UBS Cash Account
Balance pursuant to a UBS Cash Account Adjustment Notice.

 

“UBS Cash Account Adjustment Notice” shall mean the cash account adjustment
notice, in the form of Exhibit L to the Note Purchase Agreement to be used by
UBS to notify the related Sub-Trust of any adjustments to the UBS Cash Account
Balance.

 

“UBS Cash Account Balance” shall mean as of any date, the net amount of funds in
the REIT UBS Cash Sub-Account or the TRS UBS Cash Sub-Account, as applicable, on
such date.

 

“UBS Cash Account Interest Accrual” shall mean the simple interest calculation
posted on the last Business Day of each month resulting from the product of each
Business Day’s UBS Cash Account Balance and UBS Cash Account Interest Rate.

 

“UBS Cash Account Interest Rate” shall mean with respect to each month, the
average opening federal funds rate for such month or such other rate agreed to
by the Trust and UBS.  The opening federal funds rate on a Business Day shall be
counted as the UBS Cash Account Interest Rate until the next Business Day.

 

“UBS Purchase Program” shall mean UBS’s Conduit Funding Program or MBS Swap
Funding Program, as applicable.

 

“UBS’s Payment” shall mean the amount set forth on the Request for Certification
in the “RELEASE PAYMENT” column.

 

1-42

--------------------------------------------------------------------------------


 

“UBS’s Wire Instructions to Custodian” shall mean the wire instructions
delivered by UBS to Custodian, in the form of Exhibit I-2 to the Custodial
Agreement, executed by UBS, receipt of which has been acknowledged by Custodian
specifying the wire address where all funds received in accordance with UBS’s
Wire Instructions to Trust shall be transferred by Custodian.

 

“UBS’s Wire Instructions to Trust” shall mean the wire instructions, set forth
on Exhibit I-1 to the Custodial Agreement, specifying the account which shall be
used for the payment of all amounts due and payable by a Sub-Trust to UBS
hereunder.

 

“UCC Financing Statement” shall mean a financing statement executed and filed
pursuant to the Uniform Commercial Code, as in effect in the relevant
jurisdiction.

 

“Underwriter” shall mean any party, including but not limited to a mortgage loan
pool insurer, who underwrites a Mortgage Loan prior to its purchase by UBS.

 

“Underwriter’s Form” shall mean a Fannie Mae / Freddie Mac Form 1008/1077, HUD
92900WS, HUD92900.4, VA Form 26-6393, VA Form 26-1866, or a mortgage loan pool
insurance certificate, as applicable, completed by an Underwriter with respect
to a Mortgage Loan, indicating that such Mortgage Loan complies with its
underwriting requirements.

 

“Underwriting Guidelines” shall mean the underwriting guidelines delivered by
MortgageIT to UBS on or prior to the date hereof and as may be supplemented from
time to time thereafter.

 

“Unidentified/Suspension Mortgage Loan Directive” shall mean a Delivery
Directive or a Hold Directive, as applicable.

 

“Unidentified Mortgage Loans List” shall mean a list of Mortgage Loans for which
Custodian has received the related Submission Packages from Trust, MortgageIT or
MortgageIT Holdings but which have not been identified by UBS in a Request for
Certification.  Such list shall include, with respect to each Mortgage Loan, the
information set forth in Exhibit L to the Custodial Agreement.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as in effect in
any applicable jurisdiction.

 

“United States Person” shall mean a citizen or resident of the United States, a
corporation, partnership or other entity created or organized in, or under the
laws of, the United States or any political subdivision thereof (except, in the
case of a partnership, to the extent provided in regulations), or an estate
whose income is subject to United States federal income tax regardless of its
source, or a trust other than a “foreign trust” within the meaning of
Section 7701(a)(31) of the Code.

 

“Voting Rights” shall mean, with respect to each Sub-Trust, that portion of the
voting rights of all Owner Trust Certificates for such Sub-Trust which is
allocated to any particular Owner Trust Certificate based on the percentage
interest of such Owner Trust Certificate out of the total interests in such
Sub-Trust.

 

1-43

--------------------------------------------------------------------------------


 

“VA” shall mean the Department of Veterans Affairs or any successor thereto.

 

“Warehouse Gestation Lender” shall mean, with respect to each MERS Designated
Mortgage Loan, the Person named on the MERS® System as the warehouse gestation
lender pursuant to the MERS Procedures Manual.

 

“Warehouse Lender” shall mean any lender providing financing (including
repurchase facilities) to either MortgageIT or MortgageIT Holdings in any
fractional amount for the purpose of originating or purchasing Mortgage Loans,
which lender has a security interest in such Mortgage Loans as collateral for
the obligations of MortgageIT or MortgageIT Holdings to such lender; provided,
however, that the Warehouse Lender shall not include UBS.

 

“Warehouse Lender’s Release” shall have the meaning given to such term in any of
the Facility Agreements or the Custodial Agreement, as applicable.

 

“Warehouse Lender’s Wire Instructions” shall have the meaning given to such term
in any of the Facility Agreements or the Custodial Agreement, as applicable.

 

“Warehousing Transaction” shall mean any sale of a Mortgage Loan by the REIT
Sub-Trust to the Agent structured as a wet funding wherein the Agent wires the
purchase price of each Note Purchase in the form of immediately available funds
to the account(s) identified by the REIT Sub-Trust in the related Request for
Note Purchase for the payoff to a Warehouse Lender.

 

“Wet Funding” shall mean a Closing Transaction initiated by the delivery by a
Sub-Trust, either via electronic or facsimile transmission to UBS, of a Closing
Loan Purchase Detail and a pledge by such Sub-Trust to UBS to deliver to
Custodian a Dry Submission Package or Conduit Submission Package by the
Scheduled Collateral Receipt Date.

 

“Wet-Ink Funding Detail” shall mean a Wet-Ink Funding Detail, prepared by the
REIT Sub-Trust and delivered by the Trust to the Agent via electronic
transmission containing all information specified on Exhibit H to the Note
Purchase Agreement (as such information may be amended from time to time by
notice from the Agent to the Trust) in a form acceptable to the Agent, regarding
the characteristics of a Mortgage Loan which is proposed to be funded as a
Wet-Ink Mortgage Loan on or as of the Desired Funding Date.

 

“Wet-Ink Sub-Limit” shall have the meaning ascribed to such term in the Pricing
Side Letter.

 

“Wet Mortgage Loan” or “Wet-Ink Mortgage Loan” shall mean a Mortgage Loan for
which Custodian, on behalf of UBS, does not have physical possession of the
related complete Submission Package and which the related Sub-Trust has agreed
to sell to UBS all right, title and interest in, to and under such Mortgage
Loan, free and clear of all Liens, pledges, charges, encumbrances or security
interests of any nature pursuant to the Loan Repurchase Agreement or to pledge
to the Agent for the benefit of the Agent and the Noteholders pursuant to
Section 3.09(e) of the Note Purchase Agreement.

 

“Whole Loan Purchase Program” shall mean a program pursuant to the terms of the
Custodial Agreement and the Loan Repurchase Agreement.

 

1-44

--------------------------------------------------------------------------------


 

“Wire Fee” shall mean with respect to each disbursement relating to a Closing
Transaction under the Loan Repurchase Agreement or the Note Purchase Agreement
or a Transaction under the Loan Purchase Agreement, as applicable, a fee payable
to UBS by the related Sub-Trust as set forth in the Funding Confirmation.

 

“Withdrawal/Deposit Notice” shall have the meaning given to such term in the
Note Purchase Agreement, the Loan Repurchase Agreement or the Loan Purchase
Agreement, as applicable.

 

“Yield Compensation Adjustment” shall have the meaning given to such term in the
Loan Purchase Agreement or the Loan Participation Agreement, as applicable.

 

1-45

--------------------------------------------------------------------------------


 

Schedule 2

 

REPRESENTATIONS AND WARRANTIES

 

PRIME; 1st and 2nd Liens

MortgageIT represents and warrants to the TRS Sub-Trust, with respect to each
TRS Mortgage Loan and as of the related Purchase Date, and MortgageIT Holdings
represents and warrants to the REIT Sub-Trust, with respect to each REIT
Mortgage Loan and as of the related Note Purchase Date, that:

 

(i)                    Mortgage Loans as Described.  The Mortgage Loan and the
related Funding Confirmation conform to the terms of this Agreement and the
representations and warranties set forth herein are, and the Loan Purchase
Detail is, complete, true and correct in all respects;

 

(ii)                   Payments Current.  All payments required to be made up to
the related Purchase Date or Note Purchase Date, as applicable, for the Mortgage
Loan under the terms of the Mortgage Note have been made and credited.  No
payment required under the Mortgage Loan is delinquent.  With respect to each
Monthly Payment since origination of the related Mortgage Loan, such Monthly
Payment shall be made with respect to the Mortgage Loan on or within 30 days of
its Due Date, all in accordance with the terms of the related Mortgage Note; and
there has been no delinquency, exclusive of any period of grace, in any payment
by the Mortgagor thereunder during the last twelve months;

 

(iii)                  No Outstanding Charges.  There are no defaults in
complying with the terms of the Mortgage securing the Mortgage Loan, and all
taxes, governmental assessments, insurance premiums, water, sewer and municipal
charges, leasehold payments or ground rents which previously became due and
owing have been paid, or an escrow of funds has been established in an amount
sufficient to pay for every such item which remains unpaid and which has been
assessed but is not yet due and payable.  Except for (A) payments in the nature
of escrow payments and (B) interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is greater to
the day which precedes by one month the Due Date of the first installment of
principal and interest, including, without limitation, taxes and insurance
payments, neither Seller has not advanced funds, or induced, solicited or
knowingly received any advance of funds by a party other than the Mortgagor,
directly or indirectly, for the payment of any amount required under the
Mortgage Loan, except for interest accruing from the date of the Mortgage Note
or date of disbursement of the Mortgage Loan proceeds, whichever is earlier, to
the day which precedes by one month the Due Date of the first installment of
principal and interest;

 

(iv)                  Original Terms Unmodified.  The terms of the Mortgage Note
and Mortgage have not been impaired, waived, altered or modified in any respect,
except by a written instrument which has been recorded, if necessary to protect
the interests of the Trust and which has been delivered to the Trust.  The
substance of any such waiver, alteration or modification has been approved by
the title insurer, to the extent required by the policy, and its terms are
reflected on the Funding Confirmation.  No Mortgagor has been released, in whole
or in part, except in

 

2-1

--------------------------------------------------------------------------------


 

connection with an assumption agreement approved by the title insurer, to the
extent required by the policy, and which assumption agreement is part of the
Credit File delivered to the Trust and the terms of which are reflected in the
Funding Confirmation;

 

(v)                   No Defenses.  The Mortgage Loan is not subject to any
right of rescission, set-off, counterclaim or defense, including, without
limitation, the defense of usury, nor will the operation of any of the terms of
the Mortgage Note or the Mortgage, or the exercise of any right thereunder,
render either the Mortgage Note or the Mortgage unenforceable, in whole or in
part, or subject to any right of rescission, set-off, counterclaim or defense,
including, without limitation, the defense of usury, and no such right of
rescission, set-off, counterclaim or defense has been asserted with respect
thereto, and no Mortgagor was a debtor in any state or federal bankruptcy or
insolvency proceeding at, or subsequent to, the time the Mortgage Loan was
originated;

 

(vi)                  Hazard Insurance.  Pursuant to the terms of the Mortgage,
all buildings or other improvements upon the Mortgaged Property are insured by a
an insurer acceptable to Fannie Mae and Freddie Mac against loss by fire,
hazards of extended coverage and such other hazards as are customary in the area
where the Mortgaged Property is located pursuant to insurance policies
conforming to the requirements of Fannie Mae and Freddie Mac in an amount not
less than the greatest of (i) 100% of the replacement cost of all improvements
to the Mortgaged Property, (ii) the outstanding principal balance of the
Mortgage Loan, or (iii) the amount necessary to avoid the operation of any
co-insurance provisions with respect to the Mortgaged Property, and consistent
with the amount that would have been required as of the date of origination in
accordance with that required by Fannie Mae and Freddie Mac.  If the Mortgaged
Property is in an area identified in the Federal Register by the Federal
Emergency Management Agency as having special flood hazards (and such flood
insurance has been made available) a flood insurance policy meeting the
requirements of the current guidelines of the Federal Flood Insurance
Administration is in effect which policy conforms to the requirements of Fannie
Mae and Freddie Mac.  All individual insurance policies contain a standard
mortgagee clause naming such Seller and its successors and assigns as mortgagee,
and all premiums thereon have been paid and such policies may not be reduced,
terminated or cancelled without 30 days’ prior written notice to the mortgagee. 
The Mortgage obligates the Mortgagor thereunder to maintain the hazard insurance
policy at the Mortgagor’s cost and expense, and on the Mortgagor’s failure to do
so, authorizes the holder of the Mortgage to obtain and maintain such insurance
at such Mortgagor’s cost and expense, and to seek reimbursement therefor from
the Mortgagor.  Where required by state law or regulation, the Mortgagor has
been given an opportunity to choose the carrier of the required hazard
insurance, provided the policy is not a “master” or “blanket” hazard insurance
policy covering the common facilities of a planned unit development.  The hazard
insurance policy is the valid and binding obligation of the insurer, is in full
force and effect, and will be in full force and effect and inure to the benefit
of the Trust upon the consummation of the transactions contemplated by this
Agreement.  Such Seller has not engaged in, and has no knowledge of the
Mortgagor’s or any subservicer’s having engaged in, any act or omission which
would impair the coverage of any such policy, the benefits of the endorsement
provided for therein, or the validity and binding effect of either, including,
without limitation, no unlawful fee, commission, kickback or other unlawful
compensation or value of any kind has been or will be received, retained or
realized by any attorney, firm or other Person, and no such unlawful items have
been received, retained or realized by such Seller;

 

2-2

--------------------------------------------------------------------------------


 

(vii)                 Compliance with Applicable Laws.  Any and all requirements
of any federal, state or local law, including, without limitation, usury,
truth-in-lending, real estate settlement procedures, consumer credit protection,
equal credit opportunity, fair housing, predatory and abusive lending laws, or
disclosure laws applicable to the Mortgage Loan have been complied with, the
consummation of the transaction contemplated hereby will not involve the
violation of any such laws or regulations and such Seller shall maintain in its
possession, available for the Trust’s inspection, and shall deliver to
Purchaser, upon demand,  evidence of compliance with all such requirements;

 

(viii)                No Satisfaction of Mortgage.  The Mortgage has not been
satisfied, canceled, subordinated or rescinded, in whole or in part, and the
Mortgaged Property has not been released from the lien of the Mortgage, in whole
or in part, nor has any instrument been executed that would effect any such
release, cancellation, subordination or rescission.  Such Seller has not waived
the performance by the Mortgagor of any action, if the Mortgagor’s failure to
perform such action would cause the Mortgage Loan to be in default, nor has such
Seller waived any default resulting from any action or inaction by the
Mortgagor;

 

(ix)                   Location and Type of Mortgaged Property.  The Mortgaged
Property is a single parcel of fee simple property or a leasehold estate with
respect to real property located in jurisdictions in which the use of leasehold
estates for residential properties is a widely accepted practice, the real
property located in the state identified in the Funding Confirmation except that
with respect to real property located in jurisdictions in which the use of
leasehold estates for residential properties is a widely-accepted practice, the
mortgaged property may be a leasehold estate and consists of a single parcel of
real property with a detached single family residence erected thereon, or a two-
to four-family dwelling, or an individual residential condominium unit in a
low-rise condominium project, or an individual unit in a planned unit
development, and that no residence or dwelling is (i) a mobile home or (ii) a
manufactured home, except as provided below; provided, however, that any
condominium unit or planned unit development shall meet the eligibility
requirements of Fannie Mae and Freddie Mac and shall conform with MortgageIT’s
underwriting guidelines. In the case of any Mortgaged Properties that are
manufactured homes (a “Manufactured Home Mortgage Loan”), (i) such Manufactured
Home Mortgage Loan conforms with the applicable Fannie Mae or Freddie Mac
requirements regarding mortgage loans related to manufactured dwellings, (ii)
the related manufactured dwelling is permanently affixed to the land, (iii) the
related manufactured dwelling and the related land are subject to a Mortgage
properly filed in the appropriate public recording office and naming such Seller
as mortgagee, (iv) the applicable laws of the jurisdiction in which the related
Mortgaged Property is located will deem the manufactured dwelling located on
such Mortgaged Property to be a part of the real property on which such dwelling
is located, and (v) such Manufactured Home Mortgage Loan is (x) a qualified
mortgage under Section 860G(a)(3) of the Code and (y) secured by manufactured
housing treated as a single family residence under Section 25(e)(10) of the
Code.  No portion of the Mortgaged Property is used for commercial purposes;
provided, that Mortgaged Properties which contain a home office shall not be
considered as being used for commercial purposes as long as the Mortgaged
Property has not been altered for commercial purposes and is not storing any
chemicals or raw materials other than those commonly used for homeowner repair,
maintenance and/or household purposes;

 

2-3

--------------------------------------------------------------------------------


 

(x)                    Valid First or Second Lien.  With respect to any Mortgage
Loan other than a Cooperative Loan, the Mortgage is a valid, subsisting
enforceable and perfected first or second lien on the Mortgaged Property,
including all buildings on the Mortgaged Property and all installations and
mechanical, electrical, plumbing, heating and air conditioning systems located
in or annexed to such buildings, and all additions, alterations and replacements
made at any time with respect to the foregoing.  The lien of the Mortgage is
subject only to:

 

(1)           the lien of current real property taxes and assessments not yet
due and payable;

 

(2)           covenants, conditions and restrictions, rights of way, easements
and other matters of the public record as of the date of recording acceptable to
prudent mortgage lending institutions generally and specifically referred to in
the lender’s title insurance policy delivered to the originator of the Mortgage
Loan and (i) referred to or otherwise considered in the appraisal made for the
originator of the Mortgage Loan or (ii) which do not adversely affect the
appraised value of the Mortgaged Property set forth in such appraisal;

 

(3)           other matters to which like properties are commonly subject which
do not materially interfere with the benefits of the security intended to be
provided by the Mortgage or the use, enjoyment, value or marketability of the
related Mortgaged Property; and

 

(4)           with respect to each Second Lien Mortgage Loan, a prior mortgage
lien on the Mortgaged Property.

 

Any security agreement, chattel mortgage or equivalent document related to and
delivered in connection with the Mortgage Loan establishes and creates a valid,
subsisting and enforceable (A) first lien and first priority perfected security
interest with respect to each First Lien Mortgage Loan, or (B) second lien and
second priority perfected security interest with respect to each Second Lien
Mortgage Loan, in either case, on the property described therein and such Seller
has full right to sell and assign the same to the Trust.  The Mortgaged Property
was not, as of the date of origination of the Mortgage Loan, subject to a
mortgage, deed of trust, deed to secure debt or other security instrument
creating a lien subordinate to the lien of the Mortgage; With respect to any
Cooperative Loan, the related Security Agreement is a valid, subsisting and
enforceable first priority security interest on the related shares issued by the
Cooperative Corporation securing the Mortgage Note, subject only to (1) liens of
the related Cooperative Corporation for unpaid assessments representing the
Mortgagor’s pro rata share of the related Cooperative Corporation’s payments for
its blanket mortgage, current and future real property taxes, insurance
premiums, maintenance fees and other assessments to which like collateral is
commonly subject and (2) other matters to which like collateral is commonly
subject which do not materially interfere with the benefits of the security
interest intended to be provided by such Security Agreement.

 

(xi)                   Validity of Mortgage Loan Documents.  The Mortgage Note,
the Mortgage and any other agreement executed and delivered by a Mortgagor or
guarantor, if applicable, in connection with the Mortgage Loan are genuine, and
each is the legal, valid and

 

2-4

--------------------------------------------------------------------------------


 

binding obligation of the maker thereof enforceable in accordance with its
terms.  All parties to the Mortgage Note and the Mortgage and any other related
agreement had legal capacity to enter into the Mortgage Loan and to execute and
deliver the Mortgage Note and the Mortgage and any other related agreement, and
the Mortgage Note and the Mortgage and any other related agreement have been
duly and properly executed by such parties.  The documents, instruments and
agreements submitted for loan underwriting were not falsified and contain no
untrue statement of material fact or omit to state a material fact required to
be stated therein or necessary to make the information and statements therein
not misleading.  No fraud, error, negligence, misrepresentation or omission of
fact with respect to a Mortgage Loan has taken place on the part of such Seller,
the Mortgagor, any appraiser, any builder or developer, or any other party
involved in the origination or servicing of the Mortgage Loan or in the
application of any insurance in relation to such Mortgage Loan.  Such Seller has
reviewed all of the documents constituting the Credit File and has made such
inquiries as it deems necessary to make and confirm the accuracy of the
representations set forth herein;

 

(xii)                  Full Disbursement of Proceeds.  The Mortgage Loan has
been closed and the proceeds of the Mortgage Loan have been fully disbursed and
there is no requirement for future advances thereunder, and any and all
requirements as to completion of any on-site or off-site improvement and as to
disbursements of any escrow funds therefor have been complied with.  All costs,
fees and expenses incurred in making or closing the Mortgage Loan and the
recording of the Mortgage were paid, and the Mortgagor is not entitled to any
refund of any amounts paid or due under the Mortgage Note or Mortgage;

 

(xiii)                 Ownership.  Such Seller is the sole legal, beneficial and
equitable owner of record and, except with respect to MERS Designated Mortgage
Loans, holder of the Mortgage Loan.  The Mortgage Loan is not assigned or
pledged, and such Seller has good, indefeasible and marketable title thereto,
and has full right to transfer and sell the Mortgage Loan therein to the Trust
free and clear of any encumbrance, equity, participation interest, lien, pledge,
charge, claim or security interest, and has full right and authority subject to
no interest or participation of, or agreement with, any other party, to sell and
assign each Mortgage Loan pursuant to this Agreement and following the sale of
each Mortgage Loan, the Trust will own such Mortgage Loan free and clear of any
encumbrance, equity, participation interest, lien, pledge, charge, claim or
security interest;

 

(xiv)                Doing Business.  All parties which have had any interest in
the Mortgage Loan, whether as mortgagee, assignee, pledgee or otherwise, are
(or, during the period in which they held and disposed of such interest, were)
(1) in compliance with any and all applicable licensing requirements of the laws
of the state wherein the Mortgaged Property is located, and (2) organized under
the laws of such state, or (3) qualified to do business in such state, or
(4) federal savings and loan associations or national banks having principal
offices in such state, or (5) not doing business in such state;

 

(xv)                 Title Insurance.  Except with respect to any Cooperative
Loan, the Mortgage Loan is covered by an ALTA lender’s title insurance policy
(which, in the case of an Adjustable Rate Loan has an adjustable rate mortgage
endorsement in the form of ALTA 6.0 or 6.1) or other generally acceptable form
of policy of insurance acceptable to Fannie Mae or Freddie Mac, issued by a
title insurer acceptable to Fannie Mae or Freddie Mac and qualified to

 

2-5

--------------------------------------------------------------------------------


 

do business in the jurisdiction where the Mortgaged Property is located,
insuring such Seller, its successors and assigns, as to the first priority lien
of the Mortgage in the original principal amount of the Mortgage Loan, and
against any loss by reason of the invalidity or unenforceability of the lien
resulting from the provisions of the Mortgage providing for adjustment in the
Mortgage Interest Rate and Monthly Payment, subject only to the exceptions
contained in clauses (a), (b), and (c), and with respect to each Second Lien
Mortgage Loan clause (d) of Paragraph (x) of this Schedule 1.  Where required by
state law or regulation, the Mortgagor has been given the opportunity to choose
the carrier of the required mortgage title insurance.  Additionally, such
lender’s title insurance policy affirmatively insures ingress and egress, and
against encroachments by or upon the Mortgaged Property or any interest
therein.  The title policy does not contain any special exceptions (other than
the standard exclusions) for zoning and uses and has been marked to delete the
standard survey exception or to replace the standard survey exception with a
specific survey reading.  Such Seller, its successors and assigns is the sole
insured of such lender’s title insurance policy, and such lender’s title
insurance policy is in full force and effect and will be in force and effect
upon the consummation of the transactions contemplated by this Agreement.  No
claims have been made under such lender’s title insurance policy, and no prior
holder or servicer of the Mortgage, including such Seller, has done, by act or
omission, anything which would impair the coverage of such lender’s title
insurance policy, including, without limitation, no unlawful fee, commission,
kickback or other unlawful compensation or value of any kind has been or will be
received, retained or realized by any attorney, firm or other Person, and no
such unlawful items have been received, retained or realized by such Seller;

 

(xvi)                No Defaults.  There is no default, breach, violation or
event of acceleration existing under the Mortgage or the Mortgage Note and no
event which, with the passage of time or with notice and the expiration of any
grace or cure period, would constitute a default, breach, violation or event of
acceleration, and neither such Seller nor its predecessors have waived any
default, breach, violation or event of acceleration.  With respect to each
Second Lien Mortgage Loan, (i) the prior mortgage is in full force and effect,
(ii) there is no default, breach, violation or event of acceleration existing
under such prior mortgage or the related mortgage note, (iii) no event which,
with the passage of time or with notice and the expiration of any grace or cure
period, would constitute a default, breach, violation or event of acceleration
thereunder, and either (A) the prior mortgage contains a provision which allows
or (B) applicable law requires, the mortgagee under the Second Lien Mortgage
Loan to receive notice of, and affords such mortgagee an opportunity to cure any
default by payment in full or otherwise under the prior mortgage;

 

(xvii)               No Mechanics’ Liens.  There are no mechanics’ or similar
liens or claims which have been filed for work, labor or material (and no rights
are outstanding that under the law could give rise to such liens) affecting the
related Mortgaged Property which are or may be liens prior to, or equal or
coordinate with, the lien of the related Mortgage;

 

(xviii)              Location of Improvements; No Encroachments.  All
improvements which were considered in determining the Appraised Value of the
Mortgaged Property lay wholly within the boundaries and building restriction
lines of the Mortgaged Property and no improvements on adjoining properties
encroach upon the Mortgaged Property.  No improvement

 

2-6

--------------------------------------------------------------------------------


 

located on or being part of the Mortgaged Property is in violation of any
applicable zoning and building law, ordinance or regulation;

 

(xix)                 Origination: Payment Terms.  The Mortgage Loan was
originated by MortgageIT, Inc. or by a mortgagee approved by the Secretary of
Housing and Urban Development pursuant to Sections 203B and 211 of the National
Housing Act or a savings and loan association, a savings bank, a commercial bank
or similar banking institution which is supervised and examined by a Federal or
State authority.  No Mortgage Loan contains terms or provisions which would
result in negative amortization. Principal payments on the Mortgage Loan
commenced no more than 60 days after funds were disbursed in connection with the
Mortgage Loan.  The Mortgage Interest Rate is adjusted, with respect to the
Adjustable Rate Mortgage Loans, on each Interest Rate Adjustment Date to equal
the applicable index plus the Gross Margin (rounded up or down to nearest
0.125%), subject to the Maximum Mortgage Interest Rate.  The Mortgage Note is
payable on the first day of each month in equal monthly installments of
principal and interest, which installments of interest, with respect to
Adjustable Rate Mortgage Loans, are subject to change due to the adjustments to
the Mortgage Interest Rate on each Interest Rate Adjustment Date, with interest
calculated and payable in arrears, sufficient to amortize the Mortgage Loan
fully by the stated maturity date, over an original term of not more than thirty
years from commencement of amortization.  In the case of a Balloon Loan, monthly
payments are based on a fifteen (15) or thirty (30) year amortization schedule,
as set forth in the related Mortgage Note, and a final monthly payment
substantially greater than the preceding monthly payment which is sufficient to
amortize the remaining principal balance of the Balloon Loan and to pay interest
at the related Mortgage Interest Rate.  Interest on each Mortgage Loan is
calculated on the basis of a 360-day year consisting of twelve 30-day months. 
The Mortgage Note has the terms identified in the applicable Funding
Confirmation.  The due date of the first payment under the Mortgage Note is no
more than 60 days from the date of the Mortgage Note.  No Mortgage Loan is a
Convertible Mortgage Loan;

 

(xx)                  Customary Provisions.  The Mortgage contains customary and
enforceable provisions such as to render the rights and remedies of the holder
thereof adequate for the realization against the Mortgaged Property of the
benefits of the security provided thereby, including, (i) in the case of a
Mortgage designated as a deed of trust, by trustee’s sale, and (ii) otherwise by
judicial foreclosure.  Upon default by a Mortgagor on a Mortgage Loan and
foreclosure on, or trustee’s sale of, the Mortgaged Property pursuant to the
proper procedures, the holder of the Mortgage Loan will be able to deliver good
and merchantable title to the Mortgaged Property.  There is no homestead or
other exemption available to the Mortgagor which would interfere with the right
to sell the Mortgaged Property at a trustee’s sale or the right to foreclose the
Mortgage subject to applicable federal and state laws and judicial precedent
with respect to bankruptcy and right of redemption;

 

(xxi)                 Original Issue Discount.  The Mortgage Loan was originated
free of any “original issue discount” with respect to which the owner of the
Mortgage Loan could be deemed to have income pursuant to Sections 1271 et seq.
of the Code;

 

(xxii)                Conformance with Underwriting Guidelines and Agency
Standards.  The Mortgage Loan was underwritten in accordance with MortgageIT’s
underwriting guidelines in effect at the time the Mortgage Loan was originated.
The Mortgage Note and Mortgage are on

 

2-7

--------------------------------------------------------------------------------


 

forms acceptable to Fannie Mae or Freddie Mac and such Seller has not made any
representations to a Mortgagor that are inconsistent with the mortgage
instruments used;

 

(xxiii)               Occupancy of the Mortgaged Property.  The Mortgaged
Property is lawfully occupied under applicable law.  All inspections, licenses
and certificates required to be made or issued with respect to all occupied
portions of the Mortgaged Property and, with respect to the use and occupancy of
the same, including but not limited to certificates of occupancy and fire
underwriting certificates, have been made or obtained from the appropriate
authorities.  Such Seller has not received notification from any governmental
authority that the Mortgaged Property is in material non-compliance with such
laws or regulations, is being used, operated or occupied unlawfully or has
failed to have or obtain such inspection, licenses or certificates, as the case
may be.  Such Seller has not received notice of any violation or failure to
conform with any such law, ordinance, regulation, standard, license or
certificate.  The Mortgagor represented at the time of origination of the
Mortgage Loan that the Mortgagor would occupy the Mortgaged Property as the
Mortgagor’s primary residence;

 

(xxiv)               No Additional Collateral.  The Mortgage Note is not and has
not been secured by any collateral except the lien of the corresponding Mortgage
and the security interest of any applicable security agreement or chattel
mortgage referred to in Paragraph (x) above;

 

(xxv)                Deeds of Trust.  In the event the Mortgage constitutes a
deed of trust, a trustee, authorized and duly qualified under applicable law to
serve as such, has been properly designated and currently so serves and is named
in the Mortgage, and no fees or expenses are or will become payable by the Trust
to the trustee under the deed of trust, except in connection with a trustee’s
sale after default by the Mortgagor;

 

(xxvi)               Acceptable Investment.  The Mortgagor is not in bankruptcy
or insolvent and such Seller has no knowledge of any circumstances or conditions
with respect to the Mortgage, the Mortgaged Property, the Mortgagor or the
Mortgagor’s credit standing that can reasonably be expected to cause the
Mortgage Loan to be an unacceptable investment, cause the Mortgage Loan to
become delinquent, or adversely affect the value or marketability of the
Mortgage Loan.  As used herein, “knowledge” shall be deemed to include (A)
knowledge of facts or conditions of which such Seller (including, without
limitation, any of its directors, officers, agents or employees) either is
actually aware or should have been aware under the circumstances with the
exercise of reasonable care, due diligence and competence in discharging such
Seller’s duties, (B) all matters of public record, and (C) the making of any
representation or warranty that is inaccurate or incomplete, unless such Seller
can demonstrate otherwise.  The term “due diligence” means the care which such
Seller would exercise in obtaining and verifying information for a loan in which
such Seller would be entirely dependent on the property securing such loan and
on the borrower’s creditworthiness as security to protect its investment;

 

(xxvii)              Delivery of Mortgage Loan Documents.  The Mortgage Note,
the Mortgage, the Assignment of Mortgage and any other documents required to be
delivered by such Seller under this Agreement have been delivered to the Trust
or its Custodian.  Such Seller is in possession of a complete, true and accurate
mortgage file in compliance with Section 2 of the Custodial Agreement, except
for such documents the originals of which have been delivered to the Trust or
the Custodian;

 

2-8

--------------------------------------------------------------------------------


 

(xxviii)             Due on Sale.  The Mortgage contains an enforceable
provision for the acceleration of the payment of the unpaid principal balance of
the Mortgage Loan in the event that the Mortgaged Property is sold or
transferred without the prior written consent of the Mortgagee thereunder;

 

(xxix)               Transfer of Mortgage Loans.  The Assignment of Mortgage is
in recordable form and is acceptable for recording under the laws of the
jurisdiction in which the Mortgaged Property is located;

 

(xxx)                Consolidation of Future Advances.  Any future advances made
prior to the related Purchase Date or Note Purchase Date, as applicable, have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term.  The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee’s
consolidated interest or by other title evidence acceptable to Fannie Mae and
Freddie Mac.  The consolidated principal amount does not exceed the original
principal amount of the Mortgage Loan;

 

(xxxi)               Mortgaged Property Undamaged.  There is no proceeding
pending or threatened for the total or partial condemnation of the Mortgaged
Property.  The Mortgaged Property is free of damage and waste that may affect
adversely the value of the Mortgaged Property as security for the Mortgage Loan
or the use for which the premises were intended and each Mortgaged Property is
in good repair;

 

(xxxii)              Collection Practices; Escrow Deposits; Adjustable Rate
Mortgage Loan Adjustments.  The origination and collection practices used with
respect to the Mortgage Loan have been in accordance with Accepted Servicing
Practices and in all respects in compliance with all applicable laws and
regulations, and have been in all respects legal and consistent with industry
standards for mortgage loans of the same type as the Mortgage Loan.  With
respect to escrow deposits and escrow payments (other than with respect to
Second Lien Mortgage Loans for which the mortgagee under the prior mortgage lien
is collecting Escrow Payments), all such payments are in the possession of such
Seller and there exist no deficiencies in connection therewith for which
customary arrangements for repayment thereof have not been made.  All Escrow
Payments have been collected in full compliance with state and federal laws.  An
escrow of funds is not prohibited by applicable law and has been established in
an amount sufficient to pay for every item which remains unpaid and which has
been assessed but is not yet due and payable.  No escrow deposits or Escrow
Payments or other charges or payments due such Seller have been capitalized
under the Mortgage or the Mortgage Note. All Mortgage Interest Rate adjustments
have been made in strict compliance with state and federal laws and the terms of
the related Mortgage Note.  Any interest required to be paid pursuant to state
and local laws has been properly paid and credited;

 

(xxxiii)             Appraisal.  Such  Seller has delivered to the Trust an
appraisal of the Mortgaged Property signed prior to the approval of the Mortgage
application by a appraiser qualified under Fannie Mae and Freddie Mac guidelines
who (i) is licensed in the state where the Mortgaged Property is located, (ii)
has no interest, direct or indirect, in the Mortgaged Property or in any
Mortgage Loan or the security therefore, and (iii) does not receive compensation
that is

 

2-9

--------------------------------------------------------------------------------


 

affected by the approval or disapproval of the Mortgage Loan.  The appraisal
shall have been made within one hundred and eighty (180) days of the origination
of the Mortgage Loan, be completed in compliance with the Uniform Standards of
Professional Appraisal Practice, and all applicable federal, state and local
laws and regulations, including but not limited to the relevant provisions of
the Financial Institutions Reform, Recovery, and Enforcement Act of 1989.  If
the appraisal was made more than one hundred and twenty (120) days before the
origination of the Mortgage Loan, such Seller shall have received and delivered
to the Trust a recertification of the appraisal;

 

(xxxiv)             Servicemembers’ Civil Relief Act.  The Mortgagor has not
notified such Seller, and such Seller has no knowledge of any relief requested
or allowed to the Mortgagor under the Servicemembers’ Civil Relief Act;

 

(xxxv)              Environmental Matters.  The Mortgaged Property is free from
any and all toxic or hazardous substances, including, without limitation,
asbestos, and there exists no violation of any local, state or federal
environmental law, rule or regulation.  There is no pending action or proceeding
directly involving any Mortgaged Property of which such Seller is aware in which
compliance with any environmental law, rule or regulation is an issue; and to
the best of such Seller’s knowledge, nothing further remains to be done to
satisfy in full all requirements of each such law, rule or regulation
constituting a prerequisite to use and enjoyment of said property;

 

(xxxvi)             No Construction Loans. No Mortgage Loan was made in
connection with (a)  facilitating the trade-in or exchange of a Mortgaged
Property or (b) the construction or rehabilitation of a Mortgaged Property;

 

(xxxvii)            No Denial of Insurance.  No action, inaction, or event has
occurred and no state of fact exists or has existed that has resulted or will
result in the exclusion from, denial of, or defense to coverage under any
applicable pool insurance policy, PMI Policy, special hazard insurance policy,
or bankruptcy bond, irrespective of the cause of such failure of coverage.  In
connection with the placement of any such insurance, no commission, fee, or
other compensation has been or will be received by such Seller or any designee
of such Seller or any corporation in which such Seller or any officer, director,
or employee had a financial interest at the time of placement of such insurance;

 

(xxxviii)           Value of Mortgage Property.  Such Seller has no knowledge of
any circumstances existing that should reasonably be expected to adversely
affect the value or the marketability of the Mortgaged Property or the Mortgage
Loan or to cause the Mortgage Loan to prepay during any period materially faster
or slower than the Mortgage Loans originated by MortgageIT generally;

 

(xxxix)              Mortgagor Acknowledgment.  The Mortgagor has executed a
statement to the effect that the Mortgagor has received all disclosure materials
required by applicable law with respect to the making of adjustable rate
mortgage loans in the case of Adjustable Rate Mortgage Loans and fixed rate
mortgage loans in the case of Fixed Rate Mortgage Loans.  Such Seller shall
maintain such statement in the mortgage file;

 

2-10

--------------------------------------------------------------------------------


 

(xl)                   UBS Purchase Program.  MortgageIT originated such
Mortgage Loan in accordance with the requirements of a UBS Purchase Program;

 

(xli)                  Servicing Agreement. No servicing agreement other than
the Servicing Agreements with Company have been entered into with respect to the
Mortgage Loan, or any such servicing agreement has been terminated (without any
termination fee) and there are no restrictions, contractual or governmental,
which would impair the ability of Purchaser or Purchaser’s designees from
servicing the Mortgage Loan;

 

(xlii)                 Regarding the Mortgagor.  The Mortgagor is one or more
natural persons and/or trustees for an Illinois land trust or a trustee under a
“living trust” and such “living trust” is in compliance with Fannie Mae
guidelines for such trusts;

 

(xliii)                Predatory Lending Regulations; High Cost Loans.  None of
the Mortgage Loans are (a) subject to, covered by or in violation of the Home
Ownership and Equity Protection Act of 1994 (“HOEPA”), (b) classified as “high
cost,” “covered,” “high risk home”, “threshold,” or “predatory” loans under any
other applicable state, federal or local law, including any predatory or abusive
lending laws (or similarly classified loans using different terminology under a
law imposing heightened scrutiny or additional legal liability for residential
mortgage loans having high interest rates, points and/or fees) or (c) in
violation of any state law or ordinance comparable to HOEPA;

 

(xliv)               Qualified Mortgage.  The Mortgage Loan is a “qualified
mortgage” within the meaning of Section 860G(a)(3) or any successor provision
thereof of the Code;

 

(xlv)                Insurance.  Such Seller has caused or will cause to be
performed any and all acts required to preserve the rights and remedies of the
Trust in any insurance policies applicable to the Mortgage Loans, including,
without limitation, any necessary notifications of insurers, assignments of
policies or interests therein, and establishments of coinsured, joint loss payee
and mortgagee rights in favor of the Trust;

 

(xlvi)               Simple Interest Mortgage Loans.  None of the Mortgage Loans
are simple interest Mortgage Loans;

 

(xlvii)              Prepayment Fee.  Except as set forth on the related Loan
Purchase Detail, none of the Mortgage Loans are subject to a prepayment fee. 
With respect to each Mortgage Loan that has a prepayment fee feature, each such
prepayment fee is enforceable and will be enforced by such Seller for the
benefit of the Trust, and each prepayment fee is permitted pursuant to federal,
state and local law and is only payable (i) with respect to a Mortgage Loan
originated prior to October 1, 2002, during the first 5 years of the term of the
Mortgage Loan, and (ii) with respect to a Mortgage Loan originated on or after
October 1, 2002, during the first 3 years of the term of the Mortgage Loan. 
Each such prepayment fee is in an amount equal to the maximum amount permitted
under applicable law.  With respect to any Mortgage Loan that contains a
provision permitting imposition of a prepayment fee upon a prepayment prior to
maturity: (i) prior to the loan’s origination, the Mortgagor agreed to such
prepayment fee in exchange for a monetary benefit, including but not limited to
a rate or fee reduction, (ii) prior to the loan’s origination, the Mortgagor was
offered the option of obtaining a Mortgage Loan that did not

 

2-11

--------------------------------------------------------------------------------


 

require payment of such a prepayment fee, (iii) the prepayment fee is disclosed
to the Mortgagor in the loan documents pursuant to applicable state and federal
law, and (iv) notwithstanding any state or federal law to the contrary, such
Seller shall not impose such prepayment fee in any instance when the mortgage
debt is accelerated as the result of the Mortgagor’s default in making the loan
payments;

 

(xlviii)             Flood Certification Contract.  Such Seller shall have
obtained a paid in full, life of loan, transferable flood certification contract
for each Mortgage Loan and shall assign all such contracts to the Trust.

 

(xlix)                No Equity Participation.  No document relating to the
Mortgage Loan provides for any contingent or additional interest in the form of
participation in the cash flow of the Mortgaged Property or a sharing in the
appreciation of the value of the Mortgaged Property.  The indebtedness evidenced
by the Mortgage Note is not convertible to an ownership interest in the
Mortgaged Property or the Mortgagor and such Seller has not financed nor does it
own directly or indirectly, any equity of any form in the Mortgaged Property or
the Mortgagor;

 

(l)                    Proceeds of Mortgage Loan.  The proceeds of the Mortgage
Loan have not been and shall not be used to satisfy, in whole or in part, any
debt owed or owing by the Mortgagor to such Seller or any Affiliate or
correspondent thereof;

 

(li)                   Mortgage Submitted for Recordation.  The Mortgage either
has been or will promptly be submitted for recordation in the appropriate
governmental recording office of the jurisdiction where the Mortgaged Property
is located;

 

(lii)                  Endorsements.  Each Mortgage Note has been endorsed by
such Seller for its own account and not as a fiduciary, trustee, trustor or
beneficiary under a trust agreement;

 

(liii)                 LTV, PMI Policy.  No Mortgage Loan has an LTV greater
than 100% or, with respect to an FHA Loan, the applicable Agency approved
limits.  Each Mortgage Loan with an LTV in excess of 80% is and will be insured
as to payment defaults by a PMI Policy, unless otherwise provided for in
MortgageIT’s underwriting guidelines, acceptable to Fannie Mae and in an amount
of coverage meeting the requirements set forth with respect to such insurance
policies in the Fannie Mae Guides until such Mortgage Loan is no longer required
under the terms of the Fannie Mae Guides to be so insured.  All provisions of
such PMI Policy have been and are being complied with, such policy is valid and
remains in full force and effect, and all premiums due thereunder have been
paid.  No action, inaction, or event has occurred and no state of facts exists
that has, or will result in the exclusion from, denial of, or defense to
coverage by the PMI Policy.  Any Mortgage Loan subject to a PMI Policy obligates
the Mortgagor thereunder to maintain the PMI Policy and to pay all premiums and
charges in connection therewith.  The Mortgage Interest Rate for each Mortgage
Loan as set forth on the mortgage loan schedule is net of any such insurance
premium;

 

(liv)                 Accuracy of Information.  All information provided to the
Trust by such Seller with respect to the Mortgage Loans is accurate in all
material respects;

 

(lv)                  Single Premium Credit Insurance.  No Mortgagor was
required to purchase any credit life, disability, accident or health insurance
product as a condition of

 

2-12

--------------------------------------------------------------------------------


 

obtaining the extension of credit.  No Mortgagor obtained a prepaid single
premium credit life, disability, accident or health insurance policy in
connection with the origination of the Mortgage Loan; None of the proceeds of
the Mortgage Loan were used to purchase or finance single-premium credit life or
disability insurance policies or any comparable insurance;

 

(lvi)                 Ground Leases.  The Mortgage Loan is not secured by the
Mortgagor’s interest in a Ground Lease except to the extent permitted pursuant
to paragraph (ix) of this Schedule 1, and if such Mortgage Loan is secured by
the Mortgagor’s interest in a Ground Lease:

 

(1)           The Ground Lease or a memorandum thereof has been duly recorded,
the Ground Lease permits the interest of the lessee thereunder to be encumbered
by the related Mortgage, does not restrict the use of the Mortgaged Property by
the lessee or its successors and assigns in a manner that would adversely affect
the security provided by the related Mortgage, and there has not been a material
change in the terms of the Ground Lease since its recordation, with the
exception of written instruments which are part of the related mortgage file;

 

(2)           The Ground Lease is not subject to any liens or encumbrances
superior to, or of equal priority with, the related Mortgage, other than the
related ground lessor’s related fee interest;

 

(3)           The Ground Lease either (i) has a term which extends not less than
ten years beyond the maturity date of the related Mortgage Loan or (ii) grants
the lessee the option to extend the term of the lease for a period (in the
aggregate) which exceeds ten years beyond the maturity date of the related
Mortgage Loan;

 

(4)           The Ground Lease is valid, in good standing, and in full force and
effect;

 

(5)           The lessee is not in default under any provision of the lease;

 

(6)           The mortgagee under the Mortgage Loan is given at least 30 days’
notice of any default and an opportunity to cure any defaults under the Ground
Lease or to take over the Mortgagor’s rights under the Ground Lease;

 

(7)           The Ground Lease does not contain any default provisions that
could give rise to forfeiture or termination of the Ground Lease except for the
non-payment of the Ground lease rents; and

 

(8)           The Ground Lease provides that the leasehold can be transferred,
mortgaged and sublet an unlimited number of times either without restriction or
on payment of a reasonable fee and delivery of reasonable documentation to the
lessor.

 

2-13

--------------------------------------------------------------------------------


 

(lvii)                Origination Date.   With respect to each REIT Mortgage
Loan as of the related Note Purchase Date, the Origination Date is no earlier
than ninety (90) days prior to the date such REIT Mortgage Loan was first
purchased by Purchaser.  With respect to each TRS Mortgage Loan as of the
related Purchase Date, the Origination Date is no earlier than ninety (90) days
prior to the date such TRS Mortgage Loan was first sold to the Trust hereunder;

 

(lviii)               No Exception.  Custodian has not noted any material
exceptions on a Certification Report (as defined in the Custodial Agreement)
with respect to the Mortgage Loan which would materially and adversely affect
the Mortgage Loan or Purchaser’s ownership of the Mortgage Loan, unless
consented to by Purchaser;

 

(lix)                  MIP Insurance.  With respect to each Mortgage Loan
insured by HUD or the VA, all insurance premiums (“MIP”) payable to HUD or the
VA, as applicable, in connection with such Mortgage Loan were paid within the
timeframe required by such Agency to avoid the imposition of any late fees or
penalty fees;

 

(lx)                   MIP Insurance Certificate. With respect to each Mortgage
Loan insured by HUD or the VA, such Seller has received the related insurance
certificate from the applicable agency evidencing such insurance within 60 days
of the origination date of such Mortgage Loan;

 

(lxi)                  MIP Documents. With respect to each Mortgage Loan insured
by HUD or the VA, such Seller has submitted all documents required by the
applicable Agency to insure such Mortgage Loan (regardless of whether such
documents are required to be contained in the related Document File) within 30
days of the origination date of such Mortgage Loan;

 

(lxii)                 MIP Access. With respect to each Mortgage Loan insured by
HUD or the VA, such Seller has provided access to Purchaser to the lender
number, password or any other information that may be required by the applicable
Agency or otherwise for Purchaser to verify that the related MIP payments have
been made;

 

(lxiii)                Borrower Credit Files. With respect to each Mortgage
Loan, such Seller has fully and accurately furnished complete information on the
related borrower credit files to Equifax, Experian and Trans Union Credit
Information Company, in accordance with the Fair Credit Reporting Act and its
implementing regulations, on a monthly basis and such Seller for each Mortgage
Loan will furnish, in accordance with the Fair Credit Reporting Act and its
implementing regulations, accurate and complete information on its borrower
credit files to Equifax, Experian, and Trans Union Credit Information Company,
on a monthly basis;

 

(lxiv)               Lending Practices. No predatory or deceptive lending
practices, including but not limited to, the extension of credit to the
applicable Mortgagor without regard for said Mortgagor’s ability to repay the
Mortgage Loan and the extension of credit to said Mortgagor which has no
apparent benefit to said Mortgagor, were employed by the originator of the
Mortgage Loan in connection with the origination of the Mortgage Loan.  Each
Mortgage Loan is in compliance with the anti-predatory lending eligibility for
purchase requirements of the Fannie Mae Guides;

 

(lxv)                Georgia Fair Lending Act. No Mortgage Loan is a “High Cost
Home Loan” as defined in the Georgia Fair Lending Act, as amended (the “Georgia
Act”).  No

 

2-14

--------------------------------------------------------------------------------


 

Mortgage Loan secured by real property or a manufactured home located in the
State of Georgia was originated (or modified) on or after October 1, 2002
through and including March 6, 2003;

 

(lxvi)               New York “high-cost home loans”. No Mortgage Loan (a) is
secured by property located in the State of New York; (b) had an unpaid
principal balance at origination of $300,000 or less, and (c) has an application
date on or after April 1, 2003, the terms of which Mortgage Loan equal or exceed
either the APR or the points and fees threshold for “high-cost home loans”, as
defined in Section 6-L of the New York State Banking Law;

 

(lxvii)              Loan Products. No Mortgagor was encouraged or required to
select a Mortgage Loan product offered by the Mortgage Loan’s originator which
is a higher cost product designed for less creditworthy borrowers, unless at the
time of the Mortgage Loan’s origination, such Mortgagor did not qualify taking
into account credit history and debt to income ratios for a lower cost credit
product then offered by the Mortgage Loan’s originator or any affiliate of the
Mortgage Loan’s originator.  If, at the time of loan application, the Mortgagor
may have qualified for a lower cost credit product than offered by any mortgage
lending affiliate of the Mortgage Loan’s originator, the Mortgage Loan’s
originator referred the Mortgagor’s application to such affiliate for
underwriting consideration;

 

(lxviii)             Underwriting Methodology. The methodology used in
underwriting the extension of credit for each Mortgage Loan employs objective
mathematical principles which relate the Mortgagor’s income, assets and
liabilities to the proposed payment and such underwriting methodology does not
rely on the extent of the Mortgagor’s equity in the collateral as the principal
determining factor in approving such credit extension.  Such underwriting
methodology confirmed that at the time of origination (application/approval) the
Mortgagor had a reasonable ability to make timely payments on the Mortgage Loan;

 

(lxix)                Disclosure of Fees. All fees and charges (including
finance charges) and whether or not financed, assessed, collected or to be
collected in connection with the origination and servicing of each Mortgage Loan
have been disclosed in writing to the Mortgagor in accordance with applicable
state and federal law and regulation;

 

(lxx)                 Disclosure of Points. All points and fees related to each
Mortgage Loan were disclosed in writing to the related Mortgagor in accordance
with applicable state and federal law and regulation.  Except in the case of a
Mortgage Loan in an original principal amount of less than $60,000 which would
have resulted in an unprofitable origination, no related Mortgagor was charged
“points and fees” (whether or not financed) in an amount greater than 5% of the
principal amount of such loan, such 5% limitation is calculated in accordance
with Fannie Mae’s anti-predatory lending requirements as set forth in the Fannie
Mae Guides;

 

(lxxi)                Credit Reporting Data. Such Seller will transmit full-file
credit reporting data for each Mortgage Loan pursuant to Fannie Mae Guide
Announcement 95-19 and for each Mortgage Loan, such Seller agrees it shall
report one of the following statuses each month as follows: new origination,
current, delinquent (30-, 60-, 90-days, etc.), foreclosed, or charged-off;

 

2-15

--------------------------------------------------------------------------------


 

(lxxii)               Arkansas Home Loan Protection Act. No Mortgage Loan is a
“High Cost Home Loan” as defined in the Arkansas Home Loan Protection Act
effective August 16, 2003 (Act 1340 or 2003);

 

(lxxiii)              Kentucky “High Cost Home Loan”. No Mortgage Loan is a
“High Cost Home Loan” as defined in the Kentucky high-cost loan statute
effective June 24, 2003 (Ky. Rev. Stat. Section 360.100);

 

(lxxiv)              Nevada “home loan”. No Mortgage Loan secured by property
located in the State of Nevada is a “home loan” as defined in the Nevada
Assembly Bill No. 284;

 

(lxxv)               Oakland Home Loans. No Mortgage Loan originated in the City
of Oakland is subject to the City of Oakland, California Ordinance 12361, the
“Ordinance”) as a home loan;

 

(lxxvi)              Oklahoma Home Ownership and Equity Protection Act. No
Mortgage Loan is a subsection 10 mortgage under the Oklahoma Home Ownership and
Equity Protection Act;

 

(lxxvii)             Illinois High Risk Home Loan Act. No Mortgage Loan is a
“High-Risk Home Loan” (as defined in Illinois High Risk Home Loan Act 93-561);

 

(lxxviii)            New Jersey Home Ownership Security Act. No Mortgage Loan is
a “High-Cost Home Loan” under the New Jersey Home Ownership Security Act of 2002
(the “NJ Act”); and each Mortgage Loan subject to the NJ Act is considered under
the NJ Act as, either, a (1) purchase money Home Loan, (2) purchase money
Covered Loan, or (3) a rate/term refinance Home Loan;

 

(lxxix)              New Mexico Home Loan Protection Act. No Mortgage Loan is a
“High-Cost Home Loan” as defined in the New Mexico Home Loan Protection Act
effective January 1, 2004 (N.M. Stat. Ann. §§ 58-21A-1 et seq.);

 

(lxxx)               Los Angeles “high-cost refinance home loan”. No Mortgage
Loan originated in the city of Los Angeles, California on or after the effective
date of the Los Angeles, California anti-predatory lending ordinance is a
“high-cost refinance home loan” under such ordinance;

 

(lxxxi)              CLTV.  No Second Lien Mortgage Loan has a CLTV in excess of
100%;

 

(lxxxii)             Consent.  Either (a) no consent for the Second Lien
Mortgage Loan is required by the holder of the related first lien or (b) such
consent has been obtained and is contained in the mortgage file;

 

(lxxxiii)            Maine Home Loans. No Mortgage Loan that is secured by
property located within the State of Maine meets the definition of a (i)
“high-rate, high-fee” mortgage loan under Article VIII, Title 9-A of the Maine
Consumer Credit Code or (ii) “High-Cost Home Loan” as defined under the Maine
House Bill 383 L.D. 494, effective as of September 13, 2003; and

 

2-16

--------------------------------------------------------------------------------


 

(lxxxiv)            Arbitration. No Mortgagor agreed to submit to arbitration to
resolve any dispute arising out of or relating in any way to the Mortgage Loan
transaction.

 

(lxxxv)             Shares Issued by Cooperative Corporation.  With respect to a
Mortgage Loan that is a Cooperative Loan, the shares issued by the Cooperative
Corporation that constitute a portion of the related Cooperative Ownership
Interest and that are pledged as security for the Mortgage Loan are held by a
person as a tenant-stockholder (as defined in Section 216 of the Code) in a
Cooperative Corporation (as defined in Section 216 of the Code).

 

(lxxxvi)            Cooperative Loan.  With respect to a Mortgage Loan that is a
Cooperative Loan, the security instruments create a valid, enforceable,
subsisting, first priority and perfected security interest in the related
cooperative shares securing the related cooperative note, subject only to (x)
the lien of the related Cooperative Corporation for unpaid assessments
representing the Mortgagor’s pro rata share of payments for a blanket mortgage,
if any, current and future real property taxes, insurance premiums, maintenance
fees and other assessments to which like collateral is commonly subject and (y)
other matters to which like collateral is commonly subject and which do not
materially interfere with the benefits of the security intended to be provided. 
If such Mortgage Loan is a Cooperative Loan, to such Seller’s knowledge, the
Mortgage Note relating to the underlying Mortgaged Property is not in default.

 

Defined Terms

 

In addition to terms defined elsewhere in the Loan Sale Agreement, the following
terms shall have the following meanings when used in this Schedule 2:

 

“Adjustable Rate Mortgage Loan” shall mean an Adjustable Rate Mortgage Loan
purchased pursuant to this Agreement.

 

“Appraised Value” shall mean (i) With respect to any First Lien Mortgage Loan,
the value of the related Mortgaged Property based upon the appraisal made, if
any, for the originator at the time of origination of the Mortgage Loan or the
sales price of the Mortgaged Property at such time of origination, whichever is
less; provided, however, that in the case of a refinanced Mortgage Loan, such
value is based solely upon the appraisal made, if any, at the time of
origination of such refinanced Mortgage Loan, and (ii) with respect to any
Second Lien Mortgage Loan, the value, determined pursuant to MortgageIT’s
underwriting guidelines, of the related Mortgaged Property as of the origination
date of the Second Lien Mortgage Loan.

 

“Assignment of Mortgage” shall mean an assignment of the Mortgage, notice of
transfer or equivalent instrument in recordable form, sufficient under the laws
of the jurisdiction wherein the related Mortgaged Property is located to reflect
the transfer of the Mortgage.

 

“Balloon Loan” shall mean a Mortgage Loan identified on the related Loan
Purchase Detail as a balloon mortgage loan.

 

“Best’s”  shall mean Best’s Key Rating Guide, as the same shall be amended from
time to time.

 

2-17

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Combined Loan-to-Value Ratio or CLTV” shall mean with respect to any Second
Lien Mortgage Loan, the sum of the original principal balance of such Mortgage
Loan and the outstanding principal balance of any related first lien as of the
date of origination of the Mortgage Loan, divided by the lesser of the Appraised
Value of the Mortgage Property as of the origination date or the purchase price
of the Mortgaged Property.

 

“Convertible Mortgage Loan” A Mortgage Loan that by its terms and subject to
certain conditions contained in the related Mortgage or Mortgage Note allows the
Mortgagor to convert the adjustable Mortgage Interest Rate on such Mortgage Loan
to a fixed Mortgage Interest Rate.

 

“Due Date” shall mean the day on which the Monthly Payment is due on a Mortgage
Loan, exclusive of any days of grace.

 

“Escrow Payments” shall mean with respect to any Mortgage Loan, the amounts
constituting ground rents, taxes, assessments, water charges, sewer rents,
municipal charges, mortgage insurance premiums, fire and hazard insurance
premiums, condominium charges, and other payments as may be required to be
escrowed by the Mortgagor with the Mortgagee pursuant to the terms of any
Mortgage Note, Mortgage or any other document.

 

“Fannie Mae” shall mean Fannie Mae and its successors in interest.

 

“Fannie Mae Guides”  shall mean the Fannie Mae Sellers’ Guide and the Fannie Mae
Servicers’ Guide and all amendments or additions thereto.

 

“First Lien Mortgage Loan” shall mean a Mortgage Loan secured by a first lien
Mortgage on the related Mortgaged Property.

 

“Freddie Mac” shall mean Freddie Mac and its successors in interest.

 

“Gross Margin” shall mean, with respect to each Adjustable Rate Mortgage Loan,
the fixed percentage amount set forth in the related Mortgage Note which amount
is added to the Index in accordance with the terms of the related Mortgage Note
to determine on each Interest Rate Adjustment Date the Mortgage Interest Rate
for such Mortgage Loan.

 

“Ground Lease” shall mean the original executed instrument evidencing a
leasehold estate with respect to a Mortgaged Property.

 

“Interest Rate Adjustment Date” shall mean with respect to each Adjustable Rate
Mortgage Loan, the date set forth in the related Mortgage Note on which the
Mortgage Interest Rate on the Mortgage Loan is adjusted in accordance with the
terms of the Mortgage Note.

 

“LTV” shall mean, with respect to any Mortgage Loan, the ratio (expressed as a
percentage) of the outstanding principal amount of the Mortgage Loan as of the
cut-off date (unless otherwise indicated), to the Appraised Value of the
Mortgaged Property.

 

2-18

--------------------------------------------------------------------------------


 

“Maximum Mortgage Interest Rate” shall mean with respect to each Adjustable Rate
Mortgage Loan, a rate that is set forth on the related Funding Confirmation and
in the related Mortgage Note and is the maximum interest rate to which the
Mortgage Interest Rate on such Mortgage Loan may be increased on any Interest
Rate Adjustment Date.

 

“Monthly Payment” shall mean with respect to any Mortgage Loan, the scheduled
combined payment of principal and interest payable by a Mortgagor under the
related Mortgage Note on each Due Date.

 

“Mortgage Interest Rate” shall mean with respect to each Mortgage Loan, the
annual rate at which interest accrues on such Mortgage Loan from time to time in
accordance with the provisions of the related Mortgage Note.

 

“Origination Date” shall mean with respect to each Mortgage Loan, the date on
which the applicable lien was placed on the related Mortgaged Property.

 

“PMI Policy” shall mean a policy of primary mortgage guaranty insurance issued
by a Qualified Insurer.

 

“Qualified Insurer” shall mean an insurance company duly qualified as such under
the laws of the states in which the Mortgaged Properties are located, duly
authorized and licensed in such states to transact the applicable insurance
business and to write the insurance provided, approved as an insurer by Fannie
Mae and Freddie Mac and whose claims paying ability is rated in the highest
rating category by any of the rating agencies with respect to primary mortgage
insurance and in the two highest rating categories by Best’s with respect to
hazard and flood insurance.

 

“Second Lien Mortgage Loan” shall mean a Mortgage Loan secured by a second lien
Mortgage on the related Mortgaged Property.

 

2-19

--------------------------------------------------------------------------------


 

Schedule 3

 

SELLERS’ FORMER NAMES AND CURRENT OR FORMER TRADE NAMES,
FICTITIOUS NAMES, ASSUMED NAMES AND OR “DOING BUSINESS AS” NAMES

 

1.             MortgageIT, Inc.

 

 

k.

Prior Name:  None

 

 

 

 

 

b.

Trade Name:

MIT

 

 

 

MIT Lending

 

 

 

IPI

 

 

 

IPI Skyscraper

 

 

 

IPI Skyscraper Mortgage

 

2.             MortgageIT Holdings, Inc.

 

 

l.

Prior Name:  None

 

 

 

 

 

b.

Trade Name:  None

 

3-1

--------------------------------------------------------------------------------


 

Schedule 4

 

UCC FILING JURISDICTIONS

[SELLER’S JURISDICTION OF ORGANIZATION]

 

4-1

--------------------------------------------------------------------------------


 

Annex 1

 

SELLER’S OFFICER’S CERTIFICATE

 

I,                         , hereby certify that I am the duly elected
                         of [Seller], a [               ] corporation (the
“Seller”), and further certify, on behalf of the Seller as follows:

 

1.             Attached hereto as Attachment I is a true and correct copy of the
articles of incorporation and by-laws of the Seller as are in full force and
effect on the date hereof.

 

2.             Attached hereto as Attachment II is a Certificate of Good
Standing of the Seller, issued by the Secretary of the State of [            ]
dated [DATE]. No event has occurred since [DATE] which has affected the good
standing of the Seller under the laws of the State of [            ].

 

3.             Each person who, as an officer or attorney-in-fact of the Seller,
signed the Transaction Documents (as defined in the Definitions List attached as
Schedule 1 to the Loan Sale Agreement dated as of August 4, 2004, among
MortgageIT, Inc., MortgageIT Holdings, Inc. and MortgageIT SPV I on behalf of
the REIT Sub-Trust (the “Definitions List”) to which the Seller is a party and
any other document delivered prior hereto or on the date hereof in connection
with transactions contemplated in such Transaction Documents, was, at the
respective times of such signing and delivery, and is as of the date hereof,
duly elected or appointed, qualified and acting as such officer or
attorney-in-fact, and the signatures of such persons appearing on such documents
are their genuine signatures.

 

4.             Attached hereto as Attachment III is a true and correct copy of
the resolutions duly adopted by the board of directors of the Seller on [DATE]
(the “Resolutions”) with respect to the authorization and approval of the
transactions contemplated in such Transaction Document; said Resolutions have
not been amended, modified, annulled or revoked and are in full force and effect
on the date hereof.

 

5.             All of the representations and warranties of the Seller contained
in such Transaction Documents, were true and correct in all material respects as
of the date of each such Transaction Documents, and are true and correct in all
material respects as of the date hereof and Seller has complied with all of the
agreements and satisfied all of the conditions on its part to be performed or
satisfied at or prior to the date hereof.

 

6.             Seller has performed all of its duties and has satisfied all the
material conditions on its part to be performed or satisfied pursuant to such
Transactions Documents, on or prior to the date hereof.

 

7.             There are no actions, suits or proceedings pending or, to my
knowledge, threatened, against or affecting Seller which, if adversely
determined either individually

 

A-1-1

--------------------------------------------------------------------------------


 

or in the aggregate, would adversely affect Seller’s obligations under such
Transaction Documents.

 

8.             No proceedings that could result in the liquidation or
dissolution of Seller are pending or contemplated.

 

9.             Incumbency of Officers.  The below named persons are duly
authorized to sign on behalf of Seller, holding the respective office below set
opposite his or her name, and the signature below set opposite his or her name
is his or her genuine signature.

 

Name

 

Office

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Definitions List.

 

A-1-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Seller.

 

Dated:

 

 

 

,

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title: Secondary Marketing Director

 

I,                            ,  [Assistant] Secretary of                      ,
hereby certify that                          and                          are
the duly elected, qualified and acting Chief Financial Officer and Secondary
Marketing Director, respectively, of [Seller] and that the signature appearing
above is the genuine signature of such person.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

 

Dated:

 

 

 

,

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

A-1-3

--------------------------------------------------------------------------------


 

Annex 2

 

SELLER’S OFFICER’S CERTIFICATE

 

Each of                          and                         , hereby certify
that they are the duly elected Chief Financial Officer and Secondary Marketing
Director, respectively, of [Seller], a [            ] corporation (the
“Seller”), and further certify on behalf of the Seller as follows:

 

1.             This officer’s certificate is made in connection with the Loan
Sale Agreement (the “Agreement”), dated as of August 4, 2004, by and between the
Seller, [other Seller] (together with the Seller, the “Sellers”) and MortgageIT
SPV I acting with respect to the REIT Sub-Trust/TRS Sub-Trust (the “Purchaser”).

 

2.             The attached report details the Seller’s complete inventory of
mortgage loans that are in the application, locked and closed stages (the
“Pipeline”) together with the Interest Rate Protection Agreements entered into
by the Seller associated with the Pipeline.

 

3.             The attached report (including the mark-to-market calculations
included therein) is a complete, true and accurate representation which fairly
presents such hedging arrangements, and with respect to all reports delivered to
the Trust following the date of the most recently delivered officer’s
certificate from Seller (prior to this one), such reports (including the
mark-to-market calculations included therein) were complete, true and accurate
representations which fairly presented such hedging arrangements as of the date
thereof.

 

4.             The execution by the undersigned evidences each such officer’s
determination that such hedging agreements adequately protect Seller from
interest rate fluctuations.

 

The Chief Financial Officer further certifies on behalf of the Seller as
follows:

 

5.             The consolidated Tangible Net Worth of the Sellers is not less
than the sum of (i) $175,000,000 and (ii) 90% of capital contributions made
since August 4, 2004.

 

6.             The ratio of the Sellers’ consolidated Total Indebtedness to
Tangible Net Worth is [            ], which is not greater than 20:1.

 

7.             Seller’s Net Income for the last three consecutive fiscal months,
before income taxes for such Test Period and distributions made during such Test
Period is $[               ], which is not less than $1.00.

 

8.             Neither Seller nor its partners, principal shareholders and
owners, guaranty, endorse or are otherwise in any way responsible for any
obligations of Seller or any other Person.

 

9.             There has been no change in the articles of incorporation and
by-laws of Seller since the date such documents were provided to Purchaser and
such documents are in full force and effect on the date hereof.

 

A-2-1

--------------------------------------------------------------------------------


 

10.           No event has occurred since the date of the last good standing
certificate of Seller provided to Purchaser which has affected the good standing
of Seller under the laws of the State of [            ].

 

11.           All of the representations and warranties of Seller contained in
the Transaction Documents to which it is a party are true and correct in all
material respects as of the date hereof and Seller has complied with the
Transaction Documents to which it is a party and satisfied all of the conditions
on its part to be performed or satisfied at or prior to the date hereof.

 

12.           Seller has performed all of its duties and has satisfied all the
material conditions on its part to be performed or satisfied pursuant to the
Transaction Documents to which it is a party on or prior to the date hereof.

 

13.           There are no actions, suits or proceedings pending or, to my
knowledge, threatened, against or affecting Seller which, if adversely
determined either individually or in the aggregate, would adversely affect
Seller’s obligations under the Transaction Documents to which it is a party.

 

14.           No proceedings that could result in the liquidation or dissolution
of Seller are pending or contemplated.

 

15.           To the best of my knowledge after due inquiry and investigation,
no Event of Default has occurred prior to the date hereof or is occurring on the
date hereof.

 

All capitalized terms used herein and not otherwise defined shall have the
meaning assigned to them in the Agreement.

 

A-2-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Seller.

 

Dated:

 

 

 

,

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Chief Financial Officer

 

 

IN WITNESS WHEREOF, only with respect to items 1 through 4 of this Seller’s
Officer’s Certificate, I have hereunto signed my name and affixed the seal of
the Seller.

 

 

Dated:

 

 

 

,

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Secondary Marketing Director

 

 

 

I,                            ,  [Assistant] Secretary of [Seller], hereby
certify that                          and                          are the duly
elected, qualified and acting Chief Financial Officer and Secondary Marketing
Director, respectively, of [Seller] and that the signature appearing above is
the genuine signature of such person.

 

IN WITNESS WHEREOF, I have hereunto signed my name.

 

Dated:

 

 

 

,

 

 

 

 

[Seal]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SELLER]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

A-2-3

--------------------------------------------------------------------------------


 

Annex 3

 

FORM OF FINANCIAL STATEMENT FOOTNOTE

 

MORTGAGEIT SPV I (the “Trust”) is a Delaware statutory trust which has been
established by [MORTGAGEIT, INC./MORTGAGEIT HOLDINGS, INC.] (the “Company”) as a
special-purpose warehouse finance subsidiary of the Company.  The Trust has
agreed to [issue and] sell to UBS Real Estate Securities Inc. (“UBS”) [mortgage
loans (“Mortgage Loans”)/ notes backed by mortgage loans (the “Notes”)].

 

Under the legal agreements which document the [issuance and] sale of the
[Mortgage Loans/Notes]:

 

•                  all assets which are from time to time owned by the Trust are
legally owned by the Trust and not by the Company.

 

•                  the Trust is a legal entity separate and distinct from the
Company and all other affiliates of the Company.

 

•                  the assets of the Trust are legally assets only of the Trust,
and are not legally available to the Company and all other affiliates of the
Company or their respective creditors, for pledge to other creditors or to
satisfy the claims of other creditors.

 

•                  none of the Company or any other affiliate of the Company is
legally liable on the debts of the Trust, except for an amount limited to 10% of
the greater of (i) the total principal amount of Notes then outstanding under
the Note Purchase Agreement plus the aggregate outstanding principal of all
Mortgage Loans sold under the Loan Repurchase Agreement and the Loan Sale
Agreement and (ii) the Facility Limit.

 

•                  the only assets of the Company which result from the
[issuance and] sale of the [Mortgage Loans/ Notes] are:

 

1)              any cash portion of the purchase price paid from time to time by
the Trust in consideration of Mortgage Loans sold to the Trust by the Company
and

 

2)              the value of the Company’s net equity investment in the Trust.

 

•                  As of    /   /   , the Trust had the following assets:

 

a)     whole loans: $                  

 

b)    REO Properties: $               , and

 

c)     cash and cash equivalents: $               .

 

A-3-1

--------------------------------------------------------------------------------


 

•                  As of    /   /   , the Trust had the following liabilities
and equity:

 

a)     short-term debt due to UBS: $               , and

 

b)    $                in members’ equity investment.

 

A-3-2

--------------------------------------------------------------------------------